 In the Matter of J. A. BOOKER D/B/AATLANTIC STAGESandINTER-NATIONALBROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSE-MEN AND HELPERS OF AMERICA, LOCALNo.897Case No. 10-C-1893.-Decided July 28, 1948Mr. Charles M. Paschal, Jr.,for the Board.Mr. R. M.Hitch,of Savannah,Ga., for theRespondent.Mr. R. C. Weigle,ofSavannah,Ga., for theTeamsters.DECISIONANDORDEROn February 25, 1947, Trial Examiner Earl S. Bellman issued hisIntermediateReport inthe above-entitled proceeding, finding that-the Respondent had engaged in and wasengagingin certain unfair la-bor practices in violation of Section 8 (1), (3), and (5) of the Act 1and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in and was not engaging in certain other unfair laborpracticesas allegedin the complaint.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.On March 11, 1947, the Board granted the Respondent's requestfor a hearing before the Board in Washington, D. C., for the purpose,of oral argument.On March 10, 1948, the Board reconsidered itsaction and rescinded its leave to present oral argument.At the sametime the Board afforded the Respondent an opportunity to submit,if it desired, a supplemental brief or written argument setting forththe matter that would have been covered in the oral argument origi-nally requested.Thereafter, the Respondent submitted its supple-mental brief.Pursuant to the provisions of Section 3 (b) of the Act, as amended,-the Board has delegated its powers in connection with thiscase to athree-man panel consisting of the undersigned Board Members.*1The provisionsof Section 8 (1), (3), and(5) of the NationalLabor Relations Act,which theTrial Examinerhere found were violated, are continuedin Section 8 (a) (1),8 (a) (3), and 8(a) (5) of the Act,as amendedby the LaborManagementRelations Act,1947.Chairman Herzog and Members Reynolds and Murdock.78 N. L.R. B., No. 70.553 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed. The Board has considered the IntermediateReport, the exceptions and the briefs filed by the Respondent, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the modificationsand additions noted below.1.The Trial Examiner found that Respondent Booker, in violationof Section 8 (1) of the Act, questioned Dispatcher Jones and ForemanBlitch concerning the Teamsters and, in the course of that interroga-tion,made certain anti-union statements.Jones and Blitch weresupervisory employees and as such were part of management. There-fore, insofar as Booker's interrogation of these employees was limitedto the number of drivers who had joined the Teamsters, the attitudeof the garage employees with respect to affiliating with the Teamsters,or their own membership in that union, the interrogation was notviolative of Section 8 (1).2Nor do we believe that Booker's instruc-tions to Blitch "to let him know if he could find out anything concern-ing the matter" were actually instructions to engage in surveillance.-'In the absence of further evidence, we cannot assume that these in-structions implied a recourse to illegal means, if necessary, to obtainthe requested information.Moreover, Blitch and Jones never reportedto Bookeranyinformation concerning the organizational activitiesof their subordinates.We recently held that the mere giving of in-structions to a foreman to discriminate against union members and inparticular to watch a union committeewoman, which were never car-ried out, could not be said to have interfered with employees in theexercise of the rights guaranteed in Section 7 of the Act 4However, Booker's interrogation of Dispatcher Jones as to whichmeant more to him, his job or the Union, was violative of Section 8 (1)of the Act.Although Jones was a supervisor, he had a statutory rightat that time to join or retain his membership in a union of rank-and-file employees.Any discrimination against Jones solely because of hismembership in such organization would have been in violation of Sec-tion 8 (3) of the Act.' For the same reason any statement restraining2Matter ofRichmondHome Telephone,70 N. L. R. B.452 ; andMatter of Prigg BoatWorks,69 N. L. R B. 97, 115. Chairman-Herzog disagrees,and would find that suchinterrogation as to the unionactivitiesof employees constituted interference,restraint, andcoercionwithin the meaning ofSection 8(1) of the Act.3Cf.Matter of Sohio Pipe Line Company, 75N. L. R.B. 858.4Matter ofArnolt Motor Company,68N. L. R. B. 8686Matter ofCtimawEngeneerinq Company,66 N L R R 1359:Matter ofE. Anthony &Sons,Inc,70 N. L. R B 717 enf'd June 1947, 163 F. (2d) 22 (App D. C.),andMatterofWells, Inc.,68 N. L. R. B. 545 enf'das mod.June 1947,162 F.(2d) 457(C. C. A. 9). ATLANTIC STAGES555or coercing him in the exercise of his right to join or retain member-ship in such organization constituted a violation of Section 8 (1) ofthe Act.Because Booker's question to Jones implied a threat of dis-charge if he did not resign from the Union, the statement was coercive.2.We do not agree with the Trial Examiner's finding that Re-spondent Booker's profane characterization of the leaders of theTeamsters, addressed to employees Blackwell and Todd, as well asother statements in like vein, constituted a violation of Section 8 (1)of the Act.The statements although vilifying and disparaging theTeamsters were not coercive, as they contained neither a threat ofreprisal or force nor a promise of benefit either on their face or whenevaluated in the context in which they were uttered .13.We agree with the Trial Examiner that Blackwell's lay-off for 10days was motivated by Booker's strong resentment against the Team-sters and his knowledge that Blackwell was a member of the Teamsters.However, we are unable to agree with the Trial Examiner's conclusionthat Booker's discharge of Blackwell was also for discriminatory rea-sons.The discharge occurred during an encounter between Bookerand Blackwell at the garage, to which Blackwell unexpectedly returneda few hours after he had been laid off.The meeting itself'was a purecoincidence.There was a bitter argument in the course of whichBooker called Blackwell a liar and made insulting remarks about theTeamsters; Blackwell expressed his resentment and offered to fight;and one blow was actually struck.As the Trial Examiner observed,both men were excitable in temperament, and both were very angry onthis occasion.At some point in the heated interchange, Booker dis-charged Blackwell, remarking, in effect, that he could no longer employa man who would fight with him.8We agree with the Trial Examiner's finding that Blackwell's "threat"or "offer" to fight Booker was provoked by Booker's own insultingbehavior.The issue, however, is not whether Booker was ethicallyjustified in discharging a man, who so resented his severe verbal abuse;the question is whether or not the real reason for the discharge wasBooker's animus against the Teamsters.The Trial Examiner found,in effect, that Booker desired to discharge Blackwell for his suspectedunion leadership, and deliberately provoked Blackwell in order tocreate a pretext for terminating his employment.We think that thisconclusion finds insufficient support in the evidence. It is undisputedthat Booker did not expect Blackwell to appear at the garage when heeMatter of Bausch & Lomb Optical Company, 72 N.L. R. B. 132'As Blackwell was first in his attempt to strike Booker, the fact that it was Booker whoactually struck the only blow is of no significance.8 This was the general purport of Booker's remark as reflected in the testimonyof all theeyewitnesses. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid, and that it was Blackwell, during the chance encounter, who firstsuggested or proposed that the "argument" be settled by fighting.Under these circumstances we are not convinced that Booker finallyAs we find that Blackwell's discharge was not in violation of theAct, he is not entitled to either reinstatement or back pay, for it doesnot appear that lie suffered any loss of pay as the result of his discrimi-natory lay-off a few hours before the discharge.ORDERUpon the entire record in the case, and pursuant to Section 10 (c),of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent J. A. Booker, an indi-vidual doing business as Atlantic Stages, and his agents, successors, andassigns, shall:1.Cease and desist from :(a)Refusing to recognize and to bargain collectively with Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local No. 897, affiliated with the American Fed-eration of Labor, as the exclusive representative of all his drivers,,exclusive of garage employees, office employees, the dispatcher, thegarage foreman, the agent, the traffic manager, and supervisors asdefined in the Act, as amended, with respect to rates of pay, wages,hours of employment, and other conditions of employment;(b)Discouraging membership in International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, LocalNo. 897, or in Amalgamated Association of Street, Electric Railwayand Motor Coach Employees of America, both affiliated with theAmerican Federation of Labor, or in any other labor organization ofhis employees by demoting, laying off, discharging, or refusing to rein-state any of his employees or in any other manner discriminating inregard to their hire and tenure of employment, or any term or con-dition of their employment;(c) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, toform labor organizations, to join or assist International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,Local No. 897, or Amalgamated Association of Street, Electric Rail-way and Motor Coach Employees of America, both affiliated with theAmerican Federation of Labor, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bar- ATLANTIC STAGES557gaining or other mutual aid or protection as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act, as amended :.(a)Offer-Barney Waters, Thomas M. Smith, and Ned Jones im-mediate and full reinstatement to their former or substantially equiv-alent positions, without prejudice to their seniority or other rightsand privileges ;(b)Make whole Barney Waters, Thomas M. Smith, and Ned Jonesfor any loss of pay they may have suffered by reason of the Respond-ent's discrimination against them, by payment to each of them of asum of money equal to the amount he normally would have earned aswages during the period from the date of the discrimination to thedate of the Respondent's reinstatement or offer of reinstatement, lesshis net earnings during said period;(c)Make whole C. W. Collins, C. B. Collins, Jr., C. L. Houston,,and L. D. Anderson for any loss of pay they may have suffered byreason of the Respondent's discrimination against them, by paymentto each of them of a sum of money equal to the amount he normallywould have earned as wages during the period from the date of hisdiscriminatory lay-off to the date of his reinstatement by the Respond-ent, less his net earnings during said period ;(d)Upon request, bargain collectively with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica.Local No. 897, affiliated with the American Federation of Labor,as exclusive representative of all the Respondent's drivers, exclusive ofgarage employees, office employees, the dispatcher, the garage foreman,the agent, the traffic manager, and supervisors as defined in the Act,as amended, with respect to grievances, rates of pay, wages, hours ofemployment, and other conditions of employment, and, if an under-standing is reached, embody such understanding in a signed agree-ment ;(e)Post at his offices and garage at Savannah, Georgia, copies ofthe notice attached hereto and marked "Appendix A." 8 Copies ofsaid notice, to be furnished by the Regional Director for the TenthRegion, shall, after being duly signed by the Respondent, be posted bythe Respondent immediately upon receipt thereof and maintained byhim for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;°In the event that this Order Is enforced by a decree of a Circuit Court of Appeals,there shall be inserted before the words "A Decision and Order"the words "A Decree ofthe United States Circuit Court of Appeals Enforcing " 558-DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f)Notify theRegionalDirector for the Tenth Regionin writing,within ten '(10) days from thedate of thisOrder, whatsteps the Re-spondenthas taken to comply herewith.IT IS FURTHERORDERED that the complaint,insofar as it alleges thatRespondentdiscriminatorilyterminated the employment of H. M.Blackwell, W. J. Ward, W. T. Flanders, Perry W. Gordon, Olin Todd,P. J. O'Neal,EmmettPhillips, Jr., C. B. Collins, Jr., and C. W. Collins,and discriminatorilylaid off NedJones; be, and it herebyis,dis-missed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, I hereby notify my employees that :I WILL NOT in any manner interfere with, restrain, or coerce myemployees in the exercise of their right to self-organization, toform labor organizations, to join or assist INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA, LOCALNo. 897, affiliated with the AmericanFederation of Labor, or AMALGAMATED AssoCIATION OF STREET,ELECTRIC RAILWAY AND MOTOR COACH EMPLOYEES OF AMERICA,affiliatedwith the American Federation of Labor, or any otherlabor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or pro-tection.-I WILL OFFER Barney Waters, Thomas M. Smith, and Ned Jonesimmediate and full reinstatement to their former or substantially-equivalent positions without prejudice to'any seniority or otherrights and privileges previously enjoyed, and make them wholefor any loss of pay suffered as a result of discrimination.I WILL BARGAIN collectively upon request with INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, LOCAL No. 897, affiliated with the AmericanFederation of Labor, as the exclusive representative of all em-ployees in the bargaining unit described herein with respect togrievances, wages, rates of pay, hours of employment, or otherconditions of employment and, if an understanding is reached,embody such understanding in a signed agreement.The bar-gaining unit is:All of my employees who are drivers, exclusive of garage em-ployees, office employees, the dispatcher, the garage foreman, the ATLANTIC STAGES559agent, the traffic manager,and supervisors as defined in the Actas amended.All of my employees are free to become or remain members of theabove-named organizations or any other labor organization. I willnot discriminate in regard to hire or tenure of employment or anyterm or condition of employment against any employee because ofmembership in or activity on behalf of any such labor organization.J. A. BOOKER, d/b/aATLANTICSTAGES,Employer.Dated ----------------------By ------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTMr. Charles 31. Paschal, Jr.,for the Board.Mr. R. H. Hitch,of Savannah, Ga, for Respondent.Mr. R. C. Weigle,of Savannah, Ga., for teamsters.STATEMENT OF THE CASEUpon an amended charge duly filed July 3, 1946,1 by International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of America,Local No.-897, herein called teamsters, the National Labor Relations Board, herein calledthe Board, by its Acting Regional Director for the Tenth Region (Atlanta,,Georgia),issued itscomplaint, dated July 8, 1946, against J. A. Booker, anindividual doing business as Atlantic Stages, herein called Respondent, allegingthat Respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1), (3), and (5) and Section:2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint and the amended charge, accompanied by notice.of hearing, were duly served upon Respondent and Teamsters.With respect to the unfair labor practices, the complaint alleged in substancethat Respondent : (1) from on or about March 2, 1946, vilified, disparaged and.expresseddisapproval of Teamsters ; interrogated its employees concerning theirunion affiliation ; and urged, persuaded, threatened and warned its employees torefrain from assisting, becoming members of, or remaining members of Team-sters or any other labor organization; (2) on various dates from March 6, 1946,through June 17, 1946, demoted, laid off, and discharged various employees be-^cause they joined and assisted Teamsters and engaged in concerted activities;'1The original charge was filed March 13, 1946.The complaint as issued alleged the demotion of one employee,lay-offs of three em-ployees,and discharges of seven employeesAt thebeginning of the hearing,the complaintwas amended to allege additional discharges of three employees and lay-offs of two. Fromtime to time thereafter,the complaint was amended as to dates of alleged discriminations.As thus amended,the complaint alleged twotypesof discriminations as to three of the com- 560DECISIONS OF NATIONAL LABOR. RELATIONS BOARD(3) on or about May 31, 1946, discharged Thomas M. Smith because lie joined andassisted the Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America, herein called Amalgamated, and engaged in con-certed activities; (4) from on or about March 2, 1946, has refused to bargaincollectively with Teamsters which at all times since February 28, 1046, has .beenthe duly designated representative of a majority of Respondent's employees inan appropriate unit; and (5) by each and all of the foregoing acts, has interferedwith, restrained and coerced its employees in the exercise of the rights guaran-teed in Section 7 of the Act.On July 16, 1946, the Acting Regional Director received a letter dated July 15on the stationery of Atlantic Stages and over the signature of J. A. Booker.This letter constitutes the only answer filed by Respondent 3 Said letter denied"all allegations" of the complaint and stated that "action taken with respect toindividuals named" therein had no connection with their activities on behalfof labor organizations.-Pursuant to notice, a hearing was held at Savannah, Georgia, from July 29toAugust 16, 1946, before Earl S Bellman, the undersigned Trial Examiner,duly designated by the Chief Trial Examiner. The Board and Respondent wererepresented by counsel and Teamsters by an officialFull opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues was afforded all partiesAt the opening of the hearing andupon several occasions thereafter, the complaint was amended'Near the closeof the hearing and upon objection by the Board, ruling was reserved on theadmission of six exhibits reoffered by Respondent. Said exhibits were reofferedat a time when the witness dining whose examination they were originallyoffered, but also withdrawn, was no longer available for exami nation. The recordshows that when said exhibits were first offered, the Board made no objection,to their receipt.The undersigned hereby admits into evidence, as Respondent'sexhibits 42, 43, 44, 45, 46, and 47, the said six exhibits now identified by saidnumbersAt the close of the hearing, a motion by the Board to conform the,pleadings to the proof was granted without objection. The parties were affordedopportunity to . i gue orally before the undersigned and to file briefsCounselfor the Board and for Respondent argued orally on the record. A brief hasbeen filed by Respondent.Upon the entire record in the case, and from his observation of the witnesses,the undersigned' makes the following :plainants and set out discriminations because of Teamsters against the following 13empoyees on or about dates in 1946 as listed :Ned Jones___________________________ demoted March6 andlaid off April 7.H M Blackwell______________________ discharged March 9.Barney Waters_______________________ discharged March 25.C B Collins, Jr----------------------. laid off April 3 and discharged April 24.L D. Anderson_______________________ laid off April 3.C L Houston________________________ laid off April 6W J Ward__________________________ discharged April 6.Emmett Phillips, Jr------------------- discharged April 8.Perry W Gordon--------------------- discharged April S.W. T. Flanders_______________________ discharged April 13.Olin Todd ----------------------------- discharged April 15.P. J. O'Neal-------------------------- discharged April 15.C W. Collins------------------------- laid off April 15 and discharged June 17.Counsel for Respondent was retained shortly beforethe hearing and did not file anyfurther answerHowever, statements of positionon specificmatters were made fromtime to time during the course of the hearing.'See footnote 2 above. ATLANTIC STAGES561FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT °Respondent,J.A. Booker,an individual doing business as Atlantic Stages,' isa common carrier engaged in the transportation of passengers and baggage bymotor vehicles over established routes in the States of Georgia and Alabama?Approximately 3 percent of the passengers and baggage transported by AtlanticStages either begin their journeys at points outside the State of Georgia on trans-portation facilities which connect with those of Respondent,or begin their your-neys on the facilities of Respondent and continue said journeys to, into, andthrough Statesotherthan the Statesof Georgia and Alabama,thus combiningRespondent's facilities with connecting interstate transportation systems to com-plete their interstate journeys.Respondent operates under a license granted bythe Interstate Commerce Commissioneand is a member of National TrailwaysAssociation.'Respondent maintains its principal office, garage,and repair shop at Savannah,Georgia,and maintains terminal facilities at various points along its establishedroutes.In conducting its business,Respondent continuously receivesin interstatecommerce frompoints outside of the State of Georgia, busses, motors,mechanicalparts, and other necessary materials.During 1945,Respondent's busses traveled1,158,646 miles and its gross revenue was approximately$300,000. In the fall of1945, Respondent substantially expanded its services.It increased its mileageapproximately 40 percent,purchased 10 new busses.30 and hired several additionaldriversFollowing its expansion,Respondent's approximately 23 drivers covered823,323 milesduring the first 6 months of 1946.11The undersigned finds that Respondent is engaged in commerce within themeaning ofthe Act"II.THE ORGANIZATIONS INVOLVEDInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, Local No. 897, herein referred to as Teamsters,and Amal-gamated Association of Street,Electric Railway and Motor Coach Employees of5The findings under this heading are made upon stipulated facts,undisputed testimony,and exhibits.IWhile Booker testified that he is considering changing from a sole proprietorship to acorporation and has had a corporation, Atlantic Stages, Inc, "set up a year or so," lie alsotestified that pending approval by the Interstate Commerce Commission,herein called theIC C of,an applu'atLon which' has 'been"made up, ready to ask for it," no stock can beissued and cone of the assets of Atlantic Stages can be transteiredto said corporationwithot1C C approval7Respondent's first bus route, some 20 miles fiom Savannah to Savannah Beach, wassi,ured in 19.31 fioni the Central of Georgia Railroad when that road was taking up itstracks between Savannah and Savannah BeachRespondent now operates five regularlyscheduled routes, the longest of which, sonie 280 miles, is from Savannah,Georgia, toEufaulaAlabamaSave for this route.Respondent's routes are relatively short and lieentirely within the State of GeorgiaIRespondent has executed an agreement to purchase an additional bus line for approxi-mately $30,000 said agreement now tenig before the I C C toi approvalRespondent s time table is issued under the name"Atlantic Trailways"and shows sev-eral daily connecting busses to Bmmnigham and Montgomery, Alabama10These had not all been received at the time of the hearing."This constituted an increase of approximately a quarter of a million miles over whatwould have been covered had the mileage for the first half of 1946 been similar to thataveraged during 194-,1-Respondents answer denied"all allegations" of the complaintThe Board's 7ui nsdielion was not conceded at the hearing or in Respondent's brief 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerica, herein referred to as Amalgamated, are labor organizations affiliatedwith the American Federation of Labor and admit to membership employees ofRespondent.III.THE UNFAIR LABOR PRACTICES 11A Chronology of events; interference, restraint awd coercion1.The advent of Teamsters and Respondent's early reactions thereto,On February 27 and 28, 1946, Respondent's dispatcher, Ned Jones, and all ofRespondent's drivers except one," W. H Polk, signed blanks applying for mem-bership in Teamsters which also designated Teamsters as collective bargainingagent."About 4 o'clock on Saturday afternoon, March 2, J. A. Booker, the ownerand operator of Atlantic Stages, received a letter from Teamsters.This letter,which was dated March 2, 1946, and signed R. C. Weigle, Business Agent, readas follows :This is to advise you that the employees of your Company havedesignatedthis organization as their collective bargaining agency."18Unless otherwise specified, all dates in this section are in 194614The drivers who signed included all of the complainants whose alleged discriminatorytreatment pertains to TeamstersIt should be noted that Thomas H Smith, whose.alleged discriminatory treatment pertains to Amalgamated, was not employed by Re-spondent until April.is It is evident from credited testimony of Barney Waters that he and H F Hilderbrand,two drivers, discussed and agreed upon the desirability of organizing as early as October1945 and that the matter was discussed from time to time until it really seemed eiery-body wanted to get into" a union. From Jones' testimony it appears that the decision to-sign up with Teamsters was reached on February 26. In any event, Teamsters signed upall of the drivers except one within a 2-day period, February 27 and 28While Respond-ent's pay roll for March 2, 1946, shows Jones as a driver and Polk as the dispatcher, the-evidence establishes that the reversal of positions did not take place until after the drivers-signed up with Teamstci s .isWhile the unit which Teamsters sought to represent was later clarified, it should be-noted that at the time the above letter was received, Respondent had a total of 45 employees-on its March 2 pay roll classified as follows23 drivers, 11 garage employees, 7 office employees, 1 dispatcher, 1 garage foreman,1 agent, and 1 traffic managerSigned applications of 24 of the employees whose names appear on the March 2 pay roll'are in evidenceIn addition to applications signed by 22 drivers and Dispatcher Jones,there is an application in evidence signed by H. W. Ayer, Jr, a garage employee who had'previously been a driver.Of the 24 applications in evidence, 19 bear the date February27, 1946, and 4 the date of February 28, 1946. Credited testimony establishes that the24th application,which is undated, was signed February 27. Thus it is clear thatTeamsters represented a majority of all of the employees of Respondent when it claimedon March 2 to represent "the employees " Further, as appears more fully hereinafter,Jones, who was active in Teamsters, was not told by Booker that he had power to "hireand fire" until after J. H Jarrett, Jr , the operating manager who resigned, had vacated'the position on February 28.Thus, only the 4 applications dated February 28 could havebeen obtained after Jones was so informed, but there is no evidence that Jones secured anyof these applications after he had been informed that his supervisory powers had beenincreased because of the resignation of his superior.From the record as a whole andespecially from developments discussed below which followed Booker's learning that Joneswas a member of Teamsters, the undersigned is satisfied and finds that Jones, in assistingin forming Teamsters, was acting in behalf of his own economic interests at a time whenhe had only limited supervisory authority; that his activities were clearly not attributable-to Respondent; and that Jones' activity on behalf of Teamsters does not, under all of thecircumstances of this case, operate to invalidate any of the designations of Teamsters.Respondent does not contend and there is no evidence that any of its drivers designated'Teamsters because they believed that Jones' activity indicated that Respondent desired that,they join TeamstersNor does the record as a whole indicate that Respondent's drivers-could reasonably have believed that Jones was acting for it in assisting.Teamsters. ATLANTIC STAGES563Please advise us at your very earliest convenience when we may meetwith you for the purpose of negotiating a collective bargaining agreementbetween your Company and this organization.On Saturday afternoon, March 2, shortly after receiving the above letter,Booker called Jones into his office, and asked how many of the drivers had joinedTeamsters.Jones replied that all had but one.Booker asked him which onehad not joined and Jones told him that Polk had not. Booker also asked Jones,if he had joined and Jones acknowledged that lie had.During his questioning,Booker said, "I don't know whether I want a. union here, or not," and asked Joneswhich meant more to him, his "job or the Union "" Jones said that he was in no,position to answer that question.Booker then informed Jones that he would,think it over until Monday and call him back and let him know.18About midnight on March 2, Booker asked one of the drivers, H. F. Hilderbrand,,what "this business about the Union was."Hilderbrand replied that he did notknow and Booker said that he was not going to give up without a fight.19On several occasions during a period of 2 or 3 days beginning about March 2,Booker questioned H. W. Ayer, Jr., a garage employee, about union matters.Booker asked Ayer if he had "signed up" for Teamsters, and Ayer answered_that he had R0 Booker also asked Ayer if he knew who had started organizingfor Teamsters.Ayer replied that he did not. Booker further asked if Ayerknew anything about whether the garage employees had joinedAyer said thatno one had talked to the garage employees about joining. Upon one of theoccasions when he questioned Ayer about Teamsters, Booker stated that if heknew who had started it he could kill him 21On two occasions shortly after receiving Teamsters' letter of March 2, Bookerquestioned George Blitch about Teamsters.22On the first occasion, Booker called;17At thehearing, Teamsterswas usually referred to as the UnionHence where the term,"the Union" appears in quoted material, the reference is to Teamsters18The aboi a findings are made on credited testimony of Jones who impressed the.under-_signed asa forthright witness.Booker, whose testimony in several ways was not convinc-ing, did not specifically deny this testimony of JonesFurther, Booker's general denial that-he had ever made any statements against union activities in an effort to coerce his em-_ployees was not persuasive10These findings are made upon credited testimony of Hilderbrand, who was still emploved-,by Respondent as a driver when called by the Board as a «itness, and who testified reluc-.tantly.Booker's specific denials of Hilderbrand's testimony are not credited.H-ilderbrand's .subsequent activities in securing signatures to withdrawals both from Teamsters and fromAmalgamated and his activities thereafter in arranging for a meeting between the driversand Booker are discussed below.20For ashot period Ayer had served as a driver but about the first of the, year he hadbecome a student mechanic.21These findingsare made upon testimony of Ayer, who impressed the undersigned as atruthful witness.Ayer voluntarily gave up his position with Respondent shortly afterevents discussedbelow, in connection with the discharge of Blackwell.He was employedelsewhere at the time of the hearingBooker did not specifically deny Ayer's testimony, orthat of Blitch upon which subsequent findings herein are based. Booker explained, however,that he had discussed organizational efforts in the garage (also called the shop) with Ayerand Blitchafter he had learned that the drivers were being organized, and that he had done,so becausehe wanted to know whether he was free to make some adjustments in pay in theshop.Booker's explanation of his motive, which would not constitute legal justification,of his action,even if believed, was unconvincing, especially in the light of his further testi-mony that he could not remember whether he had thereafter given the contemplated wageadjustmentsto shop employees"Blitch placed the first of these occasions approximately 5 or 6 weeks before his.employ-ment was terminated on April 8 and the second occasion 3 or 4 days after the first Theundersigned finds from allthe evidence that at the time Booker questioned him, Blitch, who,customarily kept the maintenance control records and served as stockroom; clerk, was tem._porarily acting as working foremanin the garage 564DECISIONSOF NATIONALLABOR RELATIONS BOARDto form a union. Blitch said that he did not. Booker then asked if he'knewwhether the "boys in the shop" were going to organize.' Blitch gain repliedthat he did not.On the second occasion, some 3 or 4 days later in the stockroom,Booker asked Blitch if he had learned anything about union organization of theemployees.Blitch replied that he still had not learned anything.Booker askedBlitch to let him know if he could find out anything concerning the matter.During one of the conversations, Blitch told Booker that he had been a unionman himself and was for organized labor.Blitch never reported any informationconcerning union organizational activities to Booker."During the period in which Booker, by questioning selected employees, wasdetermining for himself the extent to which Teamsters had been successful inorganizing his employees, 'he was refusing to see G. A Duncan, Commissionerof Conciliation, United States Conciliation Service.Duncan first offered histhroughout Friday, March 8The effort which Duncan made to put the goodoffices of the Conciliation Service at Respondent's disposal were summarized byDuncan in the following letter. dated March 6, which Respondent chose to ig-nore : 24I called at your cffice Sunday, March 3rd, 2: 30 P. M. to fill the appointmentwhich you previously had made with me, and was informed by a gentlemanthere that you would not be able to see me, as you had left on other business.I called again the following day about 10 and 10: 45 A. M:, and' was advisedby your secretary that you were not in. I returned about 30 minutes laterand was advised that you were in conference and could not see me. Duringthe early afternoon I phoned and was told that you were still in conferenceand could not talk to me over the phone. I advised your secretary that I wouldbe in my room at The Savannah Hotel and would wait on a phone call fromyou at your convenience. As of this date I have had no reply.The Conciliation Service is not forced on any one, and my-offer was madein the hopes that a settlement could be effected between your Company andthe Union bargaining for your employees.In the event you feel that you would like to have our assistance in thiscase, I will be available through Friday of this week at The Savannah Hotel.On March 6, Booker wrote Weigle as follows :Under date of March 2, 1946 I received a very short note from you thatyour Union claims to have been selected as the bargaining agent'of the em-ployees of Atlantic Stages.This was the first indication from you or anyone else that any effort hadbeen made to organize the employees of Atlantic Stages26 As a matter of23The above findings are made on credited testimony of Blitch which Booker did not spe-cifically deny.About April 6, Booker told Blitch that his position was being abolished andits functions divided between the shop foreman and the dispatcher because the company waslosingmoneyThe termination of Blitch'semployment is not alleged to have beendiscriminatory.24Booker testified that Duncan telephoned him Sunday morning, that he told Duncanthat he was not in a position to discuss the matter until he had seen "some attorneys" as hedid not know what "his position was at all" ; that he understood that Duncan had madeSeveral trips to see him , that he thought that Duncan was trying to force himself into thepicture ; and that he had refused to see Duncan.25 The letter shows that copies were sent to the National Labor Relations Board, NationalWage Stabilization Board, and the United States Department of Labor.2EWhile Booker testified at the hearing that this letter was his "first knowledge" of anyunion,he also testified that during the last week in February,he had received an anonymous ATLANTIC STAGES565fact, I have never made your acquaintance, nor, to my knowledge have youmade any attempt to get in touch with me. Therefore, I am very much sur-prised to find an undated letter in my mail today-one day after I receivedyour first letter 27-alleging that a dispute exists between Atlantic Stagesand employees thereof, whom you claim to represent."It had been my intention to communicate to you today that I would be outof the cify for a week, but that I would be glad to get in touch with you onmy return. The same situation is still true and I am following your exampleof notifying the Governmental Agencies that this company hasnotrefusedto hear your claims to represent the majority of the employees of AtlanticStages.Weigle replied on March 6 to Booker's letter, giving the following explanationof his procedure in filing the notice of intention to strike and the request thatan election be conducted thereon among Respondent's drivers and dispatchers :The notification that we had been selected as bargaining agent for youremployees' and request for a conference is the first step in establishingcontact with the employer.The notice of intent to strike is required bylaw . . and is called the "Thirty day strike notice." This was broughtabout by your refusal to meet or confer with Commissioner G. A. Duncanof the U. S. Department of Labor, whose sole interest in this matter is ifpossible to bring the parties to a dispute or potential dispute together andto try to create harmonious relations between the two parties.While it is evident that after the above exchange of correspondence, Bookerwas in Savannah at least on Saturday, March 9,30 it is clear that Weigle wasaway from Savannah for a 12-day period which ended about March 25. In anyevent, it was upon Weigle's return that discussions, considered below, commencedabout March 27 and continued from time to time until about the middle of April.2Further developments before Respondent met with TeamstersIn the meantime, before Weigle met on March 27 with an attorney, Robert E.Banks, whom Weigle had reason to believe was representing Respondent,31 onemember of Teamsters had been demoted, another had been discharged, and athird had been suspended.'While determination of whether or not these changesin their status were discriminatory is reserved for a subsequent section of thisletter from a passengeron one of the busses telling of a conversation overheard betweenone of hisdrivers and some one else about a union.27This placesthe date of the receipt of Teamsters' letter of March 2 as March 5How-ever, Booker testified at the hearing that he had received the letter of March 2 on the aft-ernoonof March 2, and that testimonyis consistentboth with his actions beginning onMarch2 and with Weigle's statement that the letter was sent special delivery28 The letter here referred to was a copy of a strike notice filed under the War Labor Dis-putes Actalleging that the issue involved was Respondent's refusal to bargain "honestly"withTeamsters.This strike notice had been mailed by Weigle on March 4 after Commis-sioner Duncanhad informed Weigle that he had been unsuccessful in his efforts to securea conferencewith Booker29 It shouldbe noted that while this letter of March 6 referred loosely to "your employees"just as thenotification letter of March 2 loosely referred to "the employees of your Com-pany," the strike notice of March 4, a copy of which had been received by Respondent, askedspecificallyfor an election among the drivers and dispatchers20Bookerpersonally dischaiked Blackwell on that date and also personally directed exten-sive operationsin which "borrowed busses" were usedSiThe contention that Banks was not representing Respondent is considered below.22 Jones wasdemoted March 6, Blackwell was discharged March 9, and Waters was sus-pended March 25 and never reinstated798767-49-vol 78-37. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDreport, certain events pertaining to two of these employees, Jones and Blackwell,are set out here, as are certain other developments before Banks met Weigle.On Monday morning, March 4, Booker called Dispatcher Jones into his office,as he hadsaidhe would during their conversation the preceding Saturday after-noon when he had asked Jones which meant more to him, his job or his union.Polk, the only driver who had not joined Teamsters, was in the office. Bookertook away from Jones his customary authority as dispatcher to send out bussesand told him that Polk would inform him what busses to send out. Jones, whohad served as the dispatcher since July 1945, was thus confined to sitting by thetelephone and marking out busses which Polk authorized.33At the same timethat Booker thus stripped Jones of his authority as dispatcher, he also issuedinstructions that the drivers be kept out of the garage and that everybody exceptemployees be kept away from Respondent'spremises'Thus beginning onMarch 4, all of the drivers were required to leave their busses at the entrance tothe garage.There had previously been no rule against drivers going into thegarage.'On March 6 Jones returned to driving a bus ; ' Polk continued to perform theduties of dispatcher.Concerning this change, a general bulletin dated March 6and effective as of that date was posted.This bulletin, addressed "TO ALLOPERATORS," was signed by Booker and read :Due to the resignation of Ned Jones as dispatcher we have appointed W.H. Polk as acting dispatcher until further notice.Kindly be governed by instructions issued by Mr. Polk or myself.The undersigned is convinced and finds that after Polk became the dispatcher,Respondent is chargeable with his actions set out hereinafter with relation toorganizational activities, even though Teamsters sought to include the dispatcherin the unit.` Jones had normally had only the authority to make recommenda-tions concerning drivers to his immediate superior, J. H. Jarrott, Jr., the operat-ing managerwho had vacated that position on February 28. Jarrott's position,which embraced over-all responsibility for the operation of the busses and thesupervision of the drivers, has not since been filled.After Jarrott left Respond-ent's employ, Booker told Jones that he would have the authority to hire and fire.It is thus evident that the position to which Polk succeeded, in replacing Jonesshortly after Jarrott's resignation, embraced substantially more supervisory re-sponsibility than Jones had customarily exercised.The above-quoted noticeposted by Respondent places no one between Polk and Booker, stating that em-ployees are to be governed by instructions from either.Further, it is clear thatPolk's responsibilities have increased from time to time.At the hearing, PolkeeThe above findings as to Jones' demotion are made on credited testimony of Jones. Re-spondent's contention that Jones,who had received no increase in pay when he had becomethe dispatcher,had indicated a desire to return to driving, is discussed below.,, ,,84The premises referred to above and elsewhere in this report,unless otherwise specified,are Respondent's garage andoffices which were then located at 342 Drayton Street in Sa-vannah,several blocks from the Greyhound terminal which is used by,Respondent as itsSavannah terminal.Respondent has since secured a new garage and offices.88The findings as to the March 4 rule barring drivers from entering the garage are madeupon credited testimony of witnesses Blackwell,Jones, and Gordon.Booker admitted thatthe rule was probably made after Weigle's letter requesting recognition had been receivedbut unconvincingly attributed its promulation to compl,^mts' by "two boys in the shop"about an argument between a driver and a mechanicClearly before the rule was made onMarch 4, Booker had learned through Jones that Teamsters had organized the drivers.Hehad also learned.from Ayer that it had not organized the garage employeesBeMarch 5 had been Jones' day offWhen he returned to driving,he worked the "extraboard" for 10 days before hesecuied a regular run.37 It is found below that the dispatcher should be excluded therefrom. ATLANTIC STAGES567testified that he was the dispatcher, "Part Stockroom Manager," and supervisedmaintenance, "a little bit of all of it."Everything considered, the undersignedfinds that when Polk became the dispatcher he in effect became Booker's assistantin charge of the operation of busses and exercised, along with C. V. Boyd, Re-spondent's traffic manager, and Booker, the supervisory functions of the formeroperating manager as well as those of the dispatcher.Not only were Polk's supervisory functions substantially more extensive thanthose which Jones had customarily exercised, but, as facts subsequently foundherein demonstrate, after Polk became dispatcher, he acted on Booker's behalfin combating Teamsters.For instance, Polk's conversations with Perry Gordon,a driver, establish that Booker was discussing with Polk ways of discouragingTeamsters in that Booker suggested that Polk pick a fight with a driver believedresponsible for starting Teamsters in order to afford Booker a basis for discharg-ing said driver.Similarly those conversations, detailed below, also show clearlythat Polk was acting not as a fellow employee interested in self-organization butrather as a representative of management when he offered Gordon security in hisjob if he would get a majority of the drivers to withdraw from Teamsters bysigning a petition which he gave him ' It is also noteworthy that while Bookerdemoted Jones, as is found hereinbelow, after learning of his membership inTeamsters, Booker in no way disavowed Polk's action in attempting to destroyTeamsters' majority."'From the detailed findings which follow as to what Polksaid and did after becoming dispatcher, and from Booker's failure to disavowPolk's actions, the undersigned finds that Booker both authorized and ratifiedPolk's conduct.Attention is now directed to Polk's attempt, upon becomingdispatcher, to destroy Teamsters' majority.On at least three occasions, shortly after Polk became dispatcher, he discussedgetting drivers to withdraw from Teamsters with Driver Perry Gordon." Onthe first occasion, when Gordon was alone with Polk in the dispatcher's office,Polk asked Gordon if he had joined Teamsters along with the other drivers.When Gordon said that he had, Polk asked him if he thought that it would bea good thing. Gordon said that he did not know much about it but that it mustbe or the majority would not have joined. Polk asked Gordon if he would bewilling to get out of Teamsters.Gordon replied that be would if the majoritydid.Polk said that it would be the best thing for all of them to get out andthat it would mean their jobs if they did not do so.When Gordon stated thathe did not want to do anything which would hurt his job, Polk told him that hisjob,would be all right if he would take a petition to withdraw from Teamstersand get more than half of the men to sign it. Gordon replied that he did notknow whether or not he could do that as he did not know how the men wouldfeel, but that if the majority wanted to withdraw, he would not mind "goingfor the petition."Thereafter Polk wrote out in longhand a petition of with-drawal from Teamsters and gave it to Gordon to secure signatures."IsThe testimony of both Booker and Polk which is cited below, concerning Booker's in-structions to Polk that he get said petition and tear it up, implicitly recognizes that Re-spondent was chargeable with Polk's actions.I"Even on Respondent's version of Polk's withdrawal petition, which version is not cred-ited for reasons considered below, Booker clearly knew of the petition. Yet no disavowal ofPolk's conduct was made by Respondent.10Gordon testified that the first discussion took place in the dispatcher's office about aweek after Teamsters' applications had been signed.While Polk could not remember the"exact day," and thought that it was around March 2 to 4, he also testified that he was thedispatcher at the time.*'While it appears from Gordon's testimony that Polk may have given him the petitionand continued the discussion at the time of their first conversation, it is possible that the 568DECISIONSOF NATIONAL LABOR RELATIONS BOARDWhen Polk gave Gordon the petition, he asked him if he knew who startedTeamsters.Gordon denied knowing; stated that he only knew those with himwhen he had signed his application ; and named two or three drivers when Polkasked him who they were.42Polk then stated that Booker thought that lieknew who had started Teamsters ; that Booker believed that it was BennieMeeks ; and that Booker had told him that if he would pick a fight with Meeks,he would fire Meeks 43 Gordon assured Polk that he did not know who startedTeamsters and that he had signed because the majority had signed.He alsoasked if he could see Booker about it. Polk replied that Booker could not talkwith him about the matter.During the conversation, Polk mentioned severaldrivers who he thought might want to come out of Teamsters and suggestedthat Gordon see them"kA day or two later, Polk, in the presence of McCorkle,'° asked Gordon if hehad talked with any of the boys about the petition and how 1cCorkle felt aboutit.Gordon replied that he and McCorkle had talked a little bit and were willingto come out or stay in, depending on the wishes of the majority. Polk askedGordon if he had talked to Houston and Anderson about it. Gordon said thathe had talked a little to Houston.A few days later, when Houston and Gordonwere together near the dispatcher's office, Polk asked Gordon if anything hadbeen done about getting men to withdraw from Teamsters. Gordon said thatonly McCorkle, Houston, and he bad discussed it.Later that day, after Houston.had left, Polk asked Gordon if anyone had signed the petition which he had givento him.When Gordon replied that there were no signatures on it, Polk in-structed thatMe petition be returned and destroyed. The petition wasdestroyed'petition was givento Gordon duringa second discussionAccording to Polk, he gave thepetitionto Gordon 2 or 3 days after Gordon had told him that he had joined Teamsters andthat he and others wanted to get out of it."Gordon testified that he named Jones and Rhoden and possibly McCorkle43Meeks wasactive in Teamsters and servedon a committeeof six which later met withWeigle about the last of March to draw up demandsHowever, it was a group of threedrivers,Blackwell,Waters, and Hilderbrand, which initiated the investigation of the possi-bility ofjoining a union.Jonesand Rhoden also became active with that group whichestablishedcontact with Teamsters and secured its assent to taking applications for mem-bership.It should also be noted that Weigle testified that he believed that Meeks, Black-well, and Waters were among the six drivers who met with him on March 1, the day beforehe wrote Respondent requesting recognition.44Gordon testifiedthat the drivers mentioned in this connection were McCorkle, and twoof the complainantsherein, Anderson and Houston, who were later temporarily laid off earlyin April.That Polk's advice in regard to Teamsters had been sought at least by one driveris evident from credited testimony of driver W. H Alexander that he had gone to Polk andhad askedhim what he thought about joining, and that Polk had said that he did not "thinkso much of it" as hethought the company was too small to be organizedPolk did notspecifically deny Alexander's testimony but testified rather that he had not advised him toget out ofTeamsters.4ePolk andGordon had stepped into a bus in front of the dispatcher's officeMcCorklewas sitting in the bus46The abovefindings aremade upon credited testimony of Gordon, who impressed theundersignedas a truthful witness, and upon admissions in the testimony of PolkWhilePolk specifically denied some portions of Gordon's testimony (including telling Gordon thatBooker had said that he would fire Meeks if he would pick a fight with him), Polk did notimpress theundersigned as being a veracious witness, and such denials as Polk did makeare not credited.According to Polk's version, he had written out the withdrawal petitionupon Gordon's request,when Gordon had come to him to find out how he, McCorkle, Houston,Anderson,and several others who wanted to get out of Teamsters could do soHowever,since bothPolk's and Gordon's versions agree that there wereno nameson the petition whenitwas destroyed, it is evident that Goi don's rather than Polk's version of how the petition.originatedis the reasonable one.Fuither, it is clear that Booker knew when he instructed ATLANTIC STAGES569On the evening of March 9, during an argument about a flat tire for whichBooker, a few hours earlier, had laid Blackwell off for 10 days, and during whichBooker discharged Blackwell in connection with a "fight" which grew out of theargument, Booker said, "Just because you boys think that you are membersof the Union, that gives you the right to tear up my equipment and think you canget by with it."Booker also said that he did not "give a goddam about theUnion" or anything that it stood for and that those who ran it were "nothingbut a bunch of goddam sons-of-bitches." 41In addition to the rule above mentioned against drivers going into the garage,two other changes were made in Respondent's practices shortly after the driversjoined Teamsters.The first change was in shop practice to make it possible todetect and place responsibility for the slightest damage which might occur to anybus on any given run. A day or so following Teamsters' request for recognition,Booker personally instructed Ayer to inspect each bus as it came into the garagefor any scratches or marks, such as bent fenders, which would indicate that thebus had rubbed against anything or had been in any kind of accidentOnseveral occasions, Booker walked around busses with AyerIn order to placespecifically the responsibility for any given scratch on the driver who had beenresponsible for the bus when it had occurred, the plan was adopted of paintingover each new scratch at the end of each run and reporting the driver responsiblefor the damage.48The other change was to require that each driver turn in hisdriver's report upon the completion of each run whereas formerly the driverhad not been required to turn in his report on any given run until he was readyto go out on his next run 9B This change made it impossible for the drivers toprepare their reports at their leisure as they had previously done 60On March 13, Teamsters filed with the Regional Director for the Tenth Region,Atlanta, Georgia, its original charge in the instant matter.Among other things,itwas charged that Respondent, after assaulting him, had terminated Blackwell'semployment on March 9 because of his activities on behalf of Teamsters, and thatRespondent had refused to bargain collectively with Teamsters.On March 14,the Regional Director wrote Respondent, informing it of the nature of the charges.that the petition be destroyed, that it constituted evidence of violation of the ActThis isevident both from Polk's testimony that he got the petition and "tore it up" after Bookerhad told him to do so because it "was against the law" and from Booker's testimony thathe told Polk that it "was strictly against the law and for him to get that thing and tearit up as quick as possible."41Booker unconvincingly denied that he made the above remarks which Blackwell testi-fied credibly that he did makePolk, who was present also, testified unpersuasively that,while he did not remember all of the conversation, he thought that Blackwell "brought some-thing in about the Union" and that Booker refused to discuss it. It is clear from state-ments of Booker, set out elsewhere herein, that he was not reluctant to characterize Team-sters in emphatic language.49The lay-offs and discharges of complainants which later occurred in connection withaccidents, and Respondent's contention that its policies as to accidents were motivated byits financial condition and by pending increases in its insurance rates are considered below.It should be noted here that while busses had previously been checked for flat tires, theabove type of inspection was instituted immediately after the drivers had joined Team-sters.49 That this change occurred during the first week after Teamsters organized the driversis shown by Polk's testimony that the instructions were posted 2 or 3 days before Blackwellwas discharged on March 9.suRespondent's contention that some of the complainants whose employment later wasterminated left Respondent's employ because their drivers' reports showed discrepancieswhen compared with reports of checkers employed to make a check of Respondent's drivers,is considered below. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis letter was answered the. day after the first of the series of meetings dis-cussed in the next section of this report.3.The meetings between Respondent and Teamsters and events duringthat periodOn March 26, Robert E. Banks, an associate of O. E. Bright, an attorney whomBooker had consulted for years, telephoned R. C. Weigle, Teamsters BusinessAgent' and told him that Bright, who Weigle believed was Booker's "legalcounsel," and who was in fact Booker's advisor in the matter, had asked him toget in touch with Weigle "and try to work out a settlement of the differences"between Respondent and Teamsters.Thereafter, from March 27 to about themiddle of April, a series of meetings took place between Re.p;)ndent and Team-sters.Banks and Weigle attended all of these meetings.Usually a representa-tive of Teamsters, in addition to Weigle, was present.Bright dropped in for atleast a part of most of the meetings. Booker was not present at the earliermeetings but was present at each of several meetings which took place duringthe latter part of this period.62While there is conflict in the testimony as to whattranspired during these meetings, the undersigned is satisfied from his analysisof all the evidence that the following developments took place.63On March 27, at the first meeting, Banks, who had been asked by his as-sociate, Bright, to get all of the information he could' asked Weigle what per-centage had signed up with Teamsters.Weigle replied that to the best of hisknowledge all but one of the drivers had signed and stated that Teamsterswould submit its cards for a cross-check against the pay roll.Banks did notquestion Weigle's claim of majority and said that he would take the matter upwith Booker and see if he would agree to a cross-check.Banks also asked Weigle,if lie had a proposed contract ready.When Weigle said that he did not, Banksasked him to formulate a list of things that Teamsters wanted so he could takeit up with Booker and see what could be done about it.The day after the above meeting, Respondent wrote the Regional Director, overthe signature J. A. Booker,66 the following letter dated March 28, 1946:This will acknowledge receipt of your letter of March 14th.You wouldhave had a reply sooner but I have been out of the City. Your information01 Severaldays earlier, while Weigle was out of Savannah, Banks had tried to contacthim.e3 A FieldExaminerof the Board also attended one or two of the last meetings.as Forthe most part, these findings follow the testimony of Weigle, whose version of eventswas the mostcomplete and convincing, and whose credible testimony was substantiated, inpart, by testimony of Respondent's witnesses.Testimony in conflict with these findings isnot credited.S! Banks had known Weigle and other representatives of local labor unions in Savannahfor several years, during which Banks had served first as Industrial Relations Counsel andlater as Assistant to the President in Charge of Industrial Relations at Southwestern Ship-building Corporation."aBooker testified that O. E. Bright, whom he had known for years, signed his name to theabove letter.Assuming that Booker's name was signed by Bright, the undersigned is con-vinced and finds, that both Bright and his associate, Banks, were acting for Respondent inits relations with Teamsters from the time of Weigle's return to Savannah until about themiddle of April.Bright testified that Booker had consulted him for advice for years ; thatBooker had consulted him in this matter ; and that he had "advised him as best" he could.The fact that Bright, who had until recently received a retainer from Booker, did not billBooker "for any of the work involved in this case" does not permit Respondent now to dis-claimresponsibility for activities of Banks and Bright herein detailed. ATLANTIC STAGES571with reference to the discharge of H. M. Blackwell is in error.His dischargewas in no way connected with his Union activity.No labor dispute exists.Mr. Weigle has informed me that he representsa majority of my drivers. I have asked him to submit evidence to thateffect and to advise me what he desires and ewpects in the way of Unionrecognition and a Union contract.[Emphasis supplied.]I am perfectlywilling to cooperate with him if satisfactory arrangements can be workedout.I will be glad to advise you of any further developments.Also after the above meeting, a committee of six drivers and Weigle drew upa list of11 desired provisions 6s which Weigle submitted to Banks at a briefsecond meetingwhich took place about 2 days after their first meeting. Bankslooked over the list and said that he thought some things would be agreeable toBooker but that others would not 67 At the next meeting a few days later, earlyin April, Banks told Weigle that he had discussed the proposals with Booker,that some were "entirely unsatisfactory" to Booker, that there were some thatBooker "could go along with," and that there were some on which Booker wantedfurther clarification or negotiation.Banks also explained Booker's position oneachof Teamsters' 11 proposals, stating that recognition for mechanics andhelpers and the dispatchers was not agreeable and that there were no terminalemployees.After the foregoing meeting, Booker was present at the two or possibly threemeetings which were subsequently held. In spite of seemingly auspicious begin-nings, the meetings terminated about the middle of April, not because of anydeadlock on contract provisions or on the employees to be included in the unit, butbecause Booker insisted, against the advice of Bright Is and Banks, on an electionbased on a pay roll of a current date as evidence of Teamsters' majority., Booker'insisted that the new employees, who had in the meantime replaced several of thedrivers, shouldhave an opportunity to express their desires.Teamsters was notwilling to agree to such an election because of the delay and the lay-offs anddischargeswhich had taken place, but was willing to submit its cards to bechecked against the pay roll as of the time of the request for recognition, March2.Concerning these meetings, it is noteworthy that Banks, who was well in-formed on matters pertaining to labor relations, testified that at one time he toldWeigle that he did not believe that his union had jurisdiction over the employeeswhich it claimed to represent ; 69 that "Booker was howling for an election" be-cause he "thought that maybe the Amalgamated Union should have representedhis employees" ; and that "Mr. Booker never got around to admitting that hewanted to deal with Mr. Weigle or any other Union."About the time the above series of meetings terminated, with Booker, in spiteof the advice of Banks and Bright, demanding an election on the basis of thecurrent pay roll, Teamsters filed a Petition for Certification of RepresentativesEeThe first provision was recognition as bargaining agent for all bus operators, mechanics,helpers,and garage men, dispatchers, and terminal employees.Other provisions includedunion shop, check-off, seniority, arbitration, sanitary sleeping quarters away from hometerminals, off-route mileage pay, minimum weekly guarantee, allowance for changing tires,one day of rest each week, and vacations.crThe undersigned is satisfied from credited testimony of Weigle thatTeamsters' proposalswere submitted not later than Saturday, March 30.5sBooker testified that he had a disagreement with Bright on this matter.68During his testimony,Banks explained that he had made this remark because in hisexperience employees of bus lines such as Respondent'swere members of Amalgamatedrather than of Teamsters. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Board6° This petition, filed on April 16, claimed as the appropriateunit all of Respondent's bus operators, dispatchers and garage men, excludingmechanics and mechanics' helpers"In the meantime, in addition to the already mentioned demotion of Jonesfrom dispatcher to driver, and the termination of drivers Blackwell and Waterswhich had taken place before the meetings started, by the time the meetingshad concluded and the petition had been filed on April 16, 11 additional driverswho were members of Teamsters had been laid off or their employmenthad terminated.The first of these additional changes in status occurred justas the meetings were getting under way when C. W. Collins was laid off onMarch 29, ostensibly in connection with a newly instituted practice pertainingto accidents G2On March 30, Carter B. Collins, Jr ; on April 1, C. L Houston ;on April 3, L. D. Anderson ; and on April 6, W. J. Ward were laid off in connec-tion with accidents63Most of the foregoing lay-offs in connection with accidentswere for 10 clays 64However. Ward's lay-oft was for 20 days and he was neverreinstated. In addition to these lay-offs, drivers Emmett Phillips, Jr., Perry W.Gordon, W. T. Flanders, Olin Todd, P J. O'Neal, and D. W. Brant G5 were separatedfrom Respondent's employ, 3 on April 8 and the rest shortly thereafter, inconnection with alleged discrepancies revealed by checkers' reports, which reportshad been prepared during the preceding few weeks and delivered to Respondenton April 8.On April 2, 5 days after he had been laid off on March 29, following an acci-dents` C. W. Collins went to Booker's office to find out about an investigationof his accident which Booker had told him the insurance company would haveto make before he could return to work.Booker told Collins that he had heardfrom Frank Howell, an insurance adjuster, and that Collins would have to beoff for 5 days more 67 During a discussion which lasted some 45 minutes, Bookerexplained that he had to make some arrangements to cut down accidents becausehis insurance rate was very high G8 Collins pointed out that anyone drivingwas likely to have an accident sometime.When the discussion turned to thecondition of Respondent's equipment,G" Booker told Collins that regardless ofwhat happened, not to make it any worse on the equipment than he could helpas the insurance rate was bad enough but would be even worse if blame wasso It is not clear whether the last meeting took place just before or just after the petitionwas filed.siThis is the same unit alleged in the complaint except that the exclusion of supervisoryemployees was not specifiedThe petition was docketed as Case No. 10-R-1531. It Siaswithdrawn on June 17, 1946, without prejudice, upon the approval of the Regional Directorfor the Tenth Region62Respondent's contentions relative to its endeavor to curtail accidents are considered ina subsequent section of this report61The dates here used are conformed to the proof, as appears more fully below6' Carter B. Collins, Jr , was laid off for only 3 days.65Brant, a member of Teamsters whose termination is not alleged to have been discrimi.natory, had been laid off shortly before because of an accident68For reasons discussed more fully below, the undersigned accepts March 27, shown byrecords of Howell, an insurance adjuster, as the date of the accident, and has determinedthe above dates therefrom67While Rowell was reporting his findings as to responsibility for accidents in connectionwith Respondent's newly instituted practice of lay-offs following accidents, it should benoted that, contrary to the impression which Booker was giving his employees, the practicewas not imposed on Respondent by the insurance company.68As appears more fully below, Respondent's accident rate was highand an increase ininsurance rates was pending66The record establishes that much of the equipment was old andcould not always bekept in a satisfactory state of repair. ATLANTIC STAGES573placed on the condition of the equipmentAt one point, Booker explained thathe had spent $30,000 to get a new bus route from Americus to Columbus, Georgia ;that because of their union activities the drivers had got him all "messed up"so that he really did not know what to do ; and that he probably would have hadthem out on that run if Teamsters had not been started."One further development during the latter part of the period when Respondentand Teamsters were meeting is noteworthy.One of the drivers hired by Bookeras a replacement during the first half of April was Thomas M. Smith." Smith,an experienced driver, went to see Booker about the first of April and applied fora position.Booker told Smith that he did not hire experienced drivers buttrained his own drivers.Smith was wearing a union buttonshowingmember-ship in the Amalgamated.72Booker asked Smith if he belonged to a union andSmith replied that he belonged to Amalgamated and believed that it was a goodthing for both the employer and employees.Booker explained that Teamsterswas trying to represent his drivers ; that he did not think that it was the rightthing for them to go into ; and that he could not hire Smith until he saw whatwas goingto happen.Booker also mentioned the possibility of using an ex-perienced driver in connection with a driver-training program he was con.templating.Either then or at a second meeting, Smith showed Booker his of-ficialcertificate of membership in Amalgamated.i3Thereafter, before the middleof April and upon the termination of Driver Todd,74 Smith was put to work asa bus driver.Thus shortly before the meetings with Teamsters broke up withBooker demanding an election, a known member of Amalgamated had been em-ployed by Respondent to replace a Teamsters' member.774.Developments after the termination of meetings between Respondent andTeamstersDuring the first half of May, several weeks after his separation from Respond-ent's pay-roll in connection with checkers' reports and after meetings betweenRespondent and Teamsters had terminated, Todd went to see Booker to try to getreinstated as a driver.Booker would not reinstate Todd, but maintained thatTeamsters had had nothing to do with anything which had happened.However,during that conversation, Booker also told Todd that "before he would have theUnion," he would shut down or sell out the bus line, and that there was nothing but"a bunch of sons-of-bitches in the Union " 7670The above findings are made on credited testimony of Collins.As appears above,Booker's purchase of this bus line was actually still before the I. C C. for its approval atthe time of the hearing71Circumstances surrounding Smith's termination on May 31, shortly after he had signedup most of Respondent's employees in Amalgamated, are considered below72While Smith, in order to secure a position through Weigle, had previously also signedwith Teamsters, he did not reveal this fact to Booker73This letter-size certificate was introduced into evidence.Booker testified that Smithshowed him this certificate when he made a second visit about securing a position. It is notclear from Smith's testimony whether the certificate was displayed on his first or on asecond visit, but in any event it was displayed to Booker before Smith was hired74Smith testified that he was employed on April 13, but Todd's resignation is datedApril 8.75The above findings are made upon the undersigned's analysis of the testimony of Smithand Booker, which testimony is not in substantial conflict. It should be noted that whenBooker told Weigle that he had hired Smith, Weigle told Booker that he thought Smithwould give him some trouble.Booker said that if Weigle thought so, he would get rid ofSmith.Weigle replied that since Teamsters had no contract he had no right to requestBooker to discharge Smith."Todd so testifiedcredibly. 574DECISIONSOF NATIONALLABOR RELATIONS BOARDAbout the middle of May, a document was prepared in triplicate, circulated, andsigned by 11 of Respondent's drivers.This so-called petition read :SAVANNAH, GA.,May16, 1946.To : The INTERNATIONALBROTHERHOODTEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN & HELPERS,Local No. 897, Savannah, Ga.We, the undersigned employees of the Atlantic Stages, do hereby withdrawour applications for membership in the above local and/or to have said localrepresentus as BargainingAgent, effective immediately.A copy of this Peti-tion and Notice is being forwarded to the Regional Office of the NationalLabor Relations Board in Atlanta, Ga.Driver Hilderbrand, whose signature is the first of the 11appearing on thepetition,77 testified that he had consulted no one and was solely responsible for thewording of the above petition ; that his wife had typed up the petitionfor him ; 7tand that he had circulated it and secured "all thosenames on it." 9The above withdrawal from Teamsters was signed by all the complainants inthe instant matter, except Thomas M. Smith, who were still on Respondent's payroll, namely Ned Jones, L. D. Anderson, C. W. Collins and C. L. Houston, all fourof whom previously had been laidoff inconnection with accidents.80One further matter pertaining to the withdrawal petition should be noted.While Smith did not sign it, Hilderbrand asked him if he wanted to sign it.Smith then called Thomas McBrayer, an International Representative of Amal-Smith then called Thomas McBrayer, and International Representative of Amal-gamated, and thereafter went to Hilderbrand's home and informed Hilderbrandthat McBrayer had asked that the withdrawals be withheld for a few days so thathe could get together with Weigle to work out something.Hilderbrand indicatedthat he might wait awhile before sending in the petition.However, Hilderbrandmailed the petition before Smith, who later signed up Respondent's drivers forAmalgamated, returned from his next run.8171The second signature was that of McCorkle in whose presence Polk had discussed withGordon the petition withdrawing from Teamsters which Polk had given Gordon some 6weeks earlier.The third signature was that ofMeekswho was later active with Hilder-brand and McCorkle in arranging a meeting on June 11, discussed below, between Bookerand the drivers78 Similar responsibility for a similar petition discussed below dated June 3,withdrawingfrom Amalgamated,was also claimed by Hilderbrand.He testified that his wife had typedup both petitions;that her experience other than housekeeping had consisted of working "alittlewhile"in a drug store;and that he had never studied law or previously drawn up apetition.79 It is noteworthy that while Hilderbrand had been active with Blackwell and Waters instarting Teamsters,he had denied knowing about Teamsters when Booker had asked himabout it on the night of March 2.11 It should be noted that in the meantime,Carter B. Collins, Jr., who had been laid offon March 30 in connection with an accident,had been discharged about May 8 in connectionwith a subsequent accident.81 These findings are made on credited testimony of Smith.While the record does notreveal what understanding,if any, may have been reached between Teamsters and Amalga-mated,Weigle testified that both are affiliated with the AFL and used to be competitors ;that they presently cooperate and in some cases have joint contracts;that once his organi-zation had started to organize a company,any settlement on jurisdiction which might bereached was a matter between the two organizations;and that he was "definitely dis-pleased" when he learned that Smith was attempting to organize Respondent's employeesfor Amalgamated.The undersigned does not believe that it is necessary to draw any in-ference as to why Amalgamated later authorized Smith to secure applications from Re-spondent's employees,or as to whether any understanding was reached between Teamstersand Amalgamated.Further, Booker testified that he had never received a request forrecognition from Amalgamated. ATLANTIC STAGES575While the undersigned is not satisfied that the testimony thereon fully revealsthe relationships between Respondent and a group of its drivers,with respect toorganizational activities, it is evident that conversations between Booker and asmall group of drivers headed by Meeks and Hilderbrand 82 took place from timeto time during May and early June and culminated in meetings between the driversand Booker on June 11 and 12. Thus a series of discussions between Booker anda committee of drivers was interlaced with events described hereinafter.Concerning these discussions,Booker testified that Meeks and another driver °'came to him about a week or 10 days after he had received the withdrawal fromTeamsters;that they asked him if he could"see fit to give the boys a raise" ; thathe told him that he did not know whether he was at liberty to talk with them;that he thereafter consulted three attorneys 84 who told him that "if the boys haddecided to come out themselves,"itwas"perfectly legal and right"that he ";dis-cuss anything with them" ;that he then took that position with the drivers andstaretd negotiations;that when Meeks told him that the Amalgamated wasorganizing,85 he "broke off negotiations"and told the group tsat it was "definitelyillegal"for him to discuss a raise further with them "since the boys had alreadystarted to organize another outfit" ;that after he had later received the with-drawals from Amalgamated,8° the group came to him again and said that theywere "all out of all the Unions"and asked if he would talk with them ; that afteragain consulting an attorney he took the position that the best thing to do wouldbe "to get the boys together"to talk it over to "see what we can work out" ; andthat thereafter arrangements were made for the meetings discussed below.While thetestimony of Meeks and Hilderbrand was less detailed than Booker'sconcerning the events which led up to the meetings of June 11 and 12, it wassimilar and did not substantially conflict with the foregoing testimony of Booker.In addition,Meeks testified credibly that when he and McCorkle asked Booker fora raise, Booker asked him to find out how much of a raise would satisfy thedrivers.The undersigned accepts the testimony of Booker and Meeks set outabove as indicative of the dealings between Booker and the committee of driversduring May and June while the following events were transpiring.During a 2-or 3-day period about the end of May, Smith,who had arrangedwith Polk to trade runs with another driver so that he could be off, led a campaignto sign up Respondent's drivers in Amalgamated" During this period, about 20drivers signed blanks applying for membership in Amalgamated and paid $2 eachwhich was credited as initiation fee and the first month's dues.8882 It is apparent from Booker's testimony that the group varied from time to time andupon occasions also included McCorkle and Anderson, and that Meeks and Hilderbrand werethe leaders of this committee.84Booker was not sure, but believed that this driver was McCorkle. It appears morelikely, however, that it was Hilderbrand.84 In addition to 0 E Bright, mentioned above, Booker named two other attorneys notelsewhere mentioned herein.85This organizational activity took place about the last of May.81 It should be noted that Amalgamated, the withdrawals from which are discussed below,at no time sought recognition of Respondent.87 Smith was assisted by Jones and Graham, who were still employed as drivers, and byTodd whose services had terminated.88Smith testified that he understood that if the drivers "choose from either of the unions"and "leave out" Amalgamated, the $2 would be refunded. Smith also testified that Inter-national Representative McBrayer of Amalgamated had been in conference with Weigle andalso had contacted the Board's Regional Office in Atlanta. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout May 31, Driver Lee Roy Osborne, who had signed up with Amalgamatedand had secured a receipt for $2 bearing Smith's signature, showed this receiptto Polk when Polk, while "discussing the raise," asked him how much it hadcost him to join AmalgamatedUpon seeing the receipt, Polk laughed and saidthat Smith did not have to lie to Win." About midnight on May 31, shortlyafter Polk had seen Smith's name signed to Osborne's receipt, Polk dischargedSmith 90About the first of June, Booker called Osborne into his office and discussedseveral matters with him when only the two of them were present. Booker toldOsborne that there were some things which had to be straightened out such asthe accident rate which was costing the company too much money because ofincreased insurance premiums and the "wish-washy" drivers who could notseem to get together.During the conversation Osborne told Booker, without iden-tifying the union involved, that he had joined the union but that he had not hadanything to do with organizing it.Booker asked Osborne who it was that waspaying him.Booker also said that he would rather lease out his business thanhave it "messed up like it was" and that he already had the papers made outto lease it.Osborne suggested that Booker call a meeting of the drivers to findout what they wanted, but Booker said that it would be a violation of law forhini to call such a meeting as the drivers had joined a union. Before Osborneleft Booker's office, Booker asked him whether or not he was "for the company"and told him that he was going to know whether or not he was 91On June 3, some 10 or 12 drivers who had signed up with Amalgamated inetduring the evening in a room in the DeSoto Hotel in Savannah at the invitationof Hilderbrand.After he had sent Smith from the meeting room, Hilderbrandtold the drivers that Booker had agreed to increase the rate to drivers to 4cents a mile on the run from Savannah to Eufaula, Alabama,92 and to increasethe hourly rate by 10 cents an hour on the beach division,' if they would getout of Amalgamated and get straight 9` Hilderbrand attempted to persuade the89This finding is made on credited testimony of Osborne, who impressed the undersignedas a truthful witnessPolk's denial, and his attitude as a witness at that point in histestimony,was particularly unconvincing.While Osborne testified that Polk did not ex-plain in what way he thought Smith had lied to him, the undersigned is satisfied fromSmith's testimony that Polk was under the impression that Smith had arranged for timeoff for personal reasons and that Polk did not know that Smith intended to use that time toorganize for Amalgamated.90The undersigned is satisfied that Polk discharged Smith about midnight, May 31, asSmith testified,rather than merely telling Smith to go to see Booker,as Polk testified01Osborne, upon whose credited testimony the findings in this paragraph are based, placedthe date as being after he had signed out of Teamsters and into Amalgamated, but beforehe had signed out of AmalgamatedThus the date would be between May 29 and June 3.Booker's brief description of his conversation with Osboine, which was not persuasive char-acterized it as involving no union discussions but only Respondent's general improvementand safety programBooker placed the time as after he had received the withdrawal fromTeamsters and before he had learned of activities on behalf of Amalgamated, during whichperiod he understood his attorneys to say that he was "at liberty to operate and deal withmy men directly "However, during the conversation, Booker told Osborne that he couldnot call a meeting because the drivers had joined a union, and the undersigned is satisfiedthat Booker's purpose in talking with Osborne was to get the drivers out of Amalgamated.92This was the longest bus route and the mileage rate then paid was 3 cents a mile93The hourly rate then was 80 cents94 Jones so testified credibly.While the word "union" appears in Jones' testimony, itis obvious from the context as a whole that Amalgamated was being referred to at thismeeting.That such inducements were also held out by Meeks, another leader of the com-mittee, during conversations is shown by the evidence.Jones testified credibly that Meekstold hun that Respondent was "fixing to give us a raise, but since we got signed up in IbisAmalgamated Union, they were going to hold it off . . . if we come out of it, they ATLANTIC STAGES577drivers at the meeting to sign a petition, set out below, which he had with himand which he told them he had drawn up himself.While the drivers weretogether at the meeting, they refused to sign.When they offered to help Hilder-brand pay for the hotel room, he would not accept and stated that the room hadalready been paid for.'5Within a few days following the above meeting, the petition, which Hilder-brand circulated unsuccessfully at the meeting, was signed by 17 drivers.Thiswithdrawal petition which, like the withdrawal from Teamsters, was sent to thelabor organization involved, Respondent, and the Board, read as follows :SAVANNAH, GA.,June 3, 1946.To : Mr. T. M. Smith or Amalgamated Assn of Street Electric Railway andMotor Coach Employees of America, Atlanta, Ga.We, the undersigned employees of the Atlantic Stages, do hereby withdrawour applications for membership in the above local and/or to have said localrepresent us as Bargaining Agent, effective immediately.A copy of thisPetition and Notice is being forwarded to the Regional Office of the NationalLabor Relations Board in Atlanta, Ga.On June 11, Booker had dinner and a meeting with some 10 of his driversand on the following evening, June 12, he had a second dinner and meeting with8 additional drivers who, because of their runs, were not able to attend thefirstmeeting.'Both meetings were held at a tavern near Savannah. At leastpart of the drivers who attended were notified of the meetings and asked toattend by Polk. In addition to Booker and the drivers, the dinners and meetingswere attended by some office employees," and by Polk and C V. Boyd "What transpired at the dinners and meetings appears to have been substantiallythe same on both evenings.After a round or two of drinks and a dinner selectedindividually from the menu by each of those attending, all of which was paid forby Booker, a prepared statement dated July 11, 1946, which Booker had drawnup and which was addressed to him, was passed around to the drivers by Bookerwho said that he wanted them to sign it and that they would then have a discus-sion.The typed statement thus signed by 10 drivers on June 11 and by 8 driverson June 12 read as follows :,The undersigned employees of Atlantic Stages are not affiliated with anyunion organization, therefore, request a meeting with you for the discussionof wages and other related matters"would give us a raise."Meeks also made statements of similar import to at least oneother driver, Osborne, as is shown by Osborne's testimony that either Polk or Meeks toldhim that if the drivers had not gone into the other uniontheywould have got a raise, andPolk's testimony that Meeks had told one of the drivers in his presence (and had told himthat he had told other drivers) that they had "played hell" in relation to their raise byjoining another union95Hilderbrand testified that he personally paid for the room and for four Coca-Colas andthat he called the meeting because of his "own personal feeling to get the employees out"and that no one had requested him to call the meeting99 The findings in the above paragraph and the two which follow are made upon theundersigned's analysis of the testimony of Anderson,C W. Collins, Alexander,Hilderbrand,Meeks,and Booker, which is,for the most part, essentially supplementary rather thancontradictory in nature97They were evidently present to take notes of discussion98Boyd is the traffic manager, and now performs some of the functions of operatingmanager99Booker testified that he had prepared the letter to himself to make"a record to put inmy files that I hadn't violated the Wagner Act "Booker also testified that lie had soughtlegal advice concerning discussing a raise with the drivers because he did not "want to take 578DECISIONSOF NATIONALLABOR RELATIONS BOARDWhen the drivers on the respective evenings had signed the above statement,Booker said that he was in a position to discuss with them pay increases andother plans.Booker and Boyd then explained the plans which they said had beenunder consideration 100While it is apparent that the drivers at the meetingswere given an opportunity to express opinions, it is also evident that Bookerhad made up his mind what he would be willing to do ; explained the plan to thedrivers ; and received their acquiescence therein.Booker's explanation of whattranspired was that he submitted what he thought the company "could stand,"provided the drivers put forth extra effort and helped "make it back" ; 101 thatthe drivers "all agreed" ; and that he told them at the first meeting that nothingdefinite could be determined until the next night when the "other half" of thedrivers would be in from their runs.Certain significant changes in working conditions were discussedat and in-stituted following these meetings.The hourly rate for surburban runs wasincreased from 80 cents an hour to 90 cents, and the mileage rate for inter-cityruns which had been 3 cents per mile was placed on a graduated scale rangingfrom 3 cents for drivers with less than 6 months of service to 4 cents a mile fordrivers with 2 years or more of service.Respondent also instituted a safetyaward of 1 week's pay upon the completion of 30,000 miles of driving without achargeable accident102 In addition, a program of training G. I's as drivers wasannounced.Booker also said that they would try to have a meeting at least oncea month to discuss anything which might come up involving betterment of the"situation" of the drivers 103On June 17, Teamsters' petition for determination of representatives was-withdrawn.On June 19, under circumstances discussed more fully below, theemployment of C. W. Collins was terminated.B. Conclusions as to interference, restraint, and coercionThe activities of Booker and Polk as above chronicled, when considered intheir totality, clearly establish the allegations of the complaint that from onany chances on making a slip on this matter" as he understood that the law prohibitedhim from interfering with the rights of his employees to select a bargaining agent and hisattorneys had advised him that discussing raises with individual drivers might be in-terpreted as such interference.100As is indicated above, discussions had taken place between Booker and the drivers'committee, and Hilderbrand and Meeks had discussed matters with drivers until thedrivers generally had the impression that a pay increase would be forthcoming when theywithdrew from Amalgamated.'O'Booker also said Respondent was going to incorporate and that he thought that itcould be arranged for drivers to purchase stock103A chargeable accident means one which occurred through the fault of the driver.1o3 It does not appear that any such additional meetings were heldHowever, it shouldbe noted that Rule 81 in Respondent's "Manual of Operating Rules and Regulations,"prohibits drivers from discussing grievances among themselves or with outside persons.This rule, entitled "Driver's Grievance" reads.Any driver having a grievance, or complaint, or being dissatisfied, should state suchgrievance, complaint, or dissatisfaction to his superintendent, and in no instance shouldthis be discussed with any other employee or outside personIf the grievance is suchthat the driver feels that he does not desire to discuss same with his superintendent,the same should then be reported to or taken up with the next in authority in theorganization.While it is obvious that enforcement of the above rule would constitute violation of theAct, since the record shows that Respondent's rules are not uniformly enforced, since thereis no evidence that the above rule has been invoked against any driver, and since the rulewas not put in issue at the hearing and the Board makes no contention as to said rule,the undersigned makes no finding or recommendation relative thereto ATLANTIC STAGES579or about March 2, 1946, Respondent vilified, disparaged, and expressed disap-proval of Teamsters ; interrogated its employees concerning their union affilia-tion; and urged, persuaded; threatened, and warned its employees to refrainfrom assisting, becoming members of, or remaining members of Teamsters orany other labor organization!"The undersigned is convinced from the recordas a whole that the principal underlying factor operating throughout was Booker'sunwavering determination to thwart the unionization of his drivers, and thatthese events form a pattern of behavior directed to that end.Accordingly, theundersigned finds that Respondent has interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section 7 of the Act,and has thereby engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (1) of the Act as alleged in the complaint.C. The refusal to bargain1.Theappropriate unitThe complaint alleges that all bus drivers, garage men, and the dispatcheremployed by Respondent, exclusive of mechanics, mechanics' helpers, and super-visory employees with authority to hire, promote, discharge, discipline or other-wise effect changes in the status of employees or effectively recommend such ac-tion, constitute an appropriate unit 106While Respondent's answer denied "allallegations of the complaint," counsel for Respondent did not challenge, eitherin his oral argument or in his brief, the appropriateness of the unit alleged.However, it is clear from testimony given by Booker, that Respondent considersits dispatcher to possess substantial supervisory authority, and from the testi-mony concerning the meetings from May 27 to about April 15 between Respondentand Teamsters, that Respondent desired to exclude the dispatcher from the unitbecause of his supervisory authority.106104For instance, vilification, disparagement, and disapproval of Teamsters is shown byBooker's statement to Blackwell that those who ran Teamsters were nothing but "a bunchof goddam sons-of-hitches" and by Booker's statement in like vein to Todd that there wasnothing but "a bunch of sons-of-bitches in the Union " Interrogation of its employees con-cerning their union affiliation is illustrated by Booker's asking Ayer, a garage employee,if he had joined Teamsters and by Polk's asking Gordon if he had joined.Finally, Polk'sstatement to Gordon that it would mean their jobs if the drivers did not get out of Team-sters,Booker's statement to CW. Collins to the effect that he would probably have haddrivers out on a new bus route if they had not organized and got him all "messed up,"Bookers' statement to Todd that he would shut down or sell out before he would "have theUnion," and Booker's statement to Osborne that he would rather lease his business thanhave it "messed, up like it was" constitute, when considered in their context, threats andwarnings to Respondent's employees against assisting, becoming members of, or remainingmembers of Teamsters or any other labor organization305The same unit was alleged to be appropriate by Teamsters in its Charge, filed July 3,and also in its earlier Petition for Certification of Representatives, filed April 16, exceptthat the Petition did not name supervisory employees among those to be excluded306 Itshould be noted that the unit of recognition requested by Teamsters in its pro-posals presented by Weigle to Banks about the last of March included all bus operators,mechanics, helpers, garage men, the dispatcher and terminal employeesThe evidence asto those meetings shows that Respondent, in addition to objecting to the inclusion of thedispatcher because of his supervisory duties, objected to the inclusion of its agent atMcRae, who was apparently the only person who might be considered a terminal employee,because he was also a partner in the cafe at the bus station there, and also objected to theinclusionofmechanics and helpers for at least a year because conditions in the garagewere unsettled.It is evident from the petition filed by Teamsters on April 16, which didnot seek to include terminal employees, agents, mechanics, or mechanics' helpers, that,canisters had acquiesced on those classificationsAlthough Teamsters continued to seekT 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe testimony of Booker and Weigle show, and the undersigned finds, that ofthe 45 employees listed upon Respondent's March 2 pay roll,"' the office em-ployees, the garage foreman, the agent, and the traffic manager should all be ex-cluded from the unit.Further, the undersigned is convinced and finds from thetestimony of Booker and Weigle that the functions of Respondent's 11 garageemployees are organized in such a way that they do not fall within themeaningof the term "garage men" as used by Teamsters to describe the work performedby such employees as it would seek to include in the unit.Hence these 11 garageemployees should be excluded, from the appropriate unit and the term "garagemen" deleted from the description of the unit X09As to the dispatcher, the undersigned is convinced and finds from all of theevidence that on March 2, 1946, and thereafter, Respondent's dispatcher, what-ever his previous duties, has had such substantial supervisory duties andauthority that this position should be excluded from the unit, in keeping withthe Board's usual practice.10fThe remaining employees on the March 2 pay roll, the 23 drivers, constitutea homogeneous group whose duties are similar and who havebeen organizedby Teamsters. In the opinion of the undersigned, these drivers constitute' anappropriateunit.110Accordingly, the undersigned finds that all of Respondent'sdrivers, exclusive of garage employees, office employees, the dispatcher, thegarage foreman, the agent, the traffic manager, and supervisory employees withauthority to hire, promote, discharge, discipline or otherwise effect changes inthe status of employees or effectively recommend such action, at all times ma-terial have constituted and now constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.2Representation by Teamsters of a majority in the appropriate unitThe evidence establishes that all the employees on Respondent's March 2,1946, pay roll who were serving as drivers, except one, signed blanksdesignatingthe inclusion of the dispatcher,itwas not disagreement on this matter which led tobreaking off negotiations between Respondent and Teamsters107 See footnote 16 above.10sTen of these garage employees are classified as mechanics,mechanics' helpers, or G. I.student mechanicsThey usually work in groups of three, composed of one employee ineach of these classifications,and they do all of the repairing and servicing of each of thebusses upon which they, as a crew,workWeigle testified that Teamsters had made noattempt to organize Respondent'smechanics,and claims as garage employees only thosewho changed tiresand wash, grease,and service busses, when such duties are segregatedfrom duties of mechanicsBooker's testimony shows that there are not any garage men,in that sense.The other employee listed under"garage" is a janitress who spends about'85 percent of het time keeping the office clean and running errands, and about 15 percentof her time in the garage helping to clean busses.Teamsters does not desire to includethis employee.109 See the findings above as to the dispatcher's duties in connection with the findings asto Respondent's chargeability for Polk's activities.It should be noted that Jones.testr-fled thatas the dispatcher he normally had hadauthorityonly to recommend hiring anddischarging and that Booker had told him, on February 28, 1946, the day upon whichJarrott had resigned,that he had the added authority to hire and hieBooker testified thaton March 2, as dispatcher,Jones' dutieswere tosupervise the drivers generally, to familiar-ize them with rules and the safety campaign,to assign the divers to runs, to dispatchbusses on special and regular trips, to make out defect cards, and to make recommenda-tions to him concerning hiring and firing and in some cases,in his absence, to hire and fire.If is not clear how many of these functions Jarrott hadperformedno It is noteworthy that Respondent's letter ofMarch 28 tothe Regional Director, overBooker's signature,states,"Mr. Weigle has informed me that he represents a majority ofmy drivers " ATLANTIC STAGES581Teamsters as their collective bargaining agent on either February 27 or 28.The evidence also shows that authorizations were signed by 24 of the 45 em-ployees on Respondent's pay roll of March 2 on the same days. It is thus evi-dent that on February 28, 1946, Teamsters represented a majority of all ofRespondent's employees,"' and substantially all of the employees in the unitfound hei einabove to be appropi iate.Respondent contends in its brief that Teamsters lost its majority throughvoluntary withdrawals and not because of any coercion on the part of Ite-spondeiitThe facts found above and the record as a whole do not supportRespondent's contentionThe undersigned is convinced and finds that the driverswho signed the petition on May 16 withdrawing from Teamsters did so in sub-stantial part because of Respondent's unfair labor practices.Further, theundersigned is convinced and finds, for reasons which appear more fully here-inafter, that neither the withdrawals from Teamsters in the petition of May16, nor the uncertainty in their testimony at the hearing of some drivers whohad designated Teamsters as to whether they wanted Teamsters or Amalgamatedto represent them 12 can operate to deprive Teamsters of its majority.From the record as a whole, the undersigned is convinced that if Respondenthad not engaged in unfair labor pi actices, no question would now arise as to thecontinuing majority status of Teamsters in the appropriate unit.Accordingly,the undersigned finds that on February 28, 1946, and at all times thereaftermaterial, Teamsters was the duly designated representative of a majority of theemployees of Respondent in the above-defined appropriate unit and that, pursuantto Section 9 (a) of the Act, Teamsters was on that date, at all times thereaftermaterial, and now is, the exclusive representative of all the employees in theaforesaid unit for the purposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other conditions of employment.3.The refusal to bargainFrom the sequence of events set out above and the record as a whole, theundersigned is convinced and finds that Respondent, by its course of conductbeginning on March 2, 1946, and continuing thereafter, has refused to bargainwith Teamsters.Considering this conduct in its totality, it is evident that theunderlying factor operating throughout this case has been Respondent's fixedpurpose to avoid recognition of Teamsters or any other labor organization asthe representative of its drivers."'Thus, while Respondent's contentions aspresented at the hearing and in its brief, all of which have been duly weighed,may appear, when considered in a fragmentary setting, to explain and excusecertain aspects of Respondent's conduct, in its total setting these fragmentaryexplanations become unconvincing.The undersigned is persuaded that no pur-pose would be served by a protracted analysis of the Board's and Respondent'scontentions as to whether or not certain of the various phases of Respondent's11 In Teamsters' first request for recognition on March 2, it asked recognition for "theemployees of your Company "112 Jones, who helped to organize for both Teamsters and Amalgamated and who signedup forboth and withdrew from both, testified credibly that he still considered his designa-tion of Teamsters to be in effect , that while he did not have any preference," he did desirethat one of them represent him; that they had needed representation all the time" ; andthat there had been such shifting because some of the drivers "had been scared "118Assuming that Respondent was worried about the financial condition of its small,independent bus line, such financial condition would not excuse Respondent from itsobligation to bargain although financial stringency might provide a clue to Respondent'spersistency in avoiding bargaining.798767-49-vol 78-38 582DECISIONSOF NATIONALLABORRELATIONS BOARDactivities constitute refusal to bargain since the refusal as found by the under-signed lies in the coarse of conduct when considered in its total context.A survey of what the undersigned is convinced are the salient facts revealsthat Booker, from the beginning, set his course against bargaining with Team-sters.On Saturday, March 2, the day upon which he received its letter request-ing recognition for "the employees," Booker established by inquiring of Ayerand Jones that while Teamsters had not organized the garage employees, it hadsigned up all of the drivers but one.That same day Booker asked DispatcherJones which meant more to him, his union or his job, and told Hilderbrand, whenhe evaded Booker's question by professing ignorance of organizational activities,that he would not give up without a fight. At the beginning of the followingweek, Booker removed Jones from his position as dispatcher and promoted theonly driver who had not joined Teamsters to that position.Upon becomingdispatcher, Polk tried to get Gordon to secure the signatures of a majority of thedrivers to a petition withdrawing from Teamsters, telling him that it wouldmean their jobs if the drivers did not get out of Teamsters, and that Gordon'sjob would be secure if he would get more than half the drivers to sign the with-drawal petition.By the time that it was evident that this attempt was doomedto failure, Booker, who had secured legal advice, instructed Polk to get the peti-tion which Polk had written in longhand and destroy it, because it was againstthe law.There is no evidence that during this initial period Booker challengedTeamsters' claim of majority representation, and it was only after Respondenthad received a copy of Teamsters' 30-day strike notice that Booker wrote theletter dated March 6 in which he answered the letter of March 2, requestingrecognition, stating that he would be out of town for a week and would "be gladto get in touch" upon his return.Thereafter Weigle was out of Savannah fromapproximately March 13 to March 25, and during this period Banks tried to "getin touch" with Weigle."'Upon Weigle's return Banks initiated meetings onMarch 27 which thereafter continued a little less than 3 weeks.In the meantime, on March 13, Teamsters filed a charge alleging the discrimina-tory discharge of Blackwell and refusal to bargain.On March 14, the RegionalDirectorwrote Respondent informing it of the nature of the charge. Thisletterwas not answered until March 28, the day following the first meetingbetween Banks and Weigle. The statement in that letter to the Regional Direc-tor, which Booker testified had been signed by Attorney Bright, who admittedlyhad asked his associate, Banks, to get in touch with Weigle, to the effect thatWeigle had been asked to "submit evidence" of Teamsters' claimed majority ofthe "drivers" and what Teamsters desired in the way of a contract, bears outWeigle's credited testimony that he understood, as a result of that first meet-ing on March 27, that Banks was getting in touch with him as Booker's repre-sentative; that majority status which Banks did not question would be verifiedthrough a card check; and that he was being asked to submit terms and embarkupon substantive negotiations.Clearly thereafter proposals were submitted anddiscussed while the question of majority was held in abeyance. It was not until114 It is obvious that Booker,upon returning to Savannah,either did not try to get intouch with Weigle or that he got in touchwith Weiglethrough attorneys who representedhimThe undersigned is convinced that the latter was the case,and that Weigle rightlyunderstood that Banks was holding himself out as Booker's agentSince the undersignedfinds that Banks was acting as Booker's agent,sinceWeigel was out of Savannah, andsince Teamsters,as Weigle testified,"let things skip along"for about 3 weeks after receiving Respondent's letter of March 6,no inference is drawn that Respondent was responsiblefor the 3 weeks'delay prior to March 27. ATLANTIC STAGES583after Booker was aware that he did not desire to meet some of the demands ofTeamsters,11 and also after a substantial number of the drivers who had signedup with Teamsters had been either laid off or discharged, some of them inviolation of the Act, as is found below, that Booker insisted upon an electionupon the basis of a current pay roll, disregarding the advice of his attorneys,and thereby terminating the meetings about the middle of April116From all the evidence, the undersigned is convinced and finds that Booker didnot insist upon an election because he entertained any genuine doubt as towhether or not Teamsters had originally represented a substantial majorityof Respondent's drivers when it requested recognition on March 2; that recogni-tion of Teamsters on the basis of a card check, as Teamsters desired and as theundersigned is satisfied Bright and Banks advised, was refused by Booker notbecause of any genuine doubt as to how signatures had been secured; 114 thatBooker's demand for an election was not brought about by inability to reach anagreement with Teamsters on the unit of recognition ; 18 and that whatever lackof agreement there may have been on the question of unit was not Booker's realreason for refusing to agree to Teamsters' proposal of a card check as a methodfor demonstrating its majority.111 In any event, it is well established as a partof the Board's decisional policy that "an employer cannot be heard to say thathe entertains an honest doubt as to a union's majority status where he conductsa campaign to destroy that majority." 120The undersigned has found above that Attorneys Bright and Banks wereacting as Booker's agents and that Respondent is bound by their actions. Theundersigned is convinced that Booker did secure the services of competentattorneys whose advice he finally chose to disregard because he believed Team-sters'majority had been so reduced that it probably would lose an election.115The undersigned does not credit Booker's evasive and unconvincing testimony to the,effect that he was not aware of what the demands were which Weigle had submitted toBanks118Because of uncertainty as to precise dates, it is difficult to be sure how many of the23 drivers who had signed with Teamsters were actually working when negotiationsterminated.However, it is evident that 8 drivers, Blackwell, Waters, Phillips, Gordon,Todd, O'Neal, Flanders, and D. W. Brant (who is not a complainant herein but who hadsigned up with Teamsters), had been terminated by April 15Further, lay-offs of from 3to 20 days in duration of 5 drivers, Carter B Collins, C. W. Collins, Anderson, Houston,and Ward (who was later separated from the pay roll) commenced on various dates rang-ing from March 29 to April 6Most of the laid-off drivers had returned by April 15, so thatwhile more than half of the drivers who had signed with Teamsters had been either laid offor terminated before April 15, less than half had actually been separated from the payroll permanently, and over half were back to work by April 15.117Booker's testimony at the hearing as to his alleged doubts about the validity ofTeamsters' authorizations was unconvincing and is not credited.Respondent offered noevidence tending to show coercion in securing said authorizations118 It does not appear that any attempt was made to clarify the unit at meetings attended,byBooker and the undersigned is satisfied from Respondent's letter of March 28 to theRegional Director that Respondent believed that Teamsters was essentially interested inrepresenting its drivers.119 It cannot be said that if Booker had been willing to try to work out the details of acard check with Teamsters, Respondent and Teamsters could not have reached an agreementas to the appropriate unitNor does Teamsters' filing of a petition constitute an admissionthat Respondent was entitled to an election, in view of the unfair labor practices in whichRespondent had engaged prior to the filing of said petition.12° SeeMatter of Consolidated Machine Tool Corporation, 67 N. LR. B. 737, 740, and thecase cited in footnote 8 therein.That Respondent was engaging in such a campaign ismanifest from the findings made hereinabove in Section III, A and B, as to interference,restraint, and coercion, and by findings as to discriminatory treatment of members of'Teamsters made hereinbelow in Section III, D 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, even if it be conceded, because Bright was not at that time very activein his law practice, because Banks had not met Booker when he first startednegotiations with Weigle, and because no fee was collected for services renderedby Banks and Bright, that they were therefore, as Respondent evidently contends,merely acting as friendly go-betweens, it then becomes clear that Booker did notcarry out his obligation to meet with and to deal with Weigle, and that he wasusing go-betweens as a means of stalling off his obligation to recognize and tobargain with Teamsters, until Teamsters' demands were known, its majorityreduced, and its position impaired in the eyes of his drivers.Developments following the filing by Teamsters of its petition on April 16further establish Respondent's refusal to bargainShortly before meetings withTeamsters had terminated, Booker had hired Thomas Smith, after learningthat he was a member of Amalgamated. At that time both Booker and Bankswere asserting that Respondent's drivers fell appropriately under the jurisdic-tion of Amalgamated rather than Teamsters. Later the petition dated May 16,withdrawing from Teamsters, was signed by 11 drivers. Thereafter Smith wasdischarged on May 31, shortly after Polk learned that Smith had been signingup drivers for Amalgamated. Smith's discharge occurred at a time when Bookerwas beginning to engage in meetings with a committee of drivers headed byHilderbrand and Meeks. There is no evidence whatsoever that this committee everrepresented a majority of the drivers and it is not contended by Respondent thatBooker asked for any evidence that it did. This is in sharp contrast to the posi-tion which Booker took with Teamsters. It is clear that various members ofthat committee sounded out drivers as to what would satisfy them, reportedactivities in organizing Amalgamated to Booker, held a meeting at the DeSotoHotel to advocate withdrawal from Amalgamated, stated that such withdrawalwould result in increases in pay, and thereafter secured the signatures of 17drivers to a petition dated June 3 withdrawing from Amalgamated12' Shortlythereafter Booker, with the assistance of Polk and some of the members of thecommittee, assembled the drivers for dinners and meetings on two successiveevenings, June 11 and 12. Booker paid all the expenses connected with thesedinners and, after securing the signatures of the drivers to a document which hehad had prepared, stating that the drivers were "not affiliated with any unionorganization" and that they were requesting a meeting to discuss "wages andother related matters," Booker discussed substantial changes in conditions ofemployment, including increases in rates of pay, and thereafter put such changesinto effect.Such a course of conduct clearly constitutes an aggravation of Respondent'sprevious refusal to bargain with Teamsters.122Thus, while Respondent was fullyaware of Teamsters' claim to represent its employees and also that a petitionwas pending before the Board, it went over the heads of Teamsters, ignored thepending petition, and dealt with a committee of drivers, without even requestingproof that they represented the drivers.Respondent took part in setting upand paid all of the expenses of two dinners and meetings with the drivers. Atthose meetings, substantial changes in conditions of employment were discussed ;such changes thereafter were instituted.This course of conduct cannot be121 It is noteworthy that Booker testified that Amalgamated had never requested Respond-ent to bargain, hence Respondent was not confronted with conflicting claims of two labororganizations122 It also shows that, with Teamsters apparently' out of the picture, Booker did notdesve to bargain with Amalgamated and had raised the jurisdictional question only as ared herring for the purpose of having two unions in the picture. ATLANTIC STAGES585justified,as Respondent contends in its brief,on the ground that the drivershad voluntarily abandonedTeamsters because they had become dissatisfied withthat organization's ability to do its job effectively.Nor does the fact that, bythe time of the hearing, several drivers who had originally signed applicationsin Teamsters were uncertain as to what organization they desired to have repre-sent them,free Respondent to deal directly with its employees.Under the'circumstances of this case,the fact that some of those drivers who had signed'eamsters'applications thereafter signed the withdrawal petition;the fact thatthey thereafter signed up with Amalgamated and later signed the withdrawalpetition from-that organization;and the fact that they finally signed Booker'sletter of June 11 disclaiming affiliation with any labor organization;cannotoperate to deprive Teamsters of its clearly established majority status as ofFebruary 28.The undersigned is convinced that the apparent loss of majoritystatus stems from Respondent's campaign of interference,restraint and coercion,from fear on the part of the drivers as to their job security,"'and from theunremedied refusal to bargain which had become clearly evident at least by themiddle of April,about a month before the withdrawal petition from Teamsterswas signed.The developments in this case illustrate all of the possibilities,open to employees frustrated in their organizational activities,which the Boarddescribed in theHarp Metal Productscase.'24In that case the Board said:Employees join unions in order to secure collective bargaining.Whetheror not the employer bargains with a union chosen by his employees is nor-mally decisive of its ability to secure and retain its members.Consequently,the result of an unremedied refusal to bargain with a union,standing alone,is to discredit the organization in the eyes of the employees,to drive them toa second choice,or to persuade them to abandon collective bargainingaltogether.In the light of all of the foregoing findings and upon the record as a whole,the undersigned finds that Respondent,from March 2, 1946,has engaged in acourse of conduct designed to escape its obligation to recognize and to bargainwith Teamsters and that by said course of conduct Respondent has, on March 2,and at all times thereafter,refused to bargain with Teamsters as the exclusiverepresentative of its employees in an appropriate unit,and has thereby inter-fered with,restrained,and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act 1R5D Changesin-statusof employees1.The demotion of Ned JonesThe chronology of events above related reveals the setting in which Jones'demotion from dispatcher to driver took place.On Saturday, March 2, when121There can be no doubt that this fear was genuine and that regardless of the justificationfor such lay-offs, demotions,and discharges,the drivers were aware that oNer half of thosewho had signed applications for Teamsters underwent changes in employment status withinabout 6 weeks after signing said applications.12411 fatter of Karp Metal Products Co., Inc.,51 N L R B 621, 624.126 The ultimate findings, conclusions,recommendations,and the remedy herein would notbe altered in material respects if the refusal to bargain were dated from some later period,such as the termination of meetings between Teamsters and Respondent about the middle ofApril.However,when it is clear,as it is in the instant case, that Respondent from theoutset met the request for recognition with a course of conduct showiig a determination toevade that request, the refusal to bargain dates frcm the first manifestation of such a course 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDJones acknowledged to Booker that he, along with of all the drivers except Polk,had joined Teamsters, Booker asked Jones which meant more to him, his unionor his job.When Jones indicated that he was not in a position to answer thatquestion, Booker said that he would call him in on Monday. On Monday morning,March 4, Booker took away the authority which Jones had exercised as dis-patcher since July 1945 and gave it to Polk. That day Jones was confined tositting by the telephone and marking out busses which Polk authorized.Thefollowing day was Jones' regular day off.On March 6, Jones told Polk thatbe did not see any point in sitting around doing nothing and that he wouldrather "be out on the roads 126 Polk made no reply, but about an hour laterBooker asked Jones if he was "ready to go back on the road." Jones said thathe was.While Booker at first told Jones that he thought that he had losthis driver's seniority, Jones protested that he had understood otherwise when he"started dispatching."After some discussion, it was agreed that Jones re-tained his seniority. Jones worked the extra board for 10 days before he secureda regular run, however.In its brief Respondent contends that Jones was not demoted but was returnedto his position as a driver at his own request; that he suffered no loss in pay;and that his work as dispatcher had been unsatisfactory.Jones entered Respondent's employ in May 1944 as a driver and his workin that position, both before and after his approximately 7 months' service asdispatcher, has been satisfactory.After Jones was made the dispatcher inJuly 1945 he continued to receive the same pay, $53.10, for a 6-day week, as hehad received while driving.However, he was told that if he could do the workas dispatcher satisfactorily, his pay would be increased.Jones never receivedany increase during his work as dispatcher and when he returned to driving inMarch 1946, he accordingly received no decrease in pay.It is clear that on at least one occasion before Teamsters entered the picture,Jones raised the question of his returning to driving.According to Jones'credible testimony, about the end of 1945, approximately 6 months after hestarted to work as the dispatcher and after he had been informed by both Bookerand Jarrott that his work had been satisfactory, Jones told Jarrott that if hedid not receive an increase he would prefer to return to driving as he likeddriving better than dispatching if both paid the same.While Jones did notreceive an increase, he was asked to continue as dispatcher and did so.127Booker, when first asked by counsel for Respondent what sort of a dispatcherJones made answered, "Not too good." Jarrott, who had served as Jones'immediate superior during Jones' work as dispatcher, testified that while Joneshad a little more experience as a driver and while there was room for improve-ment in his work as a dispatcher, that "he would have improved due to thefact he was interested."Booker's testimony does not indicate that he put Polkof conduct.From the facts above set forth, it is obvious that the first manifestation of thiscourse of conduct occurred on March 2, almost immediately after Booker had receivedTeamsters' letter requesting recognition120 In his testimony, Jones referred to this date as the date that he had "resigned."127 Jarrott testified that about a month before February 28 when he left Respondent'semploy, Jonesasked ifhe could have his job back as a driver ; that he took the matter upwith Booker ; that he thereafter asked Jones to continue as the dispatcher, telling Jonesthat he believed that Jones was doing the work of dispatcher equal to "anyone else that wehad in the employ at that time" ; and that if Jones had gone back to driving it would haveadded duties which Jarrott was not able to take on in addition to his other work.Bookertestified that Jones asked to return to driving in the latter par of 1945and againin January1946, and that in both conversations he told Jones he was "making a terrible mistake bynot trying to apply himself to make goodon his positionrather than go backwards"and thatJones "agreed to go and give it another try." ATLANTIC STAGES587on the job as dispatcher because he had reason to expect him to work out betterthan Jones.i28As to Polk's rate of pay, Booker testified that he was receivingapproximately the same as Jones had received, $53 or $55 a week, and that hehad made no promises to Polk of anything definite in the way of an increase buthad told him that it all depended on how he did his job 129From all of the circumstances surrounding Jones' change of status, the under-signed is satisfied that Jones did not actually resign, but after he had been strippedof his authority as the dispatcher, he indicated that he would rather return todriving than to do meaningless work in the dispatcher's office, since his authorityhad been removed. It is significant that when Jones reported for work onWednesday, March 6, after having been off on Tuesday, Polk's name rather thanhiswas "assigned to the dispatch sheet." Jones then asked Polk what wasgoing on and whether he was still on the payroll. It was after Polk replied,"Yes, I guess so," that Jones told Polk that he did not see any point in sittingthere doing nothing and that he would rather be out driving.Under all of thecircumstances the undersigned is convinced and finds that Respondent demotedJones on March 4 when Booker stripped Jones of his authority as dispatcher,put him under Polk's supervision, and confined him to clerical duties 73° Theundersigned is also convinced and finds that Respondent's reason for its actionwas not dissatisfaction with Jones' work as a dispatcher but was rather a partofRespondent's campaign against Teamsters, thus replacing a member ofTeamsters who had not indicated that his job meant more to him than his union,with the only driver who had not joined Teamsters °212.The discharge of H. M. BlackwellBlackwell, who went to work for Respondent as a driver in May 1945, and whowas one of the drivers who initiated the activity which led to organizing Team-sters,12 was laid off for 10 days on the afternoon of March 9 by Booker, and dis-charged later that same day by Booker. The Board contends that Blackwellwas laid off, contrary to previous policy, because of a flat tire ; 122 and that128According to Booker, when Polk returned about the last week in February, after beingloaned for some 6 or 8 months to another busline,he did not know whether he should givehim back his seniority as a driverSo Booker told Polk "to hang around" ; put him on thepay roll ; and when Jones resigned, Polk was the first man to come to Booker's mind, so heput him in as dispatcher129 Sincethis testimony was given on August 8, Polk had served over 5 months withoutreceiving an increase in pay, although he was working without Jarrott's position havingbeen filled and was carrying added responsibilities mentioned hereinaboveIt is thusevident that Jones' failure to receive a pay increase cannot be considered as demonstratinghis lack of capacity for the dispatcher's position, especially in view of Respondent's effortto economize because of its financial situation.120 It should be noted that at the same time Booker issued instructions that the drivers bekept out of the garage and that everybody except employees be kept away from thepremises.181Respondent does not contend that it demoted Jones to preserve its neutrality, and theundersigned is convinced that no such factor entered into Respondent's consideration indemoting Jones.Further, thte undersigned is satisfied that Jones' activity on behalf of bothTeamsters and Amalgamated was motivated by his own economic self-interest.122The first group of Respondent's drivers to contact a business representative of a unionto inquire about organizingwas composed of Blackwell, Waters, and Hilderbrand.Black-well alsoevidentlywas one ofthe drivers who met with Weigle on March 1.IseThe complaint does not allege Blackwell's lay-off as discriminatory, but alleges ratherthat the discharge which occurred shortly afterward was discriminatory.However, thecircumstances surrounding Blackwell's flat tire and Booker's concern with tire costs weregone into fully at the hearing, enter into the contentions of the parties, and are consideredherein asthey bear upon the discharge. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDBlackwell was discharged under violent circumstances, during which Booker"damned the Union," attacked Blackwell's integrity,and inflictedbodily harmupon him while he was held by Polk.Respondent contends in its brief that Booker, who was particularly consciousof tire costs as an appreciable item in his operatingexpenses,laid Blackwelloff for a reasonable period of time when he found that a tire on Blackwell'sbus had been "cut to rubbons" ;" that Blackwell was "not satisfied" but returnedto Respondent's premises that night although he had "no duties" there; thatBlackwell and Booker "had words which eventually led to a fight"; that Bookerdischarged Blackwell with the statement that he could not "work a man thatthreatens" him; that after the fight Polk called the police who took certainaction ; and that "an employer has the right to fire an employee who comes to hisplace of business and provokes a fight which might have had most serious conse-quences "'36The undersigned is satisfied that no purpose would be served by attempting toreconstruct in detail the sequence of events on March 9, which led to Blackwell'sdischarge.As is almost inevitable in a situation involving a high degree ofemotional intensity on the part of the participants, it is difficult if not impossibleto determine from their conflicting stories exactly what did happenHowever,from his study of the testimony of Booker, Blackwell, and Polk, in the light of hisobservation of them as witnesses, and in the light of the testimony of Ayer, whosaw and overhead certain parts of what transpired, the undersigned is satisfiedas to essentially what took place.iiaFurther, a certified copy made from the docketof the "Police Court of Savannah" for March 11, 1946, establishes that at a trialon that date, growing out of the events of March 9, in which Booker and Blackwellwere both defendants and Ayer and Polk both witnesses, a charge of disorderlyconduct for fighting on the street was dismissed as to both Booker and Blackwell.1'' 4In oral argument,Respondent contended that Blackwell had failed not only to reportthe damaged the but also had failed to report damage to the right front door of the buswhich had been caused by an accidentIt would appear from the brief that this added contention is not now advanced by RespondentSince the lay-off is considered as backgroundof the discharge,and Respondent is apparently not pressing the alleged damage to the dooras an additional reason for the lay-off, the contradictory evidence presented at the hearingas to such damage will not be set out hereThe undersigned,in any event,credits Black-well's testimony that he knew of no such damage to the right front door of his bus, andthat Booker made no mention of any such damage135Except for the added element of alleged damage to the bus door as a factor motivatingthe lay-off, which was mentioned but not stressed, Respondent's position in oral argumentconcerning Blackwell'sdischarge was essentially that taken in its brief.Respondentmakes no contention that an accident of Blackwell's for which heavy damages were awardedin a liability suit subsequent to Blackwell's discharge,entered into Respondent's decision todischarge Blackwell and the undersigned is satisfied that said accident was not a factor inBlackwell's dischargeFurther,the undersigned is convinced,because of the circumstancessurrounding Blackwell's discharge,that his services were not terminated because Bookerbelieved that generally speaking he was not a satisfactory driver, although Booker testifiedthat he had not been satisfied with Blackwell's services and had told Jarrott on severaloccasions that he did not think that Blackwell was "ever going to make the grade " Jarrotttestified that it seemed that Booker's attitude toward Blackwell was that he wished that hecould"get rid" of him.However, Jarrott also testified that he considered Blackwell'sservices as a driver satisfactoryi", It should he noted that Aver's testimouv, which the undersigned is convinced isreliable, corioborates that of Blackwell insofar asAyerhad knowledge of the events, whilethe testimony of Polk and Booker vaiy in certain iespectsAlso it was apparent from hisobservation of Booker and Blackwell at the hearing that neither is by disposition a phleg-matic individual.la' It is evident that Blackwell and Polk(pursuant to Booker's instructions)had bothcalled the police on the night of March 9.In view of the dismissal of charges against ATLANTIC STAGES '589Concerning the events surrounding Blackwell's discharge, it should be noted atthe outset that the culmination of the argument between Blackwell and Booker,which took place in Polk's presence after Booker had shown Blackwell his tire andtube which had been damaged beyond repair, can scarcely be considered a fight,although previous events had evidently provoked Blackwell to the point wherehe was on the verge of swinging at Booker. In any event, whatever may havepreceded, it is clear that, at the point where Blackwell, whom Booker had justcalled a liar,l"a was starting to take action, Polk intervened and threw his armsaround Blackwell and that Booker, who had something in his hand, apparently hiskeys, struck Blackwell twice on the head, one blow cutting a gash which bledprofusely and which a doctor thereafter "sewed up""' Blackwell did not strikeBooker, who left the scene while Polk was still holding Blackwell 1aoBefore considering why Booker actually discharged Blackwell, it is necessaryto examine the background of events which culminated as above described, inorder to determine whether or not Booker's conduct which provoked Blackwellwas substantially motivated by Booker's strong resentment against Teamstersand his determination not to bargain with TeamstersThere can be no doubtBlackwell, it is immaterial whether Blackwell was taken to the station in a police car, putin fail, and put under bond, while Booker was not135Blackwell's credited testimony on this point is corroborated by that of Ayer.While Blacki^ ell believed that Booker might have struck him with a pair of "knucks,"the undersigned believes that Booker, as lie testified, had the keys to his office in his handIn any event, the undersigned is convinced that neither Booker nor Polk had any knowledgebeforehand that Blackwell was going to return to the garage that night, and that Blackwellreturned not to provoke a fight with Booker but to meet another driver. It was Bookerwho invited Blackwell into the garage to inspect the damage which had been done to thetire which by then had been dismounted140As to what happened at the culmination of their argument, Blackwell testified :..I said, "I did tell you the truth about checking the tires and water, and I offeredto let you verify it," and he [Booker] said, "That's a goddam lie," and when he did,why, of course I felt like fightin' him.Any man with-that had any self regards atall-so Mr. Polk grabbed around me.He said, "Blackwell, don't you-all start anyfightin' "Grabbed my arms around me ; squashed my arms down to my body. "Don'tyou start any fight.You will get yourself in trouble," and when he did, Mr Bookerknocked me with a pair of "knucks" or something on the head twice, and then MrBooker ran back in the shop . . . Mr Booker told me after those licks were passedthat I was fired, and not to ever put my foot on Company property again . .Ayer, who was putting gas in the rear of a bus in front of which Booker and Blackwellwere arguing as they stood almost in the back door of the garage, testified that he couldhear them and could see Polk who was standing to one side watching and that he heardBlackwell tell Booker that he had checked his tires at Blichton, which is about 23 milesfrom Savannah. As to the actual "fight," Ayer testified .He [Blackwell] told him [Booker] he had checked the tires and water and the oil,and that lie could call the man in charge of the station there and he would verify thefact, and Mr. Booker called him a liar and I saw Mr Polk jump forward. So I droppedthe hose that I was gassing with and ran to the front of the bus and when I got there,why, Mr. Polk has his arms draped around Mr Blackwell and Mr Booker had justswung. I didn't see the start of the swing. I saw the ending of it. And two bigbumps jumped out on his head and one of them was a long slit.Polk testified that Blackwell threatened Booker ; that Booker said that he could notwork a man that threatened him ; that then the fight started ; that Blackwell made thefirst swing ; that Booker jumped back ; and that he jumped in between them.As to what occurred in the hack of the garage after to damaged tire had been in-spected and there had been considerable argument, Booker testified :He [Blackwell] told me that I was very unfair or something like that-wordsto that effect, and I told him I had said all I had to say and the best thing for him todo was to go leave us alone.And I told him that three different occasions in the backof the shop, and the last time he swung at me. And I already had the keys to myoffice door in my hand and I swung back at him and Polk jumped in and got inbetween us and broke it up.. 590DECISIONS OF. NATIONAL LABOR RELATIONS BOARDthat Booker and Polk had been seeking to determine which of. the drivers hadinitiated organizing activities, and Blackwell was one of the drivers who hadbeen responsible.Booker's strong feeling against whoever had been responsiblefor starting Teamsters was expressed to Ayer when Booker stated that if heknew who started it he could kill him. 'That Booker was looking for a pretextto discharge whoever had started- Teamsters is further shown by Polk's state-ment to Gordon, set out in an earlier section of this report, that Booker believedthat Meeks had started Teamsters and that Booker had told him [Polk] thatif he would pick a fight with Meeks, he [Booker] would fire Meeks.While thereis no direct evidence that anyone in the meantime had informed Polk or Bookerthat Blackwell was one of the drivers who had taken leadership in activitywhich led to forming Teamsters, in view of the persistent attempt which Re-spondent was making to track down those responsible, the smallness of Respond-ents' staff, the evident subservience of some of the drivers to Respondent's wishes,and the actual leadership which Blackwell had taken, the undersigned believesthat it is reasonable to infer that Booker did know on March 9 that Blackwellwas partly responsible for initiating organizational activities.But even if itbe conceded that Booker had no such specific information, Booker's conduct onMarch 9 before Blackwell's discharge, which was highly provocative in tworespects, firstly, in laying off Blackwell for 10 days because of a flat tire and,secondly, in remarks made to Blackwell after Booker had showed him the dis-mounted tire that evening, was evidently motivated by resentment againstTeamsters.These two matters will now be considered.About 4: 30 on the afternoon of March 9, after discharginghis passengers at thebus station, Blackwell brought his bus to the door of the garage''When Black-well left his bus, one of the dual tires on the rear was flat 12 Blackwell was notaware that one of his four rear tires was flat and made no report of it on thedefect card which he left inhis bus.143When Polk, contrary to practice, took thedefect card out of Blackwell's bus, Ayer heard Polk make a remark to the effectthat that was one defect card which he was going to keep. Ayer did not thereaftersee this defect card, which Polk took to Booker.Blackwell's flat tire was thesecond flat tire on an incoming bus that day. The driverof the earlier bus wasnot disciplined, although it later proved that the flat tire on thatbus was in worsecondition and had evidently been run flat farther than had Blackwell's tire.14"14iThe policy of requiring that busses be left at the door of the garage rather thantaken inside had been instituted a few days earlier.142 The bus had four rear wheels, two on each side.193 Ayer testified that when one of four paired rear dual tires is flat and the bus is notdriven rapidly, the driver can be unaware of such a flat tire.Defect cards are used bydrivers to report defective conditions when leaving busses at the end of runs, so garagecrews can make repairs.Blackwell's card for this run, which is in evidence, did not con-tain any notation of a flat tire in Blackwell's handwriting.However, it has notations,over Polk's signature, that a flat tire and a front door damaged by accident were notreported149Ayer, who saw both tires and the tubes after they had been dismounted, testifiedcredibly that while both casings and tubes were damaged beyond repair, the condition ofBlackwell's flat indicated that it could have been damaged while running the 3 or 4 blocksbetween the bus station and the garage, and that the condition of the other flat indicatedthat it had run at least 2 miles.Booker's testimony about the first flat tire, and the failureto discipline the driver responsible, was particularly unconvincing.He first testified thatthere had been a tire "burned up" at a cost of $125 either that day or 2 or 3 days previ-ouslyHe later testified that the tire could have been on the spare or not on the bus atall and that he did not remember where it came from. Still later Booker testified thathe noticed the tire early that morning but had not been able to find out who had burnedit up.The record does not identify the driver of the other bus, or show whether he hadnoted the flat on his defect card. ATLANTIC STAGES591It should also be noted that Booker was tire conscious at the time and was makingan effort to decrease his tire cost per mile which he considered to be out of line - 145When Polk followed the unusual procedure of removing Blackwell's defectcard, he took it directly to Booker.Booker then sent Polk to get Blackwell.When Blackwell returned, Booker told him that he had not reported his flat tire.,Blackwell said that he did not know that he had had a flat tire. Booker pointedout the flat tire which had not yet been dismounted ; told Blackwell that it wasthe second flat tire that had come in that day ; and thereupon laid Blackwell offfor 10 days. Blackwell asked Booker, "Who else got time off?" Booker repliedthat that matter did not "come before" Blackwell148 The undersigned is con-vinced and finds that no driver had ever previously been penalized in connectionwith having had a flat tire.141Shortly after 8 o'clock that evening, Blackwell and another driver, Anderson,returned to the garage to pick up Waters who was scheduled to complete a runabout 8 o'clock.At Blackwell's request, Polk called Waters.As the three driverswere about to leave, Polk asked Blackwell if he had turned in his driver'sreport for the run completed that afternoon, explaining the new policy whichrequired that a driver's report be submitted upon completion of a run beforeleaving the office.Blackwell said that he had left his report in his bag andwould bring it in the next morning ; Polk indicated that that would be satisfac-tory 148Booker, who in the meantime had come out of the dispatcher's office,asked Blackwell if he had seen the tire which he had "burned up." Blackwellsaid that he had not as he had left that afternoon before it had been dismounted.Booker asked if he would like to see it and when Blackwell said that he would,the three went into the garage to look for it.When they finally found it in thetire room, it was obvious upon examination that both the tire and the tube hadbeen damaged beyond repair 149 After examining the tire, Blackwell, Polk, andBooker went to a place near the front door of the garage.10During an argument which developed between Blackwell and Booker near thefront door, Booker stressed the fact that his tires were personal property, thathe did not get them from a tire contractor, and that he could not afford to lose-money through such damage to tires.Finally Booker said to Blackwell, "Just,because you boys think that you are members of the Union, that gives you theright to tear up my equipment and think that you can get by with it.9' Booker145 The undersigned credits Respondent's evidence that Booker was trying to reduce thecost of tires which he was then purchasing himself. Respondent has since secured a con-tract with a tire company which now furnishes tires at a rate per mile,lower than whatitwas then costing Respondent to furnish its own tires148 The findings as to the conversation between Blackwell and Booker are made oncredited testimony of Blackwell who denied that Booker made any mention of any damageto the frost door of the bus. Booker testified that he did mention such damage.141 Jarrott testified that he had never known of any driver being laid oft or discharged forhaving a flat tireThere is no evidence that any driver,including the driver who came inearlier on March 9,was disciplined because of a flat tire.148 Blackwell,in fact, gave his driver's report to Polk later that night after the"fight."These drivers'reports cover such matters as number of passengers and fares collectedduring runs,and are separate reports from the defect cards discussed above, which coverthe condition of the busses.149Booker testified that the tube cost $12 and the tire cost $74.159 There is no substantial conflict as to what happened that evening up to this point.Findings which follow as to what happened from the time Booker, Polk,and Blackwell leftthe tire room until the time of the so-called fight are made upon the undersigned's analysisof conflicting testimony of Blackwell,Booker and Polk. In general,the undersigned con-siders Blackwell's testimony more reliable than that of Booker and Polk. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso said that he'did not i`give a goddam about the Union" or anything that itstood for and that those who ran it were "nothing but a bunch of goddam sons-of-hitches."Blackwell insisted that there had been flat tires before Teamsters or-ganized ; that he did not think anyone was taking advantage of membership inTeamsters to try to damage Booker's property ; and that he had checked his tires,oil and water at Blichton and that Booker could verify that by asking the oper-ator of the filling station there.Booker, who admittedly never attempted toverify Blackwell's statement that he had checked his tires at Blichton, calledBlackwell "a goddam liar," and told him that he hoped he did not like it.Black-well said that he had told him the truth and had offered to let him verify thestatement and that since Booker was making it "a personal issue, as man to man,that's fightin' words with me."Booker asked Blackwell if he wanted to fighthim.Blackwell said that he did if the statement stood.Booker replied thatBlackwell could come out in the alley with him anytime he wanted to go 161 Black-well, Booker, and Polk then walked to the back door of the garage.Upon arriv-ing, Booker said, "I am back here at the alley, now.What are you going to doabout it?"When Blackwell said that they were still on Booker's property wzBooker said in effect that he regretted that an employee of his would have toleave under those conditions 153Blackwell again asserted that he had told thetruth about checking the tires and water and had offered to let Booker verify it.It was after Booker again had called Blackwell a liar that the fight describedabove took place.Without condoning Blackwell's loss of temper, although there was provoca-tion, the undersigned is convinced and finds that, by his actions on March 9,described above, Booker severely provoked Blackwell and discharged him forbehavior which Booker, knowing_Blackwell's temperament, had every reasonto expect. It is true that Booker's lack of knowledge that Blackwell was re-turning the evening of March 9 indicates that the details were not premeditated.On the other hand, the way in which Polk that afternoon took Blackwell'sdefect card to Booker, who thereupon laid Blackwell off for 10 days becauseof his flat tire while he had not penalized another driver who had had a fla,tire,warrants a finding that Booker was discriminating against Blackwellbecause he had joined and assisted Teamsters. In view of this discriminatorytreatment, which Booker later aggravated by insults to Teamsters and repeatedinsults to Blackwell's personal integrity, Respondent cannot rely upon thequite human response of Blackwell to such treatment as a pretext for termi-nating Blackwell's employment.Under the conditions in this case, it is im-material whether the discharge took place before the so-called fight, becauseof Blackwell's "threat," that is his expression of a desire to fight Booker, asBooker testified, or after Booker's blows had been struck, as Blackwell testi-fied.In either case, Blackwell's reactions had been provoked by Respondent'sconduct, and the undersigned is convinced and finds that a major factor inproducing that conduct was Booker's determination to discourage organizationof his drivers and to avoid dealing with Teamsters, and that Blackwell's lay-offIm According to Booker,at this point Blackwell said that if he wanted to make somethingpersonal out of it to come out in the lane and have it out with him and that he said,"Blackwell,you understand I can't work a man that threatens me, and the best thing youcan do is to leave and never come back any more."^' The lane behind the garage is part of Respondent's property163Blackwell's testimony as to what happened at this point is that Booker said,"I regretthe fact that this had to come to an employee of mine ; that it would have to go ungra-ciously."Booker and Polk testified that Booker told Blackwell that he could not work aman that threatened him. ATLANTIC STAGES593and discharge fall within that pattern.Accordingly the undersigned finds thatBlackwell was discharged on March 9 because he joined and assisted Teamsters,as alleged in the complaint.3.The termination of Barney Waters' employmentWaters, who had not had previous experience as a bus driver, went to workfor the Respondent as a driver about October 15, 1945.He displayed interest inorganizing the day he first worked for Respondent when he told Hilderbrand,who asked him what he thought about organizing, that lie thought they neededa union. Thereafter the matter was discussed from time to time until it seemed-in February that "everybody wanted to get into" an organization.Hilderbrand,Blackwell, and Waters then went to see a business representative of a unionwho suggested they get a charter. They did not believe they had a sufficientlylarge group to justify getting a charter.Waters, Jones, and Rhoden later wentto see a business agent of another union who suggested that the local of Team-sters might be the appropriate one for them. Orin the, , morning of February 27,Rhoden and Waters went to the office of Robert Sheahan, president of Local 897,and secured the application blanks for Teamsters.On March 1, when six ofRespondent's drivers met with Weigle, Waters was evidently one of the driverspresent.It is clear that Waters was one of the drivers most active in formingTeamsters.In its brief and oral argument Respondent contended that Waters' troublewas "uncontrolled laziness" ; that lie was continually asking for Sundays off ;that lie wanted to work only 6 days a week while Respondent was operating ona 7-day basis; that he had "already messed up one schedule by not reporting"before the March 24 absence which precipitated his termination; and that Watersnever did ask Booker "for his job back "'51The previous schedule, which Waters had "messed up," was not on Sunday,but was on Monday, February 25.Waters had overslept his first run fromSavannah to White Bluff which was to leave at 7: 10 a. m 155 Upon awaking,Waters gotin touchwith Jones who was then the dispatcher. Jones arrangedto take care of Waters' other runs for the day and let him have the rest of theday off.'56Duringthe latter part of the weeks preceding Sunday, March 10, andSunday, March17, respectively,Waters, who wanted to visit his father whowas sick, askedPolk for thoseSundays offin order to visit his father, but didnot explain that his father was sick.On the occasion of each request, PolktoldWaters that he could not let him off because the extra schedules requiredto take care of an international conference left him with no extra drivers to takeWaters' place.Waters worked both Sundays.On Thursday, March 21, Waters again asked to be off the following Sunday,March 24.Polk more or less ignored Waters who then said that he was taking"'Waters had an accidenton February 16 and a second accident on March 11He at-tributedthese accidents to the poorcondition of his brakesHe was not penalized forthe accidentsexcept that,as was the custom, he lost his 5-percent safety bonus for theweeks duringwhich theaccidents occurred.These accidents do not appearto have hadany connectionwith Waters' termination'ae Since sometimein January, Watershad been working7 daysa week, making 3 roundtrips dailybetween Savannahand WhiteBluff.He left Savannahinand re-turned at 10 a in on his first trip.The second left at 1 :30 p. in and returned at 3 p. M.The third left at 5 : 30 p.inand returned at 8 : 05 p in.iseThere is noevidence that thismatter wasmentioneda month later when Waters wasterminatedWaters testified crediblythat it was not. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDSunday off,explainingthat he had been sick and felt that he needed a purgative-On Saturday, March 23, Waters went to his doctor who told him to get some"purgative medicine."Waters explained the bus schedule which he operated,and the doctor told him that he could not very well operate it and take themedicine.Saturday evening, about 8 o'clock, after he had returned from hislast run, Waters told Polk, in the presence of Boyd, that he would not be abletowork the next day. Polk said he was expecting him to be thereWatersexplained that his doctor had told him to take the day off. Polk insisted thathe expected Waters to be at work the followingmorning.16TWaters did not report for work Sunday, March 24. At the hearing he pro-duced a statement on the letterhead of C. R. A. Redmond, M. D., 11 West JonesStreet, Savannah, which was addressed "TO WHODI IT MAY CONCERN" andwhich read :This is to certify that Dir. B. W. Waters was ill Sunday and had to beaway from his work.This certificate was signed with Redmond's name "by E. Upchurch, Sec't," andwas dated March 25, 1946. The undersigned is satisfied from all of the evidencethat this certificate was obtained on Monday, March 25, after Waters had returnedtowork as discussed below, that Waters never attempted to show it to anyrepresentative of Respondent, and that neither Polk nor Booker ever asked Watersif he had such a medical certificate.On Monday morning, March 25, Polk marked up J. E. Shaw on the dispatcher'ssheet to take the White Bluff run which was regularly driven by Waters.WhenWaters reported to sign in and found Shaw signed on the dispatcher's sheet tohis regular run, he asked Shaw where Polk was. Shaw said Polk was out oftown.Waters then asked Shaw whether either Polk or Booker had told himthat he [Waters] was laid off or fired. Shaw said he had been told only to comein and take Waters' run.Waters insisted that he was off the day before becausehe was sick and that since he had not been told he was laid off or fired he wasgoing to drive the schedule.He told Shaw that if he wanted to come along thatwas his privilege.Waters drove the first round trip ; Shaw rode with him.Whenthey returned about 10 o'clock, Waters saw Polk. Polk told Waters that Bookerhad said for him not to take the run any more "until after he talked to you."Waters asked where Booker was. Polk said that he was out of town, and wouldhe back the following day.Waters said that he would be down the next day.The next morning, about 8: 30, Waters went to the dispatcher's office and askedPolk if Booker was in. Polk said that he had not come in yet. Later, about 10: 30,Waters spoke casually to Booker who was in the dispatcher's room, and there-after asked Polk when Booker wanted to see him. Polk said that Booker wasbusy, but would see him, and to just "stick around."Waters remained until 7o'clock that evening.Polk did not inform him that Booker was ready to seehim.While Waters was at the office each day the rest of that week, Polk neverdid inform him that Booker was ready to see him.Waters testified credibly asto the foregoing attempts to see Booker, and that he was expecting Polk to in-form him when Booker would be ready to see him. The undersigned finds thatWaters was following reasonable and customary procedure in awaiting the in-167The above findings as to Waters'request for Sunday off are made on credited testi-mony of Waters.Boyd was not called to testify, although available to Respondent.Polktestified that he told Waters, who had said that he was going to take some medicine, that hewas going to depend on him to take his runs Sunday,unless he had a doctor's certificate toshow that he was ill. ATLANTIC STAGES595structions of his immediate superior,Polk, as to when Booker desired to seehim.'"sAfterWaters leftRespondent's premises about 5 Saturday afternoon withouthaving seen Booker, he telephoned-Polk about 7 o'clock that evening and askedif there was any check for him.'"0Polk said that there was not.Waters askedwhen Booker wanted to see himPolk replied,"Well,Waters,I don't think hewants to see you."Waters then said he guessed"that's that"and Polk repliedthat he "guessed it was."Waters did not thereafter return to the premises.Hehas never turned in his equipment or been asked to do so, and has not receivedhis final pay.Respondent's Rule 116, entitled"Sickness,"reads as follows :In case of sickness or other reason you are unable at any time to appearin time to take out a run notify the dispatcher in time to enable him to havea relief driver on the job early enough to make the run.From the above-detailed account of developments,the undersigned is con-vinced and finds that Respondent's contentions as to Waters'separation arewithout merit;that it knew that Waters was claiming illness as his reason forwanting off Sunday, March 24; that Waters' statement to Polk on Saturdayevening,March 23, constituted reasonable compliance with Respondent's ruleconcerning sickness;thatWaters had.been absent because of illness, and couldhave demonstrated that fact if Respondent had been interested in knowingwhether Waters had been ill ; and that Polk's removal of Waters from his runon Monday morning, March 25, and his failure thereafter to let Waters know whenBooker would be ready to see him was tantamount to discharging Waters as ofMarch 25.In considering Respondent's motive, certain elements should be noted.Watershad been with Respondent over 5 months.Jarrott testified credibly and theundersigned finds that his services as a driver had been in general satisfactory.Further, it was Respondent's policy to train its own drivers,and since,as Bookertestified,it cost $500 to train a bus driver,from the "monetary standpoint"Respondent wanted to make a bus driver of a man if it was "humanly possible."In addition,Waters was clearly one of the leaders in forming TeamstersDuringthe week when Polk failed to let Waters know when Booker would see him,Waters served as one of a committee of six drivers which met with Weigle todraw up the demands, after the first meeting between Banks and Weigle.10'For reasons stated above in the case of Blackwell,the undersigned infers andfinds that Respondent had learned that Waters had taken leadership in formingTeamsters.In any event,it is evident from the pattern of Respondent's conductthat it was availing itself of pretexts to rid itself of members of Teamsters andthat it knew that Waters was a member because Jones had told Booker that allof the drivers but Polk had joined.From the record as a whole, the undersignedfurther finds that the reasons which Respondent advances for the separation of'beThe testimony of Driver P J. O'Neal, that he waited from approximately 9 o'clock onthe morning of April 8 until approximately 7 o'clock that evening before Polk took himinto Booker's office after telling him that Booker wanted to see him,indicates the practiceof drivers in awaiting Polk's instructions as to when they were to see Booker.169Waters had been paid only through Thursday of the preceding week and pay was duehim for Friday and Saturday160This committee was composed of Barney Waters, Olin Todd, Bennie Meeks, F. H.Rhoden, W. H. Alexander, and J E Smith. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDWaters are pretexts,and that Respondent's real reason for its behavior towardWaters, whichhas hereinabove been found to be tantamount to dischargingWaters on March 25, was his membership in and activity in behalf of Teamsters.4.The termination of Thomas M. Smith's employmentFrom the chronological standpoint, the substantial number of lay-offs andterminations which occurred during April and early May, most of them shortlybefore the negotiations between Respondent and Teamsters terminated, shouldnext be considered.However, since these alleged discriminations involve anumber of issues and defenses common to two or more of them, which makessome groupings possible, the remaining two separations which are to be consideredindividually, those of Thomas M. Smith and C. W. Collins, will be taken up now,out of chronological order.Thomas Smith, who was known to Booker to be an experienced driver anda member of Amalgamated, was hired by Booker about the second week in Aprilto replace a member of Teamsters whose employment had been terminated, inspite of the fact that Booker had previously told Smith that he did not hireexperienced drivers.During the then pending negotiations with Teamsters,Booker had expressed to Banks, and Banks had expressed to Weigle, the opinionthat Respondent's drivers came under the jurisdiction of Amalgamated ratherthan Teamsters.A few days after he had hired Smith, Booker broke off nego-tiations with Teamsters by demanding an election.About a month after Smith was employed, a petition dated May 16 was signedby 11 of the drivers still employed who had joined Teamsters. It is evident fromBooker's testimony that he believed that his receipt of these resignations incombination with the separation of members of Teamsters which had occurredearlier, destroyed Teamsters' majority and freed him to deal directly with hisdrivers inThus assuming, after receiving the withdrawals of May 16 fromTeamsters, that he was under no obligation to deal with Teamsters, Bookerproceeded to open negotiations with a small committee led by Hilderbrand andMeeksItwas at this juncture that Amalgamated's organizational campaignunder Smith's leadership entered the picture, temporarily interrupting Booker'sdirect dealings with the drivers.As has been more fully detailed above, Smith arranged with Polk to trade runswith another driver so that he could be off work for 2 days about thelast of May.During those 2 days, Smith opened a campaign for Amalgamated which resultedin signing up about 20 of Respondent's drivers, who paid $2 as initiation fee andthe first month's dues.About May 31, Polk saw Smith's signature on an Amalga-mated receipt which Smith had given Osborne. Shortly thereafter, about mid-night on May 31, Polk discharged Smith, by informing him that as of that nighthe was "not employed with the Atlantic Stages any more."When Smith insisted261 In explaining why he believed that he was"at liberty to operate and deal with mymen directly"after receiving the above petition, Booker testified .I also knew that I had discharged quite a few men on accident record and on-forvarious reasons,including shortage on checker's reports prior to the time this petitionwas forwarded to me by mail.When asked whether he knew if any of those remaining in his employ who had joinedTeamsters had not signed the withdrawal petition, Booker further testified :I don't know definitely whether they were all out, or not, but I figured the majorityof them was out from the hearsay that I had. ATLANTICSTAGES--597on knowing why his services were being terminated, Polk said, "Just for thethings you did the two days you were off work.s 162In substance, Respondent contends in its brief that Smith was not discharged ;that Polk told him to see Booker ; that Smith had never done so; and that inany event Smith "was not entitled to remain in the employ" of Respondent and"would have been discharged" on the basis of a checker's report for the lastrun which Smith made on May 31, as it was Respondent's policy to discharge alldrivers immediately when a checker's report showed a shortageBooker's testimony that lie had checked up on Smith and had decided thatSmith was not suited to serve as the instructor in a training program for driversand hence had asked Polk to send Smith to him so he could tell Smith that hewas not "going to make the grade on his job" was not convincing.i61As has beenfound above, the undersigned is convinced, contrary to Respondent's contentions,that on May 31 Polk did not ask Smith to see Booker, but that shortly afterPolk had seen Smith's name signed to an Amalgamated receipt he told Smiththat he was through at Atlantic Stages 164 The undersigned is also convincedthat when Smith asked Polk for the reason for his termination, Polk bluntlytold Smith that he was being discharged for what he had done during the 2 dayswhich he had arranged to be away from work, and that Polk meant by_thatreference, signing up drivers for Amalgamated.From Smith's credited testi-.mony, it is clear that during the week following May 31, Smith talked with Polkon several occasions and saw Booker briefly on one occasion; that no explana-tion was made to him that his services would not be needed because he wouldnot work out satisfactorily as an instructor ; that nothing was said about achecker's report ; that Polk did not ask Smith if lie had seen Booker ; and thaton those occasions Polk treated Smith as being no longer an employee of Re-spondent.From all of the evidence, the undersigned is convinced and finds that Respond-ent discharged Smith on May 31, 1946, because Smith, after Respondent be-lieved that it was in a position to deal directly with its drivers, upset Respondent'splans for direct dealings by signing up its drivers in Amalgamated It is truethat when Respondent hired Smith during the first part of April, it did so onlyafter it was assured of Smith's membership in Amalgamated.Respondent's in-terest at that tiiiie, however, was to avoid recognizing Teamsters.PresumablySmith, a member of Amalgamated, which organization Respondent was then con-tending should have jurisdiction of its drivers, would serve to divert somestrength from Teamsters in the event Respondent was successful in securingan election.However, over a month after Smith was employed and some 2weeks before he was discharged, Booker received the withdrawal petition fromTeamsters and was convinced thereupon that, with Teamsters taken out of the162The quoted material is from credited testimony of SmithPolk's testimony that hedid not discharge Smith but merely told him to see Booker before he went back on his run,as Booker had requested,is not credited.10 While Smith had taken a few student drivers with him from time to time,Respondent'sG. I. driver training program had not been placed in Smith's charge by the time of histerminationSmith had been working as a regular driver on a regular route, and desiresto be reinstated as a regular driver.Respondent'sG. I. training pi ogram was in chargeof Meeks at the time of the hearing.From Meeks' testimony, it would appear that he mayhave been given"the job training these G I's" several weeks before Smith's termination164 It is noteworthy that Booker testified that, after he had started negotiations withthe drivers' committee headed by Meeks and Hiiderbrand, Meeks told him that Amalgamatedwas organizing the drivers.798767-49-vol 7839 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicture, he could deal with his employees directly.Thus Smith's original use-fulness to Booker in diverting strength from Teamsters no longer existed.Fur-thermore, when Smith signed up Respondent's drivers for Amalgamated, he cre-ated a new threat to Respondent's plan to thwart organization of its driversso that it could deal with them directly.This new threat was met promptly bySmith's discharge.Thereafter the drivers withdrew from Amalgamated and,direct dealings were resumed. Everything considered, the undersigned finds thatSmith was discharged by Respondent because he assisted Amalgamated and en-gaged in concerted activities.As to the checker's report of May 31, now advanced by Respondent on thequestion of reinstatement, Respondent states in its brief, "Admittedly, this re-port came in after Smith had left the employment of Atlantic Stages." Theundersigned is convinced that no checkers' reports entered into Respondent's de-termination to discharge Smith.The undersigned is further convinced andfinds that under the conditions of this case checkers' reports which Respondenthas since received concerning Smith cannot now be advanced as a bar to Smith'sreinstatement 1665.The discharge of C. W. CollinsC.W. Collins was discharged on June 19188While Collins had signed a Team-sters' application on February 27, there is no evidence that he had been a leaderin forming Teamsters or had been active in signing up other drivers.About amonth before his discharge, Collins signed the withdrawal from Teamsters datedMay 16, a copy of which was forwarded to Respondent.While Collins did notsign the withdrawal from Amalgamated, there is no evidence that he had everjoined Amalgamated, or that Respondent knew whether or not he had done so.However, just a few days before his discharge, Collins did sign the statementpresented by Booker at the dinner of June 11, affirming that he was not affiliatedwith any labor organization.Further, it is evident from the course of eventsheretofore set out, that Booker, at the time he discharged Collins, believed thathe had consummated his campaign against Teamsters to the point where it waseliminated from the picture, that the drivers had also withdrawn from Amal-gamated, and that he was free to deal with his drivers directlyThe complaint alleges that C. W. Collins was discharged and refused reinstate-ment because he joined and assisted Teamsters and engaged in concerted activi-166Respondent introduced in evidence two separate checkers'reports,which show thattwo checkers,following procedures explained more fully below, boarded Smith's bus atreports,which are substantially alike, contain auditor's notations,"2 passengers short,no pass for Driver Rhoden"Violet Langford,who made one of the reports and who lateraudited both of them,testified in substance that she did not know what kind of fares,if any, those two passengers marked "short" had paid ; that there were two morepassengerson the bus when she got on it than the driver's report accounted for ; and that the dis-crepancy could have been due to a number of causes, including Driver Rhoden bringingtwo passengers with him from another bus which had broken down,although such aprocedure should have been shown by a transfer.For reasons which appear below wherecheckers'reports are explained more fully, the undersigned does not believe that the auditon the reports of Smith's last run establish that Smith was appropriating Respondent'sfunds to his own use.Hence,the undersigned finds that these reports do not bar Smith'sreinstatement,whatever Respondent may have believed about them upon their receiptafter it had already discharged Smith166Collins'testimony shows he was discharged on June 19 rather than on June 17, asalleged in the complaint.Itwas stipulated that Teamsters withdrew its petition on June17, but there is no evidence as to whether Respondent learned of this withdrawal beforeor after Collins'discharge. ATLANTIC- STAGES599ties.In oral argument and in its brief, Respondent bottomed its contentionas to Collins' discharge on checkers' reports made during the second check and,on an alleged confession made to Booker in the presence of W. W. Proctor,However, Booker testified that he discharged Collins because of checkers' reports,and because of a letter which he had received from a Sheriff about Collins having,been arrested for speeding.187Booker also testified that Respondent's rulesprohibit such violations of law.Rule 7 lists as a driver's first responsibility, "The safe operation of the bu§."Rule 13 requires that any driver "arrested or given a citation for violation oflaw while on duty for any cause whatsoever, shall immediately report such,arrest and the cause thereof."Admittedly, shortly after midnight on the morning of Saturday, June 15,Collins was arrested for speeding; he failed to report this arrest.About June17,Booker received a letter dated June 15, from F. B. Barker, Sheriff, WheelerCounty, Georgia."aOn June 18, Booker discussed this letter with Collins whovisited the Sheriff that day and paid a fine of $15, out of his own pocket. Thefollowing day, June 19, Booker discharged Collins after a conversation in whichthe letter from the Sheriff, checkers' reports, and Collins' attitude were all men-tioned by Booker.From the testimony of Collins and Booker as to the speeding incident, theundersigned is satisfied that Booker reasonably believed from the above letterand from his discussion with Collins, that Collins had been in substantial errorin his conduct on this matter.As to the role of the checkers' reports, theundersigned is convinced from his study of the checkers' reports in evidence,1AOand from the testimony of Collins, Booker, and Proctor as to discussions aboutCollins' alleged shortages, that Booker could have believed that Collins had beendishonest in handling funds."'367While Respondent's counsel stated during Collins'testimony about his arrest thatRespondent did not intend to use that as "any excuse"for Collins'termination,counsel forthe Board asked that the line be permitted as the subject had been brought up at thetime Collins was discharged.The matter was fully litigated and the undersigned creditsBooker's testimony that the speeding incident was a matter which entered into hisconsideration in discharging Collins.168 The Sheriff's letter read as follows :On the Night of June 14th, 1946, the County Police Caught and preferred Chargesagainst CW. Collins one of your Buss [sic] Drivers, who was driving Bus No. 57Through Wheeler County.This man was turned over to me. I let this man go forthe time being due to the fact that he had passengers on the buss, [sic] and I wantedto show your Company the proper curtisy. [sic]If you will have this man come in and answer to the charges of Spending [sic] hecan settle it in that way. If you do not have him do this I will have him picked upand brought in. I think it will save some time and trouble to handle it in this;matter[sic]This man was driving 70,miles per hour.Let me hear from you at once.169 There are three such reports in evidence, two of which were made by different inspec-tors and covered the same run on May 29, while the third covers a run on June 9. Theaudits on the two reports for May 29 show three cash fares short, while the audit on thereport for June 9 shows five cash fares short or cut short and one passenger short.Checkers' reports are explained more fully below.no However, the undersigned does not believe that the evidence warrants finding thatCollins actually had been dishonest or that he admitted having been dishonest by offeringto pay Booker "three times the value" of anything Booker could show him he was shortby a comparison of his driver's reports with the checkers' reports.As is discussed morefully below, Booker failed to make this comparison for Collins just as he had failed to do,in cases which had come up previously, and which are discussed hereinbelow.However,,in contrast to Booker's, conduct on those previous occasions, he did not attempt to getCollins to sign a confession and resignation in order to avoid prosecution,but discharged 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDCollins, who was employed as a driver -by Jarrott on June 6, 1945, had pre-v}ously been employed as a deputized guard at a, shipyard. Jarrott, who char-acterized the work of many of the drivers as satisfactory, testified that Collinsseemed to have the "temperament of an officer, rather than a bus driver" andwas "just a little bit cocky" and that in the course of time it was working out"to a great extent."Collins' own testimony as to his behavior when arrestedconfirms Jarrott's opinion of Collins as "cocky."Everything considered, it is apparent that two matters occurring just beforeCollins' discharge, his arrest for speeding and the receipt of checkers' reportsshowing shortages, constituted reasonable grounds for discharging Collins.Further, the situation at that time, as pertains to dealings with the drivers,does not warrant any inference that Booker was also motivated by a desire todiscourage membership in Teamsters.Accordingly it is recommended below thatthe allegation as to Collins' discharge be dismissed.6.The lay-offs and terminations during April and- early May, 1946(a) General considerationsThe remaining allegations of the complaint as to five lay-offs 141 and seven termi-nations,"' most of which occurred while meetings between Teamsters and Respond-ent were in progress, are being treated in this section of the report because theundersigned is convinced, from his study of the extensive and contradictory evi-dence concerning the various circumstances surrounding these alleged discrimi-nations, that the crucial factors in some of these cases were not the shortcomingsof the individual drivers, but rather Respondent's hostility to Teamsters, and itsdesire to discourage continued loyalty to Teamsters and to avoid bargaining with'Teamsters.The undersigned believes that, when viewed in the total setting ofRespondent's course of conduct, some of these shortcomings for which Respondentcontends such a substantial number of its drivers were laid off or terminated, inso short a time during its meetings with Teamsters, prove to be pretexts ratherthan the true causes of what transpired.The specific reasons which Respondent assigns for the lay-offs and terminationsduring April fall into two main groups, with certain exceptions : accidents andcheckers' reports.l71Each of these two groups and the contents pertaining theretoare now considered.Lay-offs associated with accidents will be taken up first.(b) Lay-offs associated with accidentsFor some time, Respondent, with its policy of hiring inexperienced drivers, hashad a high accident rate.While the difficulty of keeping old equipment in goodoperating condition during the war has undoubtedly been a factor, the driversCollins.In like manner, about June 19, Booker also discharged H. M. Jones, who hadentered Respondent's employ after Teamsters had organized and had not joined Teamsters,when checkers' reports on Jones showed shortages ; Booker did not attempt to get Jones tosign a confession and a resignation.171The names of the drivers and the dates on which it is alleged they were laid off are :C B. Collins, Jr , April 3 ; L D. Anderson, April 3; C. L. Houston, April 6 ; Ned Jones,April 7; and C. W. Collins, April 35, all in 1946.These dates are hereinafter conformedto the proof.172The discharges alleged and the respective dates alleged are : W. J. Ward, April 6;Emmett Phillips, Jr., April 8; Perry W. Gordon, April 8; W. T Flanders, April 13; OlinTodd, April 15; P. J. O'Neal, April 15; and C. B. Collins, Jr., April 24, all in 1946.These-datesare hereinafter conformed to the proof.178 Exceptionsin the casesof Collins and Wardare discussed below. ATLANTIC STAGES601also have been at fault.Jarrott testified credibly that Respondent's safety recordwas "not at all good," and that while "drivers were not at fault all the time," heconsidered "carelessness" on the part of drivers to be "the biggest factor" in Re-spondent's poor safety record.Jarrott also testified that he knew that Respond-ent's income during 1945 had been reduced and that there was the possibility ofan increase in its public liability insurance rates.About the end of 1945 or early in 1946, new shop practices to improve themechanical condition of the busses were instituted and explained to the driversby Booker. In his testimony, Booker referred to these practices as a preventivemaintenance program. Sometime afterwards, a representative of Markel Service,Incorporated, which identifies itself on its letterhead as "Highway TransportSpecialists" and which was servicing Respondent's liability insurance, discussedthe causes and prevention of accidents at a meeting of the drivers.174 It appearsthat Respondent's accident rate continued to be unsatisfactory.17bPrior to itsinitiation the last of March of the practice of laying off drivers for accidents,Respondent's practice had been to withhold, for the week in which a given acci-dent occurred if the accident proved to be due to the fault of the driver, the 5percent safety bonus paid to drivers during those weeks when they did not haveaccidents.Drivers had not theretofore been laid off or discharged because ofaccidents 178Further, it is clear that Respondent was aware, at least 6 or 7weeks before it started laying off drivers, that Markel intended to increase therate on its liability insurance because Respondent received a letter dated Febru-ary 15, 1946, from the Atlanta office of Markel which, with enclosures, amountedto notice that in order to cover Respondent's losses the rate as of March 1, 1946,would have to be increased from $3.15 per hundred dollars of gross receipts to$4 per hundred."'According to Booker's testimony, shortly after receiving the above letter fromMarkel he went to Atlanta and discussed the problem with Markel's Atlantarepresentative,W. A. Mitchell.171Booker outlined to Mitchell a safety programwhich he proposed to put into effect and asked that they go along at the old ratefor awhile, in view of the safety program. The undersigned is convinced thatthe safety program proposed by Booker and evidently accepted by Markel in-cluded driver training and incentive benefits and did not include any under-standing that drivers would be laid off or discharged because of accidents."'Yet174 It is possible that the Markel representative discussed accidents in February or earlyMarch, subsequent to developments described hereinafter176A compilation from records of Markel's representative, Howell, shows a total of 13accidents during a 7-month period from June through December 1945 for Respondent'sdrivers, and 16 accidents during the first 6 months of 1946.About November 1945,Respondent increased its mileage by approximately 40 percent.178The undersigned is convinced from his study of all of the evidence that while drivershad been discharged for various causes in the past, such as general inefficiency, lack ofInterest in their work, and drinking on the job, none had been laid of or discharged solelybecause of accidents.1" From Booker's testimony, the increased rate of 85 cents per hundred as applied toRespondent's gross receipts would have amounted to approximately $200 a month.171This discussion evidently took place In the early part of the week beginning MondayFebruary 25.179 In testifying as to what he told Mitchell about his safety program, Booker did notmention lay-offs or discharges, but described a driver training program patterned afterthe "Greyhound Driver Training School," a G I. training program, and a contemplatedchange in bonus arrangements as an additional reward for safe drivingBooker testifiedthat Maikel's Savannah representative suggested determining the fault of the driver, andpenalizing him or rewarding him, as the case might be. In dealing with drivers being laidoff for accidents, Booker created the impression that he was being required to take such 602DECISIONS OF NATIONAL LABOR RELATIONS BOARD,approximately 5 weeks after Booker's visit to Atlanta, Respondent started laying.off drivers for accidents at a time when meetings were getting under way withTeamsters.Further, in laying off these drivers, Booker created the impressioncontrary to the fact, that they were being laid off because of a system imposedon Respondent by Marke118' Thus the impression was created that the lay-offswere the result of something about which neither Respondent nor Teamsters.could do anything.Against this background, the respective lay-offs alleged to be discriminatorywill now be considered.C.W. Collinshad an accident on March 27.183About 6: 30 p. in. on that date,near Mount Vernon, Georgia, when it was raining hard and Collins had all of,his lights on and had the right of way, the bus he was driving struck the fenderof a truck which started to make a turn at an intersection.No one was injured,and Collins secured regular accident statements from all seven or eight pas-sengers to the effect that the other driver was at fault.182 Collins phoned Polk ;reported the nature of the accident and that the bus door had been sprung; and,was instructed by Polk to continue on until he met another driver who was.on a return run to Savannah and to trade busses with that driver. Pursuant toPolk's instructions, Collins met the other driver about 12 miles further on;traded busses ; concluded his run to Americus, Georgia ; returned on his regu-lar run the following day ; and turned in his accident report on reachingSavannah.When Collins reported for his regular run the next afternoon,March 29, he found another driver marked up to take his run and asked Polkwhy. Polk sent Collins to Booker who told him that he would have to be "off afew days" until the insurance company could investigate the accident.Theundersigned is satisfied that this was Respondent's first lay-off following an ac-cident; that no policy had been announced as to any such lay-offs; and thatCollins' indeterminate and unprecedented lay-off on March 29 occurred 2 daysafter the first meeting between Banks and Weigle.,On Tuesday, April 2, the fifth day of Collins' lay-off, Booker finally told Collins,who had been back every day trying to find out how long he would be off work,that he had heard from Howell and that Collins would have to be off 5 more days.During a somewhat extended conversation on that occasion, which has been setout more fully above, Booker discussed such matters as the need for cutting downon accidents because of his high insurance rate; the importance of not puttingaction by Markel. It is evident, however, from Howell's testimony that, while he cooperatedwith Booker in determining driver responsibility for accidents, the policy of laying offdrivers was not a regulationimposed onRespondent by Markel, but was a policy determinedupon by Respondent.180At the hearing on August 9, 1946, Booker testified that he had changed hisinsuranceservice recently.It is not clear from the record whetherincreased premiums to Markelwere ever actually paid, or what the present insurance rate is.181While Collins placed this accident between April 12 and 15 and his lay-off is allegedin the complaint as April 15, the undersigned is satisfied that the date, March 27, given ina listof accidents compiled by Howell from his records is correct.At the hearing, counselfor Respondent referred to March 27 as the date of the accident.Collins testified that theaccident occurred on Wednesday and in 1946, March 27 fell on Wednesday. Several datesalleged in the complaint were amended at the hearing and the pleadings were conformedto the proof without objection. In discussing these accidents hereinafter, the undersignedwill rely largely on the dates contained in Howell's compilation ; the dates found below arethose shown by the proof.182Collins' uncontroverted testimony concerning this accident is accepted.. When calledby Respondent,Howellgaveno evidenceconcerningany findingswhichhe may have madeiLs to thisaccident,nor is thereany evidence that any liabilitywas incurredby thisaccident. ATLANTIC STAGES603blame for accidents on faulty equipment ; and how union activities of the drivershad got Respondent so "messed up" that he did not know what to do about a newbus route from Americus to Columbus, Georgia, for which he had paid $30,000and which he said he probably would have had in operation if Teamsters had notstarted.The undersigned is convinced that on, April 2, when Booker had theabove conversation with Collins, he was already aware that Teamsters' proposals,which had been submitted to Banks on or before March 30, contained terms tofor 10 days without pay.He testified credibly that he had never been told whetherhis Mt. Vernon accident was a chargeable or a non-chargeable one.18aCarter B. Collins, Jr.,an ex-service man with no previous experience as a busdriver, entered Respondent's employ in October 1945. Jarrott characterized Col-lins' service as "all right," although Collins had not, because of his short period ofemployment, improved as much as some other drivers. Like the other driverswhose lay-offs are now being considered, Collins joined Teamsters the last ofFebruary.Sometime before he joined, Collins had an accident in which his busran into a light pole in Vidalia, Georgia. Collins reported the accident as due todefective brakes.He was not laid off because of the accident but lost his weeklybonus.On the morning of March 30," at the end of the viaduct coming in toSavannah, Collins struck a truck which had just pulled out directly in front ofhim from behind a "street bus." There was minor damage to both the bus andthe truck.About 9-: 45 that' morning, upon his arrival, Collins reported the acci-dent to Boyd who said, "We will have to let the insurance examiner check on it."Boyd told Collins to report back after dinner.When Collins reported back asinstructed, Boyd told him that it would take 3 days to investigate the accidentand that he would be laid off for those 3 days. Three days thereafter, Collinsreturned and saw Booker who told him that the accident was a non-chargeableoneCollins did not receive pay for the 3 days during which he was laid off.While no mention of Teamsters was made when Collins was laid off, it is clearthat on March 30, Collins was given a 3-day lay-off contrary to previously existingpolicy and that he lost 3 days' pay for an accident which was later admitted tohave been non-chargeable.This lay-off followed by a day the above-discussedlay-off of C. W. Collins on March 29.C L. Houston,an ex-service roan who had had about 9 years of experiencedriving a school bus and 10 months experience driving a "GI bus," entered Re-spondent's employ in August 1945In his testimony, Jarrott termed Houstonas "always willing and on the job" and making progress.885Before joiningTeamsters, Houston had had two accidents, one shortly after he entered Re-spondent's employ and the other early in 1946.Houston had not been at faultin either case, as the bus he had been driving on each occasion had been runinto by the driver of the other vehicle.Houston had not been penalized byeither lay-off or bonus loss for either accident.On April 1,180 while Houston183While Booker gave Collins the impression that it was the insurance adjuster who haddetermined how long lie would have to be laid off, Howell flatly denied having made anyrecommendations as to laying off employees and insisted that he only reported as toliability.184The undersigned is satisfied that this accident occurred on March 30asHowell's.records indicate rather than about April 6 as Collins testified.188He also referred to Houston as not having had "any bus experience."During thehPeing; "bus experience"in the sense in which Jarrott used it referred to experience drivinginter-city busses, such as Respondent operated.186The undersigned accepts this date from Howell's records.Houston could not placethe date more definitely than March or April. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas driving within Savannah, a 16-year-old boy-who was looking in the oppositedirection walked into the right front corner of the bus.Houston called Boydwho instructed him to take the boy to a hospital for examination's' After thehospital examination, Houston and the boy went to Respondent's office whereboth made a statement. That same day, Booker laid Houston off, telling himthat he would have to wait for about 3 days until they heard from the insurancecompany.After that 3 days' lay-off, for which he was not paid, Houston re-turned to see Booker.Within Houston's hearing, Booker used the telephonein what Houston believed to be a conversation with the "insurance man " Duringthis apparent conversation, Houston heard Booker say, "You think 20 days wouldbe all right, eh?" 188Booker thereupon told Houston that lie would be off 20days ; that the accident was chargeable in that it was as much his fault as theboy's; and that Houston would probably never make a good bus driver because-hewas "too slow thinking."Houston started to leave, saying that he mightas well look for another job and that he would let Booker know within 20 dayswhether or not he was coming back. Booker then told Houston that he wasgoing to "take it on his own hook and cut it down to 10 clays" ; that he should"take a week's vacation" and then return to work; and to see him if he "neededany money" in the meantime.It is evident that whatever else may have transpired between Houston andBooker, Houston received a total lay-off of 10 days which started on April 1. Asfound hereinabove, Houston was one of the drivers mentioned to Gordon by Polka few weeks earlier when Polk was suggesting drivers for Gordon to get to signPolk's petition withdrawing from Teamsters.Houston was also present on oneoccasion when Polk queried Gordon as to whether anything had been done tosecure withdrawals from Teamsters.L. D. Anderson,who had previously driven a school bus for 6 or 7 years, enteredRespondent's employ in April 1945. Jarrott testified that he had one or two acci-dents and characterized him as a "very willing" worker whose services were "allright."Before joining Teamsters, Anderson had lost his weekly bonus as theresult of an accident considered chargeable which had occurred in December 1945,when he had knocked a boy, who had ridden in front of him, off his bicycle.After Anderson joined Teamsters, he had an accident on April 1 at Americus,Georgia, while in the terminal.When he tried to back out, he backed into a postwhich he could not see in his side or his rear-view mirrors. The only damagecaused by this minor accident was that the back bumper and the back door weredented a little.18'Upon returning to Savannah, Anderson reported the accident.On the following day, April 3,110 Booker talked with Anderson and told liim thathe would be laid off until "the insurance people decided whether it was chargeableor not."Anderson was told that if the accident should be found to be non-charge-187Evidently the boy sustained no significant injuries.Respondent offered no evidence asto what injury or liability had resulted, and Howell did not testify as to his findings, if any,on this accident.188When the testimony of Houston, on which the above finding is based, was read toHowell at the hearing, Howell emphatically denied that he had ever recommended to Bookerlaying off any employeeHowell was called as a witness by Respondent189This accident does not appear in the compilation of the accidents submitted by Howell.Nor does that compilation contain two similar accidents in which the "Hall boy," on twodifferent occasions,hit the same post,doing minor damage to his bus.According to Jones''credited testimony, Hall, whose accidents occurred about the same time as his (May 3) andwho was a new driver and did not belong to Teamsters, was not laid off for either accident,but quit some 3 or 4 weeks later.190Although Howell's compilation does not contain Anderson's accident,the amended dateof the lay-off, April 3, appears to be correct. ATLANTIC STAGES605able, he would be paid for the time he was off. Three days later he was told thatthe accident was chargeable.His total lay-off was for 10 days,for which he wasnot paid.19'Anderson testified, as Respondent's brief points out, that he did notfeel that he was being discriminated against because"that was a company rule."However, Anderson also testified that he found out about this rule"when theybegan to lay them off"sometime in March after Blackwell's separation.192LikeHouston, Anderson was mentioned to Gordon by Polk a few weeks earlier as oneof the drivers Gordon should try to get to sign Polk's petition withdrawing fromTeamsters.Ned Janes,whose demotion from dispatcher to driver has been consideredabove,had an accident in Vidalia, Georgia,on May 3293 Another vehicle backedinto Jones just as he was pulling into the bus station.There was only minordamage to the bus.When Jones reported the accident the following day, May 4,Boyd toldhim that he would be off until it was investigated.Four days later,Boyd and Booker told Jones that the accident was non-chargeable.Jones didnot lose his weekly bonus.He was paid for 2 of the 4 days he was off and toldthatsince he had asked'for 2 clays off, he could consider the other 2 days forwhich he was not paid as the time off for which he had asked.Ignoring for the moment the lay-off of Jones,which occurred about a monthafter the lay-offs of the other four complainants now being considered, it isclear that the lay-offsof C. W. Collins,C. B Collins, Jr., C. L Houston and L D.Anderson all- occurred within a period of a fewdays,from March 29 to April 3,at the outset of meetings between Teamsters and Respondent, the first of whichtook place on March 27.These lay-offs clearly constituted a sharp departurefrom Respondent's customary practiceand tookplace shortly after Respondenthad initiated,as above discussed,three other changes in practices almost imme-diately after Teamsters had organized its drivers,namely, carefully checking allbusses at the gauge for anyindicationof any kind of accident;requiring thatall busses be left at the garage door instead of in the garage;and requiring thatdrivers'red orts be submitted at the conclusion of runs.It is obvious fromthe above accounts of the lay-otis of the two Collinses,Houston and Anderson,that no uniform policy had been announced or apparently even decided upon ;that the drivers were deliberatelygiven thefalse impression that Respondent'sactions were being requred byMarkel;and thatRespondent's drivers learned ofthis change as several drivers from time to time received varying treatment.Thus CW Collinswas at first given an indefinite lay-off which, after 5 days,during a conversation in which Booker stated that organizing Teamsters had"messed up'.starting operations of a new bus route, the lay-off finally was fixedas a total of 10 days without pay,for an accident for which Collins was nevertold that he was chargeableC B Collinslost 3 days'pay for an accident whichhe was told was non-chargeable.Houston was at first off for 3 days withoutpay; he then was told he would have to be off for 20 days because the accidentwas considered chai geable.When he protested,Booker cut the time to 10 days,all apparentlywithout pay.Andersonwas given 10 days off without pay for anaccident which he was told was chargeable."I Howell gave no testinionv concerning any investigation which he may have made ofthis accident"I Evidently no uniform i the was ever posted as to lay-offs and the drivers learned ofthis change in practice,which variedtioni case to case, when they saw what was happeningto, other-d rivers'^3 Jones testifiedthat thisaccident occurred around May 1 and Howell's compilationshows an accident at Vidalia for Jones on May 3. GOBDECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile the four complainants lost time without pay, varying from 3 to 10 days,none ofthe four accidents for which they are supposed to have been laid offappears to have been serious, and C. B. Collins was told that his was non-chargeable.1B4One of the accidents, that of Anderson, was clearly trivial ; itdid not even appear on Howell's compilation of accidents for the period involved.Two similar accidents of another driver, Hall, who bumped into the same poston two different occasions, were likewise not recorded on Howell's compilation.Hall, who was not a member of Teamsters, was not laid off for either of thoseminor accidents.Finally, by misleading its drivers into believing that whateventually developed into a lay-off practice 19S was being required by Markel,Respondent, knowing that it did not intend to meet some of Teamsters' demands,in effect informed its drivers that they were confronted with a practice aboutwhich neither Respondent nor Teamsters could do anything, thus weakeningthe confidence of its drivers in Teamsters' ability to protect their interests.Everything considered, the undersigned is convinced and finds that howeverconcerned Respondent may have been as to the frequency of its accidents andas to a pending increase in its insurance premiums, the lay-offs of C. W. Collinson March 29, C. B. Collins, Jr., on March 30, C. L. Houston on April 1, and L. D.Anderson on April 3, took place at such times, in suchways,and under suchcircumstances, as to warrant the inference, which the undersigned hereby draws,that such lay-offs were motivated in substantial part by Respondent's resentmentagainst Teamsters and that they constituted a part of Respondent's course ofconduct designed to discourage adherence to Teamsters.The hostility whichRespondent expressed toward Teamsters, Respondent's threats and discrimina-tions against members thereof, and Respondent's evident determination not todealwith Teamsters,as shownby the findings made hereinabove, all support thisinference.The undersigned therefore concludes and finds that these lay-offs werediscriminatory and hence in violation of Section 8 (3) of the Act, as allegedin the complaint.As to Jones' lay-off of 4 days beginning on May 4, approximately a month afterthe foregoing lay-offs, the undersigned does not believe that this lay-off occurredat such a time, or under such circumstances, as to warrant the inference that itspurpose wasto discourage adherence to Teamsters 1B8Accordingly, it is recom-mended below that the allegation that Jones was discriminatorily laid off bedismissed.(c)Terminations associated with checkers' reportsOn or about April 8, four of the complainants herein, Emmett Phillips, Jr.,Perry W. Gordon, Olin Todd, and P. J. O'Neal, signed resignations.107With the194 It is noteworthy that Howell gave no testimony as to what his investigations of any ofthese accidents revealed195Drivers were to be laid off without pay for 10 days for a chargeable accident, but wereto be paid for any time lost during the investigation if the accident eventually proved tobe non-chargeable.199When Jones was given 2 days' pay for 2 of the 4 days he was off, he was told-that hecould consider the other 2 days as time off for which he had been asking. Jones testifiedthat he expressed reluctance at losing 2 days in that way ; he also testified that he hadexpected to lose all 4 days, and accepted the arrangement as "all right." In any event,Jones' failure to receive pay for those 2 days appears trivial and,under the circumstances,does not warrant any inference that Respondent, in not paying Jones, was motivated bypurposes repugnant to the Act.197The resignations of O'Neal,Gordon, and Todd bear the date April 8, 1946 ; Phillips'resignation is dated April 9. ATLANTIC STAGES:607possible exception of O'Neal,198allalso signed statements bearing the same re-spective dates as their resignations, admitting that certain specified cash' fareshad been withheld and not reported.Another member of Teamsters, D. W.Brant, whose termination is not alleged in the complaint to have been discritl-inatory, signed a similar resignation and confession at about this time.1D9OnApril 13, W. T. Flanders refused to resign.He also refused to sign a confessiondated April 13, which pertained largely to how he had operated his bus on larun on April 4.He was thereupon discharged.All of ,the foregoing resignations and confessions, whether signed or onlysubmitted for signature, had been typed up beforehand by Respondent. Thesedocuments were submitted to the respective drivers individually in Booker'soffice, behind closed doors, with only the driver, Booker, and Boyd present200No offer was made to modify any document in view of any denial or explana-tion made by any of the drivers. Except in the case of Flanders, the resigna-tions and confessions were signed individually by the respective drivers afterBooker threatened to prove by checkers' reports enough to send each to thepenitentiary.At the time of these interviews, Respondent had in its possessioncheckers' reports on all of its drivers.These reports had been turned over toRespondent on the morning of April 8 by The Langford Service System, hereihcalled Langford Service, a checking agency which had just finished makingand auditing a check of Respondent's drivers R01The confessions submitted,whether signed or not, incorporated matters found either in the audit or in thecheckers' reports on the respective drivers, and all of the drivers who wereshown as having any shortages were called in and dealt with as above described.The previously prepared typed resignations signed by Phillips, Gordon, Todd,and O'Neal are on Respondent's stationery and read :I desire to resign my position with your company, effective immediately.My reasons for this action are personal.Each is addressed to Booker with the name of one of the drivers typed on'it,below which the signature appears.The previously typed confessions, also onthe stationery of Respondent, are addressed to Booker and witnessed by Boyd.They are similar in form and state that the signing driver confesses that hewithheld and failed to report fares on a given run on a given date, which faresare thereafter enumerated with the tax withheld also shown.The last sentenceon each reads, "I make this statement of my own free will."199O'Neal's denial that he signed a confession is considered below.199Booker testified that Brant signed a resignation and a confession on April 11.200While Boyd's signature appears as a witness on the confessions, he was not called totestify, although present at the'hearingThe only evidence as to what transpired is thatgiven by Booker and the respective drivers.There is no significant conflict In the evidence,however, as to the general procedure followed.201This check, the first of three, commenced on March 23 and ended on April 7. Thesecond check wits made from May 25 to June 9, and the third during the presentation of-Respondent's case at the hearing, when the checkers were in Savannah to testify.Thereports of the checkers as to drivers observed during these checks covered both the mannerin which the bus was operated and a count of passengers getting on and off at each stop ohthat part of any given run which was checkedThe on-and-off passenger count was there-after audited against the report for said run submitted by the driver.The arrangementsfor this first check were confirmed in a letter from Langford Service which for several yearshas been making such checks.This letter, dated January 19, 1946, and signed by O. W.Langford who, with his wife, Violet Langford, who does the auditing, are the proprietors ofLangford Service, was addressed to Boyd and stated that Langford Service would "be ableto have a crew available around the fifteenth or twentieth of March" to check Respondent'slines. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDTodd's confession in the foregoing form statesthat on March 31he withheldtwo cash fares,one for $2.35 and one for 15 cents, upon the larger of whichthere was a 35 cent tax in addition.Gordon's confession states that on April. 2he cut and issued cash fare receipts from Thunderbolt to Savannah instead offrom Savannah Beach to Savannah,thus reporting 70 cents in fares and 16 centsin taxes less than should have been reported.Phillips' confession states thathe withheld,on April 3, a total of five cash fares and that in addition he "cutshort" a cash fare receipt,202making a total of $1.45 short in fares, and 7 centsshort in taxes.The confession,which it will be assumed for the purposes ofthis report that O'Neal signed,203states that on April 6, instead of issuing cashfare receipts,two tickets were purchased for two passengers,but for shorterdistances than they actually traveled,thereby withholding$1.70 in fares and26 cents in taxes, and that in addition,four cash fares collected at each of fourdifferent stops were short, the amounts being unspecified.Checkers'reports and notations thereon as to audits,entered in evidence, afforda basis for the respective shortages listed in the confessions of Phillips,Gordon,Todd, and O'Neal.204A checker's report for a run of Flanders on April 4, alsoafforded the basis for the proposed statement dated April 13, which Flandersrefused to sign.This checker's report, as audited and corrected,shows amongother things that Flanders transported his wife from Savannah to Vidalia withoutturning in a pass for her ; 205 that in coming onto a main highway he did not stopor even slow down for a stop sign;that he slowed down and shifted gears ratherthan making a complete stop at a railroad crossing;that he engaged in heatedarguments with a woman seated in the seat behind him, turning his head whiletalking to her and driving on such occasions from the right side to left side of thepavement;and that after a woman pulled the cord which failed to work and com-plained about having passed the place where she wanted off,Flanders said, "All Iknow for you to do, Lady, is to sue the Atlantic Stages.That cord is like every-thing else about this sorry mess.It doesn't work."The above checker's report on Flanders and admissions in Flanders'testimonyboth as to what happened on the run on April 4 and as to what transpired duringhis discussion with Booker and Boyd on April 13, when he refused to sign the202The term"cut short" is used to describe a situation in which the receipt is shown for ashorter distance and a lesser amount than the fare is actually paid for and the passengerrides.Gordon's confession,above summarized,amounted to cutting two fares short.zsiO'Neal denied signing this confessionBooker testified that he signed it.Boyd,whose signature appears thereon as a witness,was not called to testify,although available.The undersigned is not certain from his examination of the writing'thereon whether O'Nealactually signed the document.However, the undersigned is convinced that Respondentattempted to get O'Neal to sign the document,and it will be assumed that he did sign it,upon threats of prosecution.'214The checkers'reports and audits also show additional shortages,which are substantialin number in the cases of some of these complainantsThe undersigned does not deem itnecessary to detail the various kinds and items of shortages shown,since no attempt is madeherein to analyze fully the voluminous evidence concerning these checkers' reports and theaudits thereof,or to determine whether or not these drivers actually were guilty of with-holding funds. It will be assumed, however, that Respondent could have believed fromthe audits made of the various checkers'reports on their runs that these four complainants(and also Brant)had withheld funds.205While,according to Respondent's rules,a pass should be secured for any member of adriver's immediate family, it appears that drivers sometimes hauled their own wives andwives of other drivers without securing such passesIndeed, the record as a whole indi-cates that,as often happens in small organizations where relationships are on a personalbasis, some of Respondent's printed'rules and regulations were not followed very faithfully. ATLANTIC STAGES609confession,indicate that Respondent had reason to believe when it dischargedFlanders that he had violated its rules in certain respects.For instance,Rule 51provides that the driver should not"carry on any conversation with passengerswhile the vehicle is in motion."200Rule 60 instructs drivers never to "become in-volved in an argument"with a passenger.Rule 62 prohibits the driver fromexpressing his attitude toward the condition of his bus 2°'Flanders should have made full stops at the railroad crossing and at the high-way stop sign.Instead, according to Flanders'version, he proceeded very slowlyin low gear.20SAdmittedly on April 13,before Booker told Flanders that he wouldhave to let him go, Boyd asked Flanders if he had read the rule book;Flandersadmitted that he had;and Boyd said that Flanders had had 6 months'experienceand should have been familiar with the regulations.209As to the four complainants who signed resignations and confessions, theydenied with apparent sincerity at the hearing that they had withheld funds orhad intentionally made false reports.Various explanations were given as tohow mistakes might have been made,both by the complainants here being con-sidered and by other drivers.The undersigned is satisfied from all of the evi-dence that,when the respective four complainants were individually closeted withBooker and Boyd, they were not given an opportunity to compare the reportswhich they had turned in with the reports which checkers had turned in for thesameruns in order to try to clear up and explain any mistakes which might havebeen madeFurther, fiom his study of the voluminous and detailed evidenceas to these checks and audits,and as to the practices of drivers of Respondent,the undersigned is convinced that the audits shown in longhand on the typewrittencheckers'reports in evidence do not constitute conclusive proof of guilt, especiallyin view of two hiatuses in the evidence.In the first place, the accuracy of the on-and-off count of passengers at eachstop, as shown on the checker's report prepared at the conclusion of a run beingchecked, depends on notes taken on the bus:1°These notes,according to the testi-mony of the checkers,are destroyed as soon as the report is prepared. SinceRespondent and Langford Service contended that the method by which such notesare taken is a trade secret which could not be revealed without destroying the-effectiveness of future checks,and since Respondent contended that it was relyingon findings of an agency which it believed to be expert,the undersigned did notrequire that the method of note taking be revealed at the hearing.The second hiatus appears at the auditing stage.Violet Langford,who madeall of the audits involved,testified that she compared the drivers'reports whichincluded"all the fares" m with the checkers'reports for those same runs, andrecorded in longhand on the checkers'reports the results of her audits.While201Flanders denied taking his eyes off of the highway while talking to the passenger.207Flanders denied making the statement in the "manner" set out in the proposed con-fession ; the language therein was the same as that used in the checker's report.201Flanders testified that he did so because it was very difficult to shift gears on the buswhich he was driving.101Flanders, an ex-service man, entered Respondent's employ in October 1945. Jarrottdescribed his as a young driver who was "a little bit flighty" as he did not "settle down toa good, serious job as some of the older drivers would have" but that he was improving210This assumes the correctness of the checker's original observations, made in part fromwhatever seat is available when the checker boards the bus. It would appear that underunfavorable conditions these observations themselves may be open to error.211The form for the driver's report is printed on the front of an envelope in which thedriver places the tickets, passes, and cash collected on the run and the duplicate cash farereceiptsissued. 610,DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe described the method used in considerable detail, Langford did not make anyactual comparisons at the hearing between the checkers' reports and the corre-sponding drivers' reports, nor did Respondent introduce into evidence any ofthe drivers', reports with their original contents so that anyone following theprocedure described could verify the results which Langford testified she hadobtained."As to the extent to which cash accompanied the drivers' reports which shehad audited against checkers' reports, Violet Langford's testimony was some-what confused. She testified, when asked if she had counted the money in thedrivers' reports, that the actual money had nothing to do with her audit whichwas "taken from the cash fare receipts, the amount which they are cut for."From the example in evidence of the type of cash fare receipt then in use andfrom the testimony concerning how it was used, it is apparent that errors inpunching such receipts can be made inadvertently. Also it is evident that Re-spondent's drivers had been lax in cutting and issuing cash fare receipts.Thisis; shown both by testimony and by notices posted by Respondent shortly beforethe first check was started and immediately upon its completion.212 It should benoted that in addition to issuing instructions shortly before the check, requiringconformance to cash fare receipt procedures previously not observed, Respondentalso instituted the requirement that drivers' reports be turned in immediatelyupon completion of a run rather than before going out on the next run, thus pro-viding less time in which drivers could prepare their reports.From his studyof- the checkers' reports and the record as a whole, the undersigned believesthat some of the shortages shown by the audits may indicate failure to turnin correctly cut cash fare receipts rather than establishing that money was de-liberately withheld. Inadvertent errors due to hastily prepared reports also mayhave resulted from Respondent's recently changed practice. It would also appearthat had those shortages been Respondent's only reason for its action, it wouldhave been desirous of affording an opportunity of explaining possible mistakesto, drivers whose work, except for Phillips', was evidently otherwise consideredgenerally satisfactory."' In any event, Respondent did not give the drivers from212 Counsel for Respondent stated at the hearing that he was resting on the theory thatan expert has a right to make an audit and to testify as to its results.While Langfordis not 'a public accountant, her education and experience appear to qualify her to followthe procedures which she described.However, it should be noted that the two checkersother than Mr. and Mrs. Langford, who worked on the checks here under consideration,had had very limited experience in checking.Neither had done bus checking before start-ing to work for Langford Service, and the more experienced of the two started to work onMarch 8, 1946, less than 2 weeks before she started checking Respondent's drivers onMarch, 23.212The first bulletin, dated March 19, states that "many operators are not observinginstructions pertaining to the issuance of cash fare receipts" ; sets out those instructions;and states that operators not observing such instructions would "be subject to disciplinaryaction or dismissal."The second bulletin, dated April 9, calls attention to the previousbulletin and states that "many operators are failing to adhere to this bulletin" requiringthat "Cash Fare Receipts are to be cut and issued to passengers at the time passengersboard your coach."This second bulletin, after stating that any operator who continuedto ignore the instructions issued in the first bulletin would be dismissed, elaborates theinstructions concerning cash fares.214Respondent does not contend that these four drivers were terminated for any reasonsother than for checkers' reports. Jarrott testified that the services of Todd, O'Neal, andGordon were satisfactory, adding that Gordon had to lay off a little because of sicknessin the family.He testified that Phillips "was doing fairly well," although there was stillroom for improvement as to a "kiddish attitude" and "a little lack of responsibility."Jarrott also testified that in stating that a driver's services were satisfactory, he did notmeanthey were perfect, as "there was room for improvement all the way through." ATLANTIC STAGES61Lwhom,by threats of prosecution,it secured resignations and confessions, areasonable opportunity to explain evidence against them.20Respondent contends that the signed confessions above summarized are "proofpositive"of the guilt of those who signed. Under the conditions of this case,the undersigned does not believe that this is necessarily so, since the signers,all of whom were members of Teamsters,were individually confronted, in asituation where Respondent's anti-union animus had been manifested in variousways, including discriminatory lay-offs and discharges of members of Teamsters,with a choice between signing resignations and confessions or being prosecutedon the basis of evidence which Booker contended would put them in the peni-tentiary 216It should also be noted that the three complainants who admittedthat they had signed confessions, all testified credibly as to their limited educa-tion and their complete lack of legal training21'The undersigned is convinced that, in view of the methods used by Respondentin securing signatures to confessions,the confessions cannot be consideredvoluntary confessions or proof of guilt.For instance, Perry W. Gordon, whoabout a month before had failed to secure any signatures to the petition with-drawing from Teamsters which Polk had given to him,216 testified credibly thatupon the occasion of his signing his resignation and confession, Booker hadsaid that it seemed that the drivers were trying to run his job and that he haddecided to run it himself.Gordon also testified credibly that he signed twopapers after Booker had threatened him with a warrant and had made a tele-phone call in which Booker had said, "I have another one of these men in here,now, and it looks like I can't get him to do anything and I may have to call you backin a few minutes and let you send a warrant on down here." Gordon furthertestified credibly that he had not known what they might have done to him asthere were two of them in the room 219 and one of the drivers had already beenjumped on and fired "° In similar vein, Todd testified credibly thatwhenBookertold him that if he would not sign the two prepared statements that he would havehim locked up and sent to the penitentiary, he did not know what Booker could doas he had heard of an innocent man being put in the penitentiary.221From the events which were transpiring contemporaneously and from therecord as a whole, it is apparent that Booker was aware at the time he preparedthe resignations and confessions that the removal of several drivers, all of whomhe had reason to believe were members of Teamsters, from Respondent's payrollwould substantially weaken Teamsters' majority and discourage loyaltyto Teamsters, thus weakening Teamsters' position at the bargaining table andincreasingthe probability that Teamsters would be defeatedin an election216However,from the testimony of Booker and Weigle,the undersigned finds that atabout this time Booker asked Weigle what Teamsters'attitude was toward members guiltyof withholding funds and Weigle indicated that where dishonesty was proved to the satis-faction of Teamsters and the employer,Teamsters could not uphold such drivers219Flanders,who did not sign a resignation or confession,was not thus threatened.211O'Neal denied signing a confession.218As is found above,Polk had told Gordon in connection with this petition that it wouldmean their jobs if the drivers did not get out of Teamsters and that Gordon's job would beall right if he got more than half of the drivers to sign the withdrawal.219 Booker and Boyd were both present.229This reference was evidently to the Blackwell episode discussed above.221As is set out more fully above,in a conversation some 4 weeks later when Todd askedfor his job back, Booker refused to reinstate him ; maintained that organizational activitieshad nothing to do with what had happened;and said that"before he would have theUnion" he would shutdown or sell out, and that there was nothing"but a bunch ofsons-of-bitches in the Union." 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDincluding new employees upon which Booker,against the advice of Bright andBanks, was insisting when negotiations broke up about the middle of AprilThat Booker,whatever may have been his belief as to the conclusiveness of thecheckers'reports as evidence that funds had been withheld,was eager to seizeupon reports showing any type of shortageto ridhimself of members of Team-sters appears likely both from the speedwith which he actedand from Lang-ford Service'sdeparture from its usual procedure in submitting reports.Asto the former,it is clear that resignations and confessions were secured fromthree drivers on April 8,the dayupon whichthe results of the check were sub-mitted to Respondent,and from two others shortly thereafter.As to the latter,the testimonyof W. O. Langfordshows that while Langford Service customarilysubmits all of its reports arranged chronologically in a bound volume upon thecompletion of a check, at the conclusion of its first check for Respondent, the,reports were submitted so that the voluminous bound reports contained onlyreports showing no shortages,while the reports indicating shortages were segre-gated and submitted in an envelope.From testimony of Jones, Booker, and O'Neal, the undersigned finds that Re-spondent had previously had checks made of its drivers and that two checkshad been made in 1945, one in the spring and one in the fall. Jones testifiedcredibly thatMarkel madea check in the fall of1945 and O'Neal testified that amonth or two after he started to work, which was about November,Jarrott calledhim into the office, gave him a checker's report to read,and told him that he wasdoing all right. Jones also testified credibly that in the spring of 1945, therewas a check of all drivers made by a firm other than Markel;that all driverswere called into the office about the results of that check;that none of thedrivers was discharged;and that when Booker discussed his check with him,he pointed out that the difference of three more passengers shown in Jones'report, which report showed 137 passengers whereas the checker's report showedonly 134, was a type of difference likely to occur because of the difficulty achecker would havein judgingwhether or not cash fares should be collectedfrom children.While Booker's testimonywas hazyas to previous checks, hetestified when asked about 1945 that they had had"a check made way back there."He also testifiedthat theyhad done some spot checking;that standards duringthe war were relaxed because drivers werehard to getand it was cheaper tolose cash fares than to break in new drivers ; that lie did not then want to findout who wasstealingbecause he could do nothing about it; that reports ondrivers turned-in by Markel,which,according to Booker, made its reports byfollowing a bus in a car or when "one of their men happens to be riding thebus," had proved"veryinaccurate"and that no attention had been paid to them"except for the safetyangle" ;and that numerous Markel reports were clearlyinaccurate because "the checker would report less passengers on the bus thanthe driver reported."222Whatever may have been the nature of its previouschecks, the undersigned is convinced that, prior to the advent of Teamsters,drivers had not been terminated by Respondent as the result of checkers'reportsas to honestyWhile previous checks had been made,the evidence does not reveal the detailsas to how those checks were madeHence the relative reliability of previouschecks cannot be determined and there is nothing in the record to show that anyprevious checks produced persuasive evidence that any of Respondent's driverswere withholding funds.Further,the undersigned is convinced from his detailed222Howell denied knowing of any passenger' checking service rendered by Markel, andcharacterized its existence as possible but improbable. ATLANTIC STAGES613study of the evidence as to how Langford Service's checks were made and auditedand as to the various audited reports on runs of Gordon, Todd, O'Neal, Phillips,and Brant, that Respondent could reasonably have believed that the four com-plainants here being considered, and also Brant, had been witholding funds"'In addition, the weight of the evidence shows that Respondent, which had writtenas early as November 1945 to another agency concerning a check, arranged withLangford Service to make a check of all of its drivers before Respondent learnedthat Teamsters was organizing them,224 and that Respondent, as part of its generalprogram to improve its unfavorable financial situation, arranged this check to im-prove its operations and to eliminate withholding of cash fares which it believedwas taking place 225 It is undisputed that all drivers shown to have had anyshortages by this first or by subsequent checks made by Langford Service, whethermembers of Teamsters or not, were terminated. 6When the terminations of Gordon, Todd, O'Neal, and Phillips are viewed intheir total setting, a question is raised as to the extent to which Respondent'santi-union motives may have entered into its conduct which results in terminat-ing the employment of those four complainants.However, since the check wasarranged for business reasons prior to Respondent's knowledge that Teamsterswas organizing, since the evidence does not establish collusion between thechecking agency and Respondent, since the audited checks showed results uponthe basis of which Respondent could reasonably have believed that the complain-ants were withholding funds, and since all drivers showed by the audited checksto have been withholding funds were terminated, the undersigned finds thatthe evidence does not sustain the allegation of the complaint that Gordon, Todd,O'Neal, and Phillips were discharged because they joined and assisted Teamstersand engaged in concerted activities.Accordingly, it will be recommended belowthat said allegation be dismissed.As to the discharge of W. T. Flanders, while the matter is not free fromdoubt, the undersigned finds that Flanders' discharge was not discriminatory.Booker testified that he had previously discharged drivers on checkers' reportsinvolving safety factors.The evidence shows that several drivers had beendischarged from time to time for undesirable conduct and general inefficiency.The undersigned is satisfied from Flanders' testimony and from the checker'sreport in evidence that he did violate several of Respondent's rules, some involv-ing public safety. It is also clear that the question of violation of rules wasstressed by Boyd at the time Flanders was terminated, and that when Flandersn' It should be noted that no finding is made herein that any driver was, in fact, with-holding funds.221The evidence shows that in November 1945, Respondent entered into correspondencewith another agency concerning checking its personnel and that Langford Service con-firmed its ability to furnish a crew of checkers in March by a letter dated January 19,1946While Respondent's subsequent receipt of a letter dated February 7, 1946, from theagency to which it first wrote concerning cjiecking its drivers may raise some question asto the date upon which the oral agreement between Langford Service and Respondent wasactually consummated, as the Board contends, it is clear that Respondent was consideringsecuring the services of a checking agency over 3 months before Teamsters entered thepicture, and the undersigned finds that arrangements with Langford Service were con-cluded prior to Respondent's learning that Teamsters had organized its drivers215Evidence in the record, tending to support contrary inferences, has been duly con-sidered in reaching the above conclusions.225One of the drivers terminated on the second check, H. M. Jones, was not a memberof TeamstersIt is noteworthy that Jarrott testified that Respondent in the past hadsuggested that drivers resign rather than be discharged, and that Booker testified thathe secured resignations and confessions from the drivers at the time of the first check tomake a record to show that he was not violating the Act.798767-49-vol 7840 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefused to sign a confession he was discharged. There appears to have beenno undue haste in determining to discharge Flanders, and Jarrott's descriptionof Flanders as "a little bit flighty" is borne out by the findings in the checker'sreport.In view of testimony given by several witnesses, especially Jarrott,Jones and Booker, as to factors leading to various previous discharges of drivers,the undersigned believes that the conduct of Flanders on his run on April 4, asrevealed by the checker's report and substantially admitted by Flanders, showssuch a combination of rule violation,including discourtesy and unsafe drivingpractices, as fall within Respondent's customary reasons for discharging drivers.Accordingly, the undersigned will recommend below that the allegation as to thedischarge of Flanders be dismissed.(d) Terminations associated with accidentsW. J. Wardentered Respondent's employ as a driver about the middle ofJanuary 1946.On March 10, shortly after he joined Treamsters, Ward had aslight accident in the bus station in Savannah when he broke the glass in a headlight by running into a post. On April 5, when leaving on a run to Vidalia,Ward ran into the rear end of a passenger car near the foot of the viaduct inSavannah, scratching the right rear fender of the car and the left front end ofthe bus."Ward, whose bus was in third gear going approximately 20 milesper hour, was approximately 15 yards behind the car when it suddenly stoppedwithout Ward having seen any signal.Ward tried to miss the car by pullingto the right over the curbing, after applying his brakes which did not stopthe bus in time."After the accident, Ward telephoned Booker who told him to get passengers'statements and to proceed to Vidalia.Ward did so. Upon returning to Savannahthe next day, Booker discussed the accident with Ward. Booker also askedWard about the interest which it had been reported that Ward was displayingtoward a young lady who worked in the cafe in the bus station in McRae,Georgia 228Ward, whose run from Savannah to Americus went through McRae,and who admittedly was deadheading 23° back from Americus to McRae and stay-ing in McRae rather than in Americus'211 evaded the issue. During the discussion,Booker told Ward that the situation as reported to him by McGowan would beinjurious to Respondent.Ward's previous accident, as well as his current one,227The estimated damage to both vehicles was about $10.228An unsigned accident report in evidence gives substantially the above description ofthe accident but contains no statement concerning brakes.Ward testified that his brakesfailed to work and that he did make a statement to that effect in reporting the accident.Howell admitted that Ward had told him that "his brakes wouldn't hold."The under-signed is satisfied that Ward reported his brakes as failing to work properly when hereported the accident,but makes no finding as to the actual condition of the brakes.229Booker is one of the two partners in the cafe.The other partner, 0 L. McGowan,who operates the cafe and serves as Respondent's ticket agent,had reported to Booker aboutthe situation.From Booker's and McGowan's testimony, the undersigned is satisfied thatMcGowan had reported that Ward, who was a married man, was returning to McRae quitefrequently to see a young lady about 18 years old who worked in the cafe, and that he hadheard "around town" that "her dad was fixing to kill" Ward if he kept coming back230The practice of a driver riding as a non-paying passenger on a bus driven by anotherdriver is called deadheading.281A road map in evidence gives the 1940 population of Americus as 9,281 and of McRaeas 1,595.The scheduled bus mileage from Americus to McRae is 89 miles.Thus,in orderto stay in McRae rather than in Americus, Ward traveled 178 miles round trip and spent4 hours deadheading,2 hours each way, as he had to return to Americus in order to takehis run back into Savannah,going through McRae on this return trip. ATLANTIC,STAGES615was also discussed.. Eventually Booker told Ward that he would have to be offfor 20 days.'After he had been away from work for 20 days, Ward returned to see Booker.Booker told Ward that the insurance company had not "cleared" his accident andthat he could not let him return to work."' Booker, who in the meantime hadgone personally to McRae to find out about the situation there, also told Wardthat there was talk around McRae about the matter and that the girl's fathermight cause trouble.Ward asked Booker if he was going to discharge him or ifhe was supposed to resign. Booker said that if he had intended to fire him hewould have done so.Ward then went to see Howell to see if there was any ob-jection on the part of the insurance company to his returning to work.Appar-ently Howell in effect told Ward that his investigation showed that the accidentwas Ward's fault but that Booker could take him back if he wanted to do So. 3'Ward returned and informed Booker that Howell had no objection to his returningto work. Booker said that Howell just did not want to hurt Ward's feelings buthad said that very morning that Ward should not return to work. Booker wouldnot give Ward any idea how long it would be before he could resume driving.Ward, who had a family to support and had not worked for 20 days, told Bookerthat he had to work somewhere and that he would have to resign.Respondent contends in itsbrief that Ward was discharged on April 6 becausebe had had two accidents in a short period of time and because he had "foundhimself involved in a rather unsavory situation in McRae, Georgia, which mighthave led to an extremely embarrassing situation."The undersigned is satisfiedthat Ward was not discharged but that he resigned when Booker refused to lethim go back to driving after having been laid off for 20 days. The undersignedis also satisfied that Ward was evasive with Booker about the McRae situationjust as he was evasive at the hearing when he testified unconvincingly that hehad made what were obviously long bus trips to McRae merely because he couldget meals and lodging for less in McRae than in Americus.The undersigned isfurther satisfied that Howell was insisting that Ward's rear-end accident wasInexcusable.While the matter is not without doubt, since Booker discussed theMcRae situation and Ward's accidents with him both when he laid him off andwhen Ward resigned, since Ward was a relatively new employee who does notappear to have taken any initiative in organizing for Teamsters, and since Ward'saccidents in combination with the McRae situation appear to constitute reason-able ground for Booker being unwilling to let Ward return to driving, the under-signed is not satisfied that the allegation of the complaint that Ward was dis-charged on April 6 because he joined and assisted Teamsters has been sustainedby the evidence. It will be recommended below that said allegation be dis-missed.Carter B. Collins, Jr.,whose lay-off on March 30 is discussed above, was dis-charged about May 8, following an investigation and a report by Howell on an132The findings in the above paragraph and in those which follow as to discussionsbetween Booker and Ward are made upon the undersigned's evaluation of the testimonyof Booker and Ward, neither of whom is fully credited.Howell believed that the accident was inexcusable because Ward ran into the carfrom the rear and should have known the condition of his brakes. The term "cleared"appears in Ward's testimony without indication as to what Booker meant."' Ward testified that Howell said that his accident "was cleared" and that he couldgo back to work if Booker would take him backHowell testified that Ward came to hisoffice on several occasions and that he told Ward he was reporting ,to Booker that he con-sidered Ward's accident a chargeable one and that such a rear-end accident was inexcusable. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDA reportwhich Collins madeon May 2 of his accident reads:I came up behold a car going slowly. I blew my horn and flashed thelights to signal for a pass from the rear. I started to pass the car and asI got almost even with the car the driver made a left turn to go into adriveway on the left, her left front hit the right front of the bus just backof the door.My left wheels were off the pavement when we hit. The othercar had its lights on.There was only the driver in the Model A Ford &she said she wasn't hurt.There were no passengers on the busThe carwas about half across the center line when we hit & the car stopped justas we hit. The bus went on into the ditch on the left side of the road.There was only slight damage to the car.A letter, dated May 8, which Howell wrote to Markel's manager concerningCollins' accident after he had completed his investigation and had reportedsame to Respondent reads, in part :eAt first Mr. Collins was, we believe, attempting to withhold some infor-mation as to the actual occurrence, and on the 3rd of May additional infor-mation reached us which indicated that there were several vehicles in theline of traffic, and that Dlr. Collins was possibly traveling quite fast.Thisis the information that was withheld by Mr. Collins at the time of our firstinterview.Upon arriving at Vidalia, and contacting the Claimants, we found thatMrs. Coloman was proceeding west on U. S. #280, and that there were twotrucks behind Dirs. Coloman.Mrs. Coloman made' a signal for a left turninto a side road, and the two trucks slowed down behind herThe buscame up behind the above mentioned three vehicles and attempted to passall three from the rear, and in face of oncoming traffic. Signs left on theleft shoulder of the road indicated that the bus had traveled on two wheelson the shoulder a distance of about 50 yards before the accident occurred,and a Mr. McCollum of Vidalia, who was driving one of the trucks bore outwhat Mrs. Coloman told us.After picking up this information we inspected the Claimant's automobile,which was a 1931 Ford coach, and prepared the attached detail as best wecould, which figure, we believe, is entirely in order, and even though Mrs.Coloman said that she was considerably shaken up, she was satisfied thatshe had received no injury of any consequence, therefore, she and herhusband were willing to furnish us with a release for $50.00.We concludedwith the Claimants, and attach hereto properly executed release, and letterof advice on draft #33210.After returning to Savannah we interviewed the Assured and his driveragain, and it was generally admitted that the information that we haddeveloped at the scene were (sic) substantially correct.Mr. Collins hasbeen discharged by the Assured as this was his third accident, the first twowere quite small.The main reason for Mr. Collins' dismissal was for with-holding information.236While there are contradictions in the testimony as to Collins' discharge, the findingsset out here are made upon a consideration of all the testimony of Collins, Booker, andHowell in the light of documentary evidence.The discharge was about May 8, ratherthanApril 24, as alleged. ATLANTIC STAGES617The undersigned is convinced that Howell made the investigation with theresults set out in the above letter.A comparison of Howell's letter with Collins'report shows that Collins failed to report material information concerning hisaccident.From the testimony, the undersigned is satisfied that Collins admittedto Booker and Howell that he had withheld information.Withholding informa-tion in reporting an accident is a serious matter.There is no evidence thatRespondent had previously been confronted with a comparable situation.Bookertestified credibly that he discharged Collins chiefly for withholding informationin reporting his accident. In view of such a valid reason for Collins' dischargeand in the absence of immediately surrounding circumstances which wouldwarrant any inference that said reason was not Respondent's real reason, theundersigned finds that the allegation of the complaint as to Collins' dischargehas not been sustained and will recommend below that said allegation bedismissed.226IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE'The activities of Respondent set forth in Section III, above, occurring inconnection with the operations of Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as have been found to constituteunfair labor practices tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist therefrom, and takecertain affirmative action designed to effectuate the policies of the Act.Having found that Respondent has refused to bargain collectively with Team-sters as the exclusive representative of its employees in an appropriate unit,the undersigned will recommend that Respondent, upon request, bargain col-lectively with Teamsters.It has. been found that Respondent discriminated in regard to the hire andtenure of employment of Thomas M. Smith by discharging him on May 31,because he assisted Amalgamated and engaged in concerted activities. It hasalso been found that Respondent has discriminated in regard to their hire andtenure of employment, because they joined and assisted Teamsters and engagedin concerted activities, as to the following- employees in the ways and on thedates here set out.23'Respondent laid off C. W. Collins for 10 days beginningMarch 29; C. B. Collins, Jr., for 3 days beginning March 30; C. L. Houstonfor 10 days beginning April 1; and L. D. Anderson for 10 days beginning April 3;all in 1946.Respondent discharged H. M. Blackwell on March 9 and BarneyWaters on March 25, 1946, and has thereafter failed to reinstate them. It willtherefore be recommended that Respondent offer Smith, Blackwell, and Watersimmediate and full reinstatement to their former or substantially equivalent'positions,223without prejudice to their seniority or other rights and privileges.226There is no allegation in the complaint that Collins was discriminatorily laid offimmediately preceding his discharge. In any event, the report in which Collins withheldinformation was made on May 2.217Where dates-enumerated vary-from the pleadings, the pleadings are hereby conformedto the proof.238 In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position"is intended to mean"former position wherever 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwill further be recommended' that Respondent make whole all employeesfound to have been discriminated against whether by lay-off, discharge, or demo-tion,"' forany loss of pay that each may have suffered by reason of Respondent'sdiscrimination against him by payment to him of a sum of money equal to theamount he normally would haveearned aswages, from the date of the discrimi-nation against him to the date of Respondent's reinstatement or offerof reinstate-ment, less his net earnings240during saidperiod.It has been found that on March 4 Ned Jones was demoted from dispatcher todriver without change in his rate of pay. The evidence shows, as indicated above,that the position of dispatcher as Polk has functioned therein has developed to'include several functions not formerly performed by Jones and has, in theabsenceof any successor to Jarrottto assumeall of the duties of operating manager asthat position functioned until shortly before Jones' demotion, been substantiallycloser to Booker and has entailed substantially more supervisory and managerialresponsibility than Jones exercised .241Since there is no contention that, asidefrom Jones' demotion, changes in Respondent's supervisory set-up have been madefor reasons repugnant to the Act, it is apparent that as matters have developedthe position of dispatcher as Jones had functioned therein no longer existed atthe time of the hearing. In view of the foregoing, what is said in this sectionentitled "The remedy" and hereinafter in the section entitled "Recommendations"with respect to Jones is to be interpreted to mean that Jones should be reinstatedto his former position as dispatcher if and when a position with duties and respon-sibilities comparable to those exercised by Jones exists and to such "substantiallyequivalent position" as in the meantime does exist.The extensive and pervasive nature of Respondent's unfair labor practicesfound herein convince the undersigned that there exists on Respondent's part anattitude of opposition to the fundamental purposes of the Act and that there islikelihood of Respondent resorting to other acts of interference, restraint andcoercion calculated to defeat and frustrate its employees in the exercise of their,right to self-organization2A2Accordingly, in order to make more effective the-interdependent guarantees of. Section 7 of the Act and to protect the rights ofRespondent's employees generally, the undersigned will recommend that Respond-ent cease and desist from in any manner interfering with, restraining or coercing,its employees in the exercise of the rights guaranteed in Section 7 of the Act.Since it has been found that Respondent did not discriminatorily dischargeW. J. Ward, W. T. Flanders, Perry W. Gordon, Olin Todd, P. J. O'Neal, EmmettPhillips, Jr., C. B. Collins, Jr., and C. W. Collins, and did not discriminatorilypossible,but if such positionis no longer inexistence, then to a substantially equivalentposition."SeeMatter of The ChaseNationalBank of the City of New York, San Juan,'Puerto Rico, Branch,65 N. L. R. B. 827.22BThis recommendation applies to Ned Jones, discussed hereinafter in the remedy, towhatever extent his demotion may have entailed anyloss in earnings.240By "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and workingelsewherethanfor Respondent,which would not havebeen incurred but for his unlawful°dischargeand the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company,8 N. L. R B. 440. Monies received for work performedupon Federal,State, county,municipal,or other work-relief projects shall be considered asearnings.SeeRepublic Steel Corporationv N. L. R B ,311 U. S. 7.241 In essence,the Boardand Teamstersbothtook the positionat thehearing that Polkas dispatcherwas substantiallycloserto management thanJones had been..242May Department Stores Companyv. N. L. R.B.,326 U. S. 376. ATLANTIC STAGES619lay off Ned Jones, it will be recommended that said allegations of the complaintbe dismissed.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW -1. International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local No. 897, and Amalgamated Association of Street, Elec-tricRailway and Motor Coach Employees of America, both affiliated with theAmerican Federation of Labor, are labor organizations within themeaning ofSection 2 (5) of the Act.2.All of Respondent's drivers, exclusive of garage employees, office employees,the dispatcher, the garage foreman, the agent, the traffic manager, and super-visory employees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3. International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local No. 897, affiliated with the American Federation ofLabor, was, on February 28, 1946, and has been at all relevant times there-after, the exclusive representative of all of Respondent's employees in the afore-said unit appropriate for the purposes of collective bargaining within the mean-ing of Section 9 (a) of the Act.4.By refusing on or about March 2, 1946, and at all times thereafter to rec-ognize and to bargain collectively with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local No. 897, affiliatedwith the American Federation of Labor, as the exclusive representative of theemployees in the aforesaid appropriate unit, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (5) of theAct.5.By discriminating in regard to the hire and tenure of employment of NedJones, C. W. Collins, C. B. Collins, Jr., C L. Houston, L. D. Anderson, H. M.Blackwell, and Barney Waters, thereby discouraging membership in Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local No. 897, affiliated with the American Federation of Labor, and by.discriminating in regard to the hire and tenure of employment of Thomas M.Smith, thereby discouraging membership in Amalgamated Association of Street,Electric Railway and Motor Coach Employees of America, affiliated with theAmerican Federation of Labor, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (3) of the Act.6.By interfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, Respondenthas engagedIn andisengaging in unfair labor practices within the meaning of Section8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.8.Respondent, by discharging W. J. Ward, W. T. Flanders, Perry W. Gordon,Olin Todd, P. J. O'Neal, Emmett Phillips, Jr., C. B. -Collins, Jr., and C. W.Collins and by laying off Ned Jones, has not engagedin unfairlabor practiceswithinthe meaningof Section8 (3) ofthe Act.- 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that Respondent, J. A. Booker, an individual doingbusiness as Atlantic Stages, its agents, successors and assigns shall:1.Cease and desist from :(a)Refusing to recognize and to bargain collectively with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,Local No. 897, affiliated with the American Federation of Labor, as the exclusiverepresentative of its employees in the unit heretofore found appropriate with re-spect to rates of pay, wages, hours of employment, or any term or condition ofemployment ;(b)Discouraging membership in International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ame_ica, Local No. 897, or Amalga-mated Association of Street, Electric Railway and Motor Coach Employees ofAmerica, both affiliated with the American Federation of Labor, or any otherlabor organization of its employees by demoting, laying off, discharging, or re-fusing to reinstate any of its employees or in any other manner discriminatingin regard to their hire and tenure of employment, or any term or condition ofemployment ;(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their rights to self-organization, to form labor organi-zations, to join or assist International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local No 897, or Amalgamated Associa-tion of Street, Electric Railway and Motor Coach Employees of America, bothaffiliated with the American Federation of Labor, or any other labor organiza-tion, to bargain collectively through representatives of their own choosing andto engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to H. M. Blackwell, Barney Waters, Thomas M. Smith, and NedJones Z43 immediate and full reinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority or other rights and privileges ;(b)Make whole H. M. Blackwell, Barney Waters, Thomas M. Smith, C. W.Collins, C. B. Collins, Jr., C. L. Houston, L. D. Anderson and Ned Jones for anyloss of pay they may have suffered by reason of Respondent's discriminationagainst them by payment to each of a sum of money equal to the amount henormally would have earned as wages-from the date of the discrimination to thedate of Respondent's reinstatement or offer of reinstatement, less his net earn-ings during said period ;(c)Upon request, bargain collectively with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, Local No. 897,affiliated with the American Federation of Labor, as the exclusive representativeof all of Respondent's drivers, exclusive of garage employees, office employees,the dispatcher, the garage foreman, the agent, the traffic manager, and super-visory employees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees or effectively recommend suchaction, and if an understanding is reached embody such understanding in asigned agreement;243As to Jones, see the section entitled "The remedy," above. ATLANTIC STAGES621(d) Post at its offices and garage at Savannah, Georgia, copies of the noticeattached hereto marked "Appendix A." Copies of said notice, to be furnishedby the Regional Director for the Tenth Region, shall, after being duly signedby Respondent, be posted by Respondent immediately upon receipt thereof andmaintained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material ;(e)Notify the Regional Director of the Tenth Region in writing, within ten(10) days from the date of the receipt of this Intermediate Report, what stepsRespondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, Respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring Respondent to takethe action aforesaid.It is further recommended that the complaint, insofar as it alleges that Re-spondent discriminatorily terminated the employment of W. J. Ward, W. T.Flanders, Perry W. Gordon, Olin Todd, P. J. O'Neal, Emmett Phillips, Jr., C. B.Collins, Jr., and C.W. Collins, and discriminatorily laid off Ned Jones, bedismissed.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203.38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington 25, D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as heidles upon, together with the original and four copies of a brief in supportthereof ; and any party or counsel for the Board may, within the same period,file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeech of the other parties and shall file a copy with the Regional Director.Proofof service on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203.65As further provided in said Section 203.39,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to,the Board within ten (10) days from thedate of service of the order transferring the case to the Board.EARL S. BELLMAN,Trial Examiner.Dated February 25, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganizations, to join or assist INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, LOCAL No 897,affiliated with the American Federation of Labor, or AMALGAMATED ASSO-CIATION OF STREET, ELECTRIC RAILWAY AND MOTOR COACH EMPLOYEES OFAMERICA, affiliated with the American Federation of Labor, or any otherlabor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.WE WILL OFFER H. M. Blackwell, Barney Waters, Thomas M. Smith,and Ned Jones immediate and full reinstatement to their former or sub-stantially equivalent positions without prejudice to any seniority or otherrights and privileges previously enjoyed.We will make the foregoingemployees and C. W. Collins, C. B. Collins, Jr., C. L. Houston, and L. D.Anderson whole for any loss of pay suffered as a result of discrimination.WE WILL BARGAIN collectively uponrequest withINTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,LOCALNo. 897, affiliated with theAMERICAN FEDERATION OF LABOR, as theexclusive representative of all employees in the bargaining unit describedherein with respect to rates of pay, hours of employment, or other conditionsof employment and if an understanding is reached, embody such under-standing in a signed agreement.The bargaining unit is :All of our employees who are drivers, exclusive of garage employees,office employees, the dispatcher, the garage foreman, the agent, the trafficmanager, and supervisory employees with authority to hire, promote, dis-charge, discipline or otherwise effect changes in the status of employeesor effectively recommend such action.All of our employees are free to become or remain members of the above-namedlabor organizations or any other labor organization.We will not discriminatein regard to hire or tenure of employment or any term or condition of employ-ment against any employees because of membership in or activity on behalf ofany such labor organization.J.A. BOOKER, doing business at ATLANTIC STAGES,Employer.Dated ------------By ---------------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.